As filed with the Securities and Exchange Commission on April 27, 2007 Registration No. 33-17486 811-05346 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. / / Post-Effective Amendment No. 37 /X/ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY /X/ ACT OF 1940 Amendment No. 38 /X/ (Check appropriate box or boxes) PUTNAM VARIABLE TRUST (Exact name of registrant as specified in charter) One Post Office Square, Boston, Massachusetts 02109 (Address of principal executive offices) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / X / on April 30, 2007 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH S. MAZOR, Vice President PUTNAM VARIABLE TRUST One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP One International Place Boston, Massachusetts 02110 Prospectus April 30, 2007 Putnam Variable Trust Class IA and IB Shares Growth Funds Putnam VT Discovery Growth Fund Putnam VT Growth Opportunities Fund Putnam VT Health Sciences Fund Putnam VT International New Opportunities Fund Putnam VT New Opportunities Fund Putnam VT OTC & Emerging Growth Fund Putnam VT Vista Fund Putnam VT Voyager Fund Blend Funds Putnam VT Capital Appreciation Fund Putnam VT Capital Opportunities Fund Putnam VT Global Equity Fund Putnam VT International Equity Fund Putnam VT Investors Fund Putnam VT Research Fund Putnam VT Utilities Growth and Income Fund Value Funds Putnam VT Equity Income Fund Putnam VT The George Putnam Fund of Boston Putnam VT Growth and Income Fund Putnam VT International Growth and Income Fund Putnam VT Mid Cap Value Fund Putnam VT New Value Fund Putnam VT Small Cap Value Fund Income Funds Putnam VT American Government Income Fund Putnam VT Diversified Income Fund Putnam VT High Yield Fund Putnam VT Income Fund Money Market Fund Putnam VT Money Market Fund Asset Allocation Fund Putnam VT Global Asset Allocation Fund This prospectus explains what you should know about the funds in Putnam Variable Trust, which are available for purchase by separate accounts of insurance companies. Please read it carefully. Putnam Investment Management, LLC (Putnam Management), which has managed mutual funds since 1937, manages the funds. These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this prospectus. Any statement to the contrary is a crime. CONTENTS 2 Fund summaries (including Goal, Main investment strategies, Main risks, Investor profile, Past performance, and Costs associated with your investment) 32 What are the funds main investment strategies and related risks? 40 Who oversees and manages the funds? 52 How to buy and sell fund shares 52 Distribution Plan and payments to dealers 53 How do the funds price their shares? 54 Policy on excessive short-term trading 55 Fund distributions and taxes 56 Financial highlights Fund summaries GOAL , MAIN INVESTMENT STRATEGIES AND MAIN RISKS The following summaries identify each funds goal, main investment strategies and the main risks that could adversely affect the value of a funds shares and the total return on your investment. More detailed descriptions of the funds investment policies, including the risks associated with investing in the funds, can be found further back in this prospectus. Please be sure to read this additional information before you invest. You can lose money by investing in any of the funds. A fund may not achieve its goal, and none of the funds is intended as a complete investment program. An investment in any fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although Putnam VT Money Market Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in that fund. INVESTOR PROFILE Each fund is designed for investors with the investment goal stated in Goal later in this prospectus. The funds (except for Putnam VT Money Market Fund ) discourage short-term trading activity. A fund should not be your sole investment. However, a fund may be appropriate as part of a portfolio of funds with different investment strategies, such as growth, blend, value and income. Ask your financial representative for details. PAST PERFORMANCE Each summary also contains performance information that gives some indication of the risks and potential rewards associated with an investment in the fund and why a long-term investment horizon is important. The bar chart contained in each summary shows calendar year returns and the average total return over the past 10 years for the funds class IA shares. A table following each chart compares the funds performance to that of broad measures of market performance. Performance of class IB shares for the period prior to April 6, 1998 for Putnam VT Diversified Income Fund, Putnam VT Growth and Income Fund and Putnam VT International Growth and Income Fund, and prior to April 30, 1998 for Putnam VT Global Asset Allocation Fund, Putnam VT Global Equity Fund, Putnam VT High Yield Fund, Putnam VT Income Fund, Putnam VT International Equity Fund, Putnam VT International New Opportunities Fund, Putnam VT Money Market Fund, Putnam VT New Opportunities Fund, Putnam VT New Value Fund, Putnam VT Utilities Growth and Income Fund, Putnam VT Vista Fund and Putnam VT Voyager Fund is based upon the performance of class IA shares of the fund, adjusted to reflect the fees paid by class IB shares, including a 12b-1 fee of 0.25% . Of course, a funds past performance is not an indication of its future performance. None of the performance information reflects the impact of insurance-related charges or expenses. If it did, performance would be less than that shown. Please refer to the prospectus of the separate account issued by the participating insurance company or your insurance contract for information about insurance-related charges and expenses and performance data reflecting those charges and expenses. COSTS ASSOCIATED WITH YOUR INVESTMENT All mutual funds pay ongoing fees for investment management and other services. These charges, expressed as a percentage of fund assets, are known as the Total Annual Operating Expenses. Each summary contains a table showing the funds annual operating expenses for the fiscal year ended 12/31/06. The table does not reflect any insurance-related charges or expenses. Expenses are based on the funds last fiscal year ended 12/31/06. The example following each table takes the total annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time. This helps you more easily compare the cost of investing in the fund to the cost of investing in other mutual funds. The example makes certain assumptions. It assumes you invest $10,000 in the fund for the time periods shown and redeem all of your shares at the end of each time period. It also assumes a 5% return on your investment each year and that the funds operating expenses (which do not include insurance-related charges or expenses) remain the same. The example is hypothetical; your actual costs and returns may be higher or lower. Net expenses information in a funds fee table reflects Putnam Managements agreement to waive fees and reimburse expenses of the fund through December 31, 2007 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses of all funds underlying variable insurance products viewed by Lipper Inc. as having the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses in its Lipper peer group, as calculated in accordance with Lippers standard method for comparing fund expenses, for each calendar quarter during the funds last fiscal year, excluding (for class IB shares) distribution (12b-1) fees and without giving effect to any expense offset and brokerage service arrangements that may reduce fund expenses. PUTNAM VT AMERICAN GOVERNMENT INCOME FUND GOAL The fund seeks high current income with preservation of capital as its secondary objective. MAIN INVESTMENT STRATEGIES  U.S. GOVERNMENT BONDS We invest mainly in bonds that: 2 P R O S P E C T U S O F T H E T R U S T * are securitized debt instruments and other obligations of the U.S. government, its agencies and instrumentalities * are backed by the full faith and credit of the United States, such as U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds, or by only the credit of a federal agency or government sponsored entity, such as Fannie Mae and Freddie Mac mortgage-backed bonds and * have intermediate to long-term maturities (three years or longer). Under normal circumstances, we invest at least 80% of the funds net assets in U.S. government securities. We may invest up to 20% of net assets in mortgage-backed and other asset-backed securities of private (non-governmental) issuers and money market funds, in each case rated AAA or its equivalent at the time of purchase by a nationally recognized securities rating agency or, if unrated, that we determine to be of comparable quality. MAIN RISKS * The risk that movements in financial markets will adversely affect the value of the funds investments. This risk includes interest rate risk, which means that the prices of the funds investments are likely to fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. * The risk that, compared to other debt, mortgage-backed investments may increase in value less when interest rates decline, and decline in value more when interest rates rise. * The risk that the issuers of the funds investments will not make, or will be perceived as unlikely to make, timely payments of interest and principal. This credit risk is higher for debt that is not backed by the full faith and credit of the U.S. government. * The risk that the funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions. PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CL ASS IA SHARES * In the funds best calendar quarter during this period (Q3 01), a $1,000 investment would have grown 5.05% to $1,051. * In the funds worst calendar quarter during this period (Q2 04), a $1,000 investment would have declined 2.82% to $972. * Year-to-date performance through 3/31/07 was 1.41% . The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/06) Since Past Past inception 1 year 5 years (2/1/00) Class IA 3.51% 3.74% 5.40% Class IB 3.22% 3.48% 5.17% Lehman Government Bond Index (no deduction for fees or expenses) 3.48% 4.64% 6.25% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Lehman Government Bond Index, an unmanaged index of U.S. Treasury and agency securities. The funds performance was previously compared to the Lehman Intermediate Treasury Bond Index, an unmanaged index of U.S. Treasury securities with maturities between 1 and 10 years. This index was replaced by the Lehman Government Bond Index, which is more representative of the types of securities generally held by the fund. The average annual total returns of the Lehman Intermediate Treasury Bond Index for the 1-year, 5-year and 10-year period ending on 12/31/06 were 3.51%, 3.66% and 5.32%, respectively. COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund Expense ment (12b-1) Other Operating Reimburse- Net Fees Fees Expenses Expenses ment Expenses Class IA 0.65% N/A 0.19% 0.84% -0.22% 0.62% Class IB 0.65% 0.25% 0.19% 1.09% -0.22% 0.87% How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using 3 P R O S P E C T U S O F T H E T R U S T standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $63 $246 $444 $1,017 Class IB $89 $325 $580 $1,312 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT CAPITAL APPRECIATION FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  STOCKS We invest mainly in common stocks of U.S. companies that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We may also consider other factors we believe will cause the stock price to rise. We may invest in companies of any size. MAIN RISKS * The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. * The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CL ASS IA SHARES * In the funds best calendar quarter during this period (Q2 03), a $1, 000 investment would have grown 15.11% to $1,151. * In the funds worst calendar quarter during this period (Q3 01), a $1,000 investment would have declined 18.30% to $817. * Year-to-date performance through 3/31/07 was 1.39% . The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/06) Since Past Past inception 1 year 5 years (9/29/00) Class IA 12.61% 6.41% 1.04% Class IB 12.32% 6.14% 0.79% Russell 3000 Index (no deduction for fees or expenses) 15.72% 7.17% 1.91% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Russell 3000 Index, an unmanaged index of the 3,000 largest U.S. companies. COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund Expense ment (12b-1) Other Operating Reimburse- Net Fees Fees Expenses Expenses ment Expenses Class IA 0.65% N/A 0.38% 1.03% -0.21% 0.82% Class IB 0.65% 0.25% 0.38% 1.28% -0.21% 1.07% How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 84 $307 $548 $1,241 Class IB $109 $385 $682 $1,532 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. 4 P R O S P E C T U S O F T H E T R U S T PUTNAM VT CAPITAL OPPORTUNITIES FUND GOAL The fund seeks long-term growth of capital. MAIN INVESTMENT STRATEGIES  STOCKS We invest mainly in common stocks of U.S. companies that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We may also consider other factors we believe will cause the stock price to rise. We invest mainly in small and midsized companies. MAIN RISKS * The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. * The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CL ASS IA SHARES * In the funds best calendar quarter during this period (Q4 04), a $1,000 investment would have grown 13.43% to $1,134. * In the funds worst calendar quarter during this period (Q2 06), a $1,000 investment would have declined 3.88% to $961. * Year-to-date performance through 3/31/07 was 4.60% . The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/06) Since Past inception 1 year (5/1/03) Class IA 15.52% 20.30% Class IB 15.21% 20.00% Russell 2500 Index (no deduction for fees or expenses) 16.17% 21.94% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Russell 2500 Index, an unmanaged index of 2500 small and midsized companies in the Russell 3000 Index. COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund Expense ment (12b-1) Other Operating Reimburse- Net Fees Fees Expenses Expenses ment Expenses Class IA 0.65% N/A 0.42% 1.07% -0.11% 0.96% Class IB 0.65% 0.25% 0.42% 1.32% -0.11% 1.21% How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 98 $329 $580 $1,296 Class IB $123 $407 $713 $1,586 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT DISCOVERY GROWTH FUND GOAL The fund seeks long-term growth of capital. MAIN INVESTMENT STRATEGIES  GROWTH STOCKS We invest mainly in common stocks of U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies that we believe are fast-growing and whose earnings we believe are likely to increase over time. Growth in earnings may lead to an increase in the price of the stock. We may invest in companies of any size. 5 P R O S P E C T U S O F T H E T R U S T MAIN RISKS * The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. * The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CL ASS IA SHARES * In the funds best calendar quarter during this period (Q4 01), a $1,000 investment would have grown 22.36% to $1,224. * In the funds worst calendar quarter during this period (Q3 01), a $1,000 investment would have declined 31.71% to $683. * Year-to-date performance through 3/31/07 was 3.56% . The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/06) Since Past Past inception 1 year 5 years (9/29/00) Class IA 11.30% 3.83% -7.81% Class IB 11.07% 3.56% -8.04% Russell Midcap Growth Index (no deduction for fees or expenses) 10.66% 8.22% -1.79% Russell 2500 Growth Index (no deduction for fees or expenses) 12.26% 7.62% 0.40% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Russell Midcap Growth Index, an unmanaged index of those companies in the Russell Midcap Index chosen for their growth orientation. The funds performance is also compared to the Russell 2500 Growth Index, an unmanaged index of those companies in the small/mid-cap Russell 2500 Index chosen for their growth orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund Expense ment (12b-1) Other Operating Reimburse- Net Fees Fees Expenses Expenses ment Expenses Class IA 0.70% N/A 0.55% 1.25% -0.43% 0.82% Class IB 0.70% 0.25% 0.55% 1.50% -0.43% 1.07% How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 84 $354 $645 $1,474 Class IB $109 $432 $778 $1,760 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT DIVERSIFIED INCOME FUND GOAL The fund seeks as high a level of current income as Putnam Management believes is consistent with preservation of capital. MAIN INVESTMENT STRATEGIES  MULTI-SECTOR BONDS We invest mainly in bonds that: * are securitized debt instruments and other obligations of companies and governments worldwide * are either investment-grade or below investment-grade and * have intermediate to long-term maturities (three years or longer). Under normal market conditions, we invest 15%  65% of the funds net assets in each of these three sectors: 6 P R O S P E C T U S O F T H E T R U S T * U.S. and investment-grade sector: U.S. government securities and investment-grade bonds of U.S. companies. * High yield sector: lower-rated bonds of U.S. companies. * International sector: bonds of foreign governments and companies, including both investment-grade and lower-rated securities. We will not invest less than 15% of the funds net assets in U.S. government securities. MAIN RISKS * The risk that movements in financial markets will adversely affect the value of the funds investments. This risk includes interest rate risk, which means that the prices of the funds investments are likely to fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. * The risk that, compared to other debt, mortgage-backed investments may increase in value less when interest rates decline, and decline in value more when interest rates rise. * The risks of investing outside the United States, such as currency fluctuations, economic or financial instability, lack of timely or reliable financial information or unfavorable political or legal developments. These risks are increased for investments in emerging markets. * The risk that the issuers of the funds investments will not make, or will be perceived as unlikely to make, timely payments of interest and principal. Because the fund invests significantly in below investment-grade bonds (sometimes referred to as junk bonds), it is subject to heightened credit risk. Investors should carefully consider the risks associated with an investment in the fund. * The risk that the funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions. PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CLASS IA SHARES * In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 7.66% to $1,077. * In the funds worst calendar quarter during this period (Q3 98), a $1,000 investment would have declined 4.94% to $951. * Year-to-date performance through 3/31/07 was 1.35% . The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/06) Past Past Past 1 year 5 years 10 years Class IA 6.60% 9.03% 5.61% Class IB 6.29% 8.74% 5.37% Lehman Aggregate Bond Index (no deduction for fees or expenses) 4.33% 5.06% 6.24% Citigroup Non-US World Government Bond Index (no deduction for fees or expenses) 6.94% 9.50% 4.70% JP Morgan Global High Yield Index (no deduction for fees or expenses) 11.45% 10.79% 6.88% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Lehman Aggregate Bond Index, an unmanaged index of U.S. investment-grade fixed-income securities. The funds performance is also compared to the Citigroup Non-US World Government Bond Index, an unmanaged index of international investment-grade fixed-income securities. In addition, the funds performance is compared to the JP Morgan Global High Yield Index, an unmanaged index of global high-yield fixed-income securities. COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Acquired Annual Manage- bution Fund Fund Expense Net ment (12b-1) Operating Other Operating Reim- Ex- Fees Fees Expenses* Expenses Expenses bursement penses Class IA 0.70% N/A 0.02% 0.15% 0.87% -0.08% 0.79% Class IB 0.70% 0.25% 0.02% 0.15% 1.12% -0.08% 1.04% * Estimate of expenses attributable to the funds investment in Putnam Prime Money Market Fund that the fund bears indirectly, based on the total annual fund operating expenses (net of any applicable expense limitations) of Putnam Prime Money Market Fund as reported in its most recent shareholder report. 7 P R O S P E C T U S O F T H E T R U S T How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 81 $270 $474 $1,065 Class IB $106 $348 $609 $1,359 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT EQUITY INCOME FUND GOAL The fund seeks capital growth and current income. MAIN INVESTMENT STRATEGIES  VALUE STOCKS We invest mainly in common stocks of U.S. companies, with a focus on value stocks that offer the potential for current income and may also offer the potential for capital growth. Under normal circumstances, we invest at least 80% of the funds net assets in common stocks and other equity investments that offer potential for current income. Value stocks are those that we believe are currently undervalued by the market. We look for companies undergoing positive change. If we are correct and other investors recognize the value of the company, the price of its stock may rise. We invest mainly in large companies. From time to time, the fund may invest a significant portion of its assets in one or more related industries or sectors, such as the financial sector, which would make the fund more vulnerable to adverse developments affecting those industries or sectors. MAIN RISKS * The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. * The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CLASS IA SHARES * In the funds best calendar quarter during this period (Q4 04), a $1,000 investment would have grown 9.72% to $1,097. * In the funds worst calendar quarter during this period (Q3 04), a $1,000 investment would have declined 0.40% to $996. * Year-to-date performance through 3/31/07 was 0.92% . The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/06) Since Past inception 1 year (5/1/03) Class IA 19.15% 15.89% Class IB 18.93% 15.61% Russell 1000 Value Index (no deduction for fees or expenses) 22.25% 19.39% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Russell 1000 Value Index, an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund ment (12b-1) Other Operating Fees Fees Expenses Expenses Class IA 0.65% N/A 0.15% 0.80% Class IB 0.65% 0.25% 0.15% 1.05% 8 P R O S P E C T U S O F T H E T R U S T How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 82 $256 $444 $ 990 Class IB $107 $334 $580 $1,286 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT THE GEORGE PUTNAM FUND OF BOSTON GOAL The fund seeks to provide a balanced investment composed of a well diversified portfolio of stocks and bonds which produce both capital growth and current income. MAIN INVESTMENT STRATEGIES  VALUE STOCKS AND BONDS We invest mainly in a combination of bonds and U.S. value stocks with a greater focus on value stocks. Value stocks are those that we believe are currently undervalued by the market. We look for companies undergoing positive change. If we are correct and other investors recognize the value of the company, the price of its stock may rise. We buy bonds that are securitized debt instruments and other obligations of governments and private companies that are mostly investment-grade in quality with intermediate to long-term maturities (three years or longer). Our equity investments are mainly in large and midsize companies. Under normal market conditions, we invest at least 25% of the funds total assets in fixed-income securities, including debt securities, preferred stocks, and that portion of the value of convertible securities attributable to the fixed-income characteristics of those securities. MAIN RISKS * The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. * The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. * The risk that the prices of the fixed-income investments we buy will fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. * The risk that the issuers of the funds fixed-income investments will not make timely payments of interest and principal. This credit risk is generally higher for debt that is below investment-grade in quality. * The risk that, compared to other debt, mortgage-backed investments may increase in value less when interest rates decline, and decline in value more when interest rates rise. * The risk that our allocation of investments between stocks and bonds may adversely affect the funds performance. * The risk that the funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions. PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CLASS IA SHARES * In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 11.73% to $1,117. * In the funds worst calendar quarter during this period (Q3 02), a $1,000 investment would have declined 10.60% to $894. * Year-to-date performance through 3/31/07 was 1.51% . The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. 9 P R O S P E C T U S O F T H E T R U S T Average Annual Total Returns (for periods ending 12/31/06) Since Past Past inception 1 year 5 years (4/30/98) Class IA 12.23% 6.36% 5.23% Class IB 12.02% 6.11% 5.03% S&P 500/Citigroup Value Index (no deduction for fees or expenses) 20.80% 10.43% 6.12% Lehman Aggregate Bond Index (no deduction for fees or expenses) 4.33% 5.06% 5.84% George Putnam Blended Index (no deduction for fees or expenses) 14.07% 8.63% 6.39% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Lehman Aggregate Bond Index, an unmanaged index of U.S. investment-grade fixed income securities. The funds performance is also compared to the S&P 500/Citigroup Value Index, an unmanaged index of capitalization-weighted stocks chosen for their value orientation. In addition, the funds performance is compared to the George Putnam Blended Index, an unmanaged index administered by Putnam Management 60% of which is the S&P 500/Citigroup Value Index and 40% of which is the Lehman Aggregate Bond Index. The funds performance was previously compared to the S&P 500/Barra Value Index, an unmanaged capitalization-weighted index of large cap stocks chosen for their value orientation, which has since been discontinued. COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Acquired Annual Manage- bution Fund Fund ment (12b-1) Operating Other Operating Fees Fees Expenses* Expenses Expenses Class IA 0.63% N/A 0.01% 0.12% 0.76% Class IB 0.63% 0.25% 0.01% 0.12% 1.01% * Estimate of expenses attributable to the funds investment in Putnam Prime Money Market Fund that the fund bears indirectly, based on the total annual fund operating expenses (net of any applicable expense limitations) of Putnam Prime Money Market Fund as reported in its most recent shareholder report. How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 78 $242 $421 $ 940 Class IB $103 $321 $557 $1,237 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT GLOBAL ASSET ALLOCATION FUND GOAL The fund seeks a high level of long-term total return consistent with preservation of capital. MAIN INVESTMENT STRATEGIES  ASSET ALLOCATION We invest in a wide variety of equity and fixed-income securities both of U.S. and foreign issuers. We may invest in securities in the following four investment categories, which we believe represent large, well-differentiated classes of securities with distinctive investment characteristics: * U.S. Equities: This sector will invest primarily in growth and value stocks of U.S. companies. Growth stocks are issued by companies whose earnings we believe are likely to grow faster than the economy as a whole. Growth in earnings may lead to an increase in the price of the stock. Value stocks are those we believe are currently undervalued compared to their true worth. If we are correct and other investors recognize the value of the company, the price of its stock may rise. * International Equities: This sector will invest primarily in growth and value stocks principally traded in foreign securities markets. * U.S. Fixed-income: This sector will invest primarily in fixed-income securities of U.S. companies or the U.S. government, its agencies or instrumentalities, mortgage-backed and asset-backed securities, convertible securities and preferred stock. * International Fixed-income: This sector will invest primarily in fixed-income securities denominated in foreign currencies and issued by non-U.S. companies, foreign governmental issuers or supranational agencies. The allocation of fund assets assigned to each investment category will be reevaluated at least quarterly based on an assessment of the relative market opportunities and risks of each investment category, taking into account various economic and market factors. The fund may from time to time invest in all or any one of the investment categories as we may consider appropriate in response to changing market conditions. We expect that under normal market conditions the fund will invest a majority of its assets in equity securities. We may invest in companies of any size. 10 P R O S P E C T U S O F T H E T R U S T MAIN RISKS * The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. * The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. * The risk that the prices of the fixed-income investments we buy will fall if interest rates rise. Interest rate risk is generally highest for investments with longer maturities. * The risk that our allocation of investments between stocks and bonds may adversely affect the funds performance. * The risk that the issuers of the funds fixed-income investments will not make timely payments of interest and principal. This credit risk is generally higher for debt that is below investment-grade in quality. * The risk that, compared to other debt, mortgage-backed investments may increase in value less when interest rates decline, and decline in value more when interest rates rise. * The risks of investing outside the United States, such as currency fluctuations, economic or financial instability, lack of timely or reliable financial information, or unfavorable political or legal developments. These risks are increased for investments in emerging markets. * The risk that the funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions. PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CLASS IA SHARES * In the funds best calendar quarter during this period (Q4 98), a $1,000 investment would have grown 14.51% to $1,145. * In the funds worst calendar quarter during this period (Q3 02), a $1,000 investment would have declined 12.39% to $876. * Year-to-date performance through 3/31/07 was 1.70% . The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/06) Past Past Past 1 year 5 years 10 years Class IA 13.04% 7.22% 6.49% Class IB 12.86% 7.05% 6.36% Russell 3000 Index (no deduction for fees or expenses) 15.72% 7.17% 8.64% Putnam Balanced Blended Benchmark (no deduction for fees or expenses) 12.64% 7.61% 7.97% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Russell 3000 Index, an unmanaged index of the 3,000 largest U.S. companies. The funds performance is also compared to the Putnam Balanced Blended Benchmark, a benchmark administered by Putnam Management that is 50% the Russell 3000 Index, 35% the Lehman Aggregate Bond Index (an unmanaged index of U.S. investment-grade fixed-income securities), 10% the Morgan Stanley Capital International (MSCI) EAFE Index (an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia) and 5% the JP Morgan Developed High Yield Index (an unmanaged index of high-yield fixed-income securities issued in developed countries). COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Acquired Annual Manage- bution Fund Fund Expense Net ment (12b-1) Operating Other Operating Reim- Ex- Fees Fees Expenses* Expenses Expenses bursement penses Class IA 0.70% N/A 0.01% 0.22% 0.93% -0.08% 0.85% Class IB 0.70% 0.25% 0.01% 0.22% 1.18% -0.08% 1.10% * Estimate of expenses attributable to the funds investment in Putnam Prime Money Market Fund that the fund bears indirectly, based on the total annual fund operating expenses (net of any applicable expense limitations) of Putnam Prime Money Market Fund as reported in its most recent shareholder report. 11 P R O S P E C T U S O F T H E T R U S T How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 87 $288 $507 $1,136 Class IB $112 $367 $641 $1,429 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT GLOBAL EQUITY FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  GLOBAL STOCKS We invest mainly in common stocks of companies worldwide that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We also consider other factors we believe will cause the stock price to rise. Under normal circumstances, we invest at least 80% of the funds net assets in equity investments. We invest mainly in midsized and large companies, although we can invest in companies of any size. Although we emphasize investments in developed countries, we may also invest in companies located in developing (also known as emerging) markets. MAIN RISKS * The risks of investing outside the United States, such as currency fluctuations, economic or financial instability, lack of timely or reliable financial information, or unfavorable political or legal developments. These risks are increased for investments in emerging markets. * The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. * The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CLASS IA SHARES * In the funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 48.01% to $1,480. * In the funds worst calendar quarter during this period (Q1 01), a $1,000 investment would have declined 25.07% to $749. * Year-to-date performance through 3/31/07 was 3.00% . The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/06) Past Past Past 1 year 5 years 10 years Class IA 23.50% 9.13% 6.49% Class IB 23.22% 8.85% 6.27% MSCI World Index (no deduction for fees or expenses) 20.07% 9.97% 7.64% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Morgan Stanley Capital International (MSCI) World Index, an unmanaged index of equity securities from developed countries. COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund ment (12b-1) Other Operating Fees Fees Expenses Expenses Class IA 0.78% N/A 0.17% 0.95% Class IB 0.78% 0.25% 0.17% 1.20% 12 P R O S P E C T U S O F T H E T R U S T How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 97 $303 $527 $1,170 Class IB $122 $382 $661 $1,462 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT GROWTH AND INCOME FUND GOAL The fund seeks capital growth and current income. MAIN INVESTMENT STRATEGIES  VALUE STOCKS We invest mainly in common stocks of U.S. companies, with a focus on value stocks that offer the potential for capital growth, current income, or both. Value stocks are those that we believe are currently undervalued by the market. We look for companies undergoing positive change. If we are correct and other investors recognize the value of the company, the price of its stock may rise. We invest mainly in large companies. MAIN RISKS * The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. * The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CLASS IA SHARES * In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 18.29% to $1,183. * In the funds worst calendar quarter during this period (Q3 02), a $1,000 investment would have declined 18.56% to $814. * Year-to-date performance through 3/31/07 was 0.52% . The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/06) Past Past Past 1 year 5 years 10 years Class IA 16.19% 7.20% 7.65% Class IB 15.91% 6.94% 7.43% Russell 1000 Value Index (no deduction for fees or expenses) 22.25% 10.86% 11.00% The funds performance is compared to the Russell 1000 Value Index, an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. The funds performance was previously compared to the S&P 500/Citigroup Value Index, an unmanaged index of capitalization-weighted stocks chosen for their value orientation. This index was replaced by the Russell 1000 Value Index, which is more representative of the types of securities generally held by the fund. The S&P 500/ Citigroup Value Index had replaced the S&P 500/Barra Value Index, which ceased operations during the funds last fiscal year. The average annual total returns of the S&P 500/Citigroup Value Index for the 1-year, 5-year and 10-year periods ending on 12/31/06 were 20.80%, 10.43% and 9.45%, respectively. COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund ment (12b-1) Other Operating Fees Fees Expenses Expenses Class IA 0.49% N/A 0.06% 0.55% Class IB 0.49% 0.25% 0.06% 0.80% How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. 13 P R O S P E C T U S O F T H E T R U S T EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $56 $177 $308 $691 Class IB $82 $256 $445 $993 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT GROWTH OPPORTUNITIES FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  GROWTH STOCKS We invest mainly in common stocks of U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies that we believe are fast-growing and whose earnings we believe are likely to increase over time. Growth in earnings may lead to an increase in the price of the stock. We invest mainly in large companies. MAIN RISKS * The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. * The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CLASS IA SHARES * In the funds best calendar quarter during this period (Q4 01), a $1,000 investment would have grown 13.22% to $1,132. * In the funds worst calendar quarter during this period (Q1 01), a $1,000 investment would have declined 27.56% to $724. * Year-to-date performance through 3/31/07 was 0.44% . The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/06) Since Past Past inception 1 year 5 years (2/1/00) Class IA 8.75% 0.20% -8.61% Class IB 8.55% -0.05% -8.83% S&P 500 Index (no deduction for fees or expenses) 15.79% 6.19% 1.90% Russell 1000 Growth Index (no deduction for fees or expenses) 9.07% 2.69% -4.27% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the S&P 500 Index, an unmanaged index of common stock performance. The funds performance is also compared to the Russell 1000 Growth Index, an unmanaged index of those companies in the Russell 1000 Index chosen for their growth orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund Expense ment (12b-1) Other Operating Reimburse- Net Fees Fees Expenses Expenses ment Expenses Class IA 0.70% N/A 0.37% 1.07% -0.24% 0.83% Class IB 0.70% 0.25% 0.37% 1.32% -0.24% 1.08% How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 85 $316 $567 $1,284 Class IB $110 $395 $700 $1,574 14 P R O S P E C T U S O F T H E T R U S T The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT HEALTH SCIENCES FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  STOCKS We invest mainly in common stocks of companies in the health sciences industries. Under normal circumstances, we invest at least 80% of the funds net assets in securities of (a) companies that derive at least 50% of their assets, revenues or profits from the pharmaceutical, health-care services, applied research and development and medical equipment and supplies industries, or (b) companies we think have the potential for growth as a result of their particular products, technology, patents or other market advantages in the health sciences industries. We invest mainly in midsized and large companies. Industry focus. We invest mainly in companies that provide health-care services, applied research and development, pharmaceutical products, and medical equipment and supplies, and companies that we believe will grow as a result of their products, patents or other market advantages in the health sciences industries. Events that affect the health sciences industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. Examples of such events include technological advances that make existing products and services obsolete, and changes in regulatory policies concerning approvals of new drugs, medical devices or procedures. In addition, changes in governmental payment systems and private payment systems, such as increased use of managed care arrangements, may be more likely to adversely affect the fund than if the fund were more widely diversified. MAIN RISKS * The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. * The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. * The risk of investing in a single group of industries. Investments in the health sciences industries, even though representing interests in different companies within these industries, may be affected by common economic forces and other factors. This increases the funds vulnerability to factors affecting a single group of industries. This risk is significantly greater than for a fund that invests in a broader range of industries, and may result in greater losses and volatility. * The risks of investing in fewer issuers than a fund that invests more broadly. The fund is non-diversified, which means that it may invest more of its assets in the securities of fewer companies than a diversified fund. The funds ability to invest in fewer issuers increases the funds vulnerability to factors affecting a single investment; therefore, the fund may be more exposed to the risks of loss and volatility than a fund that invests more broadly. PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CLASS IA SHARES * In the funds best calendar quarter during this period (Q1 00), a $1,000 investment would have grown 14.57% to $1,146. * In the funds worst calendar quarter during this period (Q1 01), a $1,000 investment would have declined 22.55% to $775. * Year-to-date performance through 3/31/07 was 1.26% . The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/06) Since Past Past inception 1 year 5 years (4/30/98) Class IA 3.06% 3.54% 3.97% Class IB 2.79% 3.29% 3.76% S&P 500 Index (no deduction for fees or expenses) 15.79% 6.19% 4.48% Goldman Sachs Healthcare Index (no deduction for fees or expenses) 5.42% 4.09% 6.51% 15 P R O S P E C T U S O F T H E T R U S T The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the S&P 500 Index, an unmanaged index of common stock performance. The funds performance is also compared to the Goldman Sachs Healthcare Index, an unmanaged index of common stock performance within the health-care sector. COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund ment (12b-1) Other Operating Fees Fees Expenses Expenses Class IA 0.70% N/A 0.15% 0.85% Class IB 0.70% 0.25% 0.15% 1.10% How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 87 $271 $471 $1,049 Class IB $112 $350 $606 $1,343 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT HIGH YIELD FUND GOAL The fund seeks high current income. Capital growth is a secondary goal when consistent with achieving high current income. MAIN INVESTMENT STRATEGIES  LOWER-RATED BONDS We invest mainly in bonds that: * are obligations of U.S. companies * are below investment-grade in quality and * have intermediate to long-term maturities (three years or longer). Under normal circumstances, we invest at least 80% of the funds net assets in securities rated below investment-grade. MAIN RISKS * The risk that the issuers of the funds investments will not make, or will be perceived as unlikely to make, timely payments of interest and principal. Because the fund invests significantly in below investment-grade bonds (sometimes referred to as junk bonds), it is subject to heightened credit risk. Investors should carefully consider the risks associated with an investment in the fund. * The risk that movements in financial markets will adversely affect the value of the funds investments. This risk includes interest rate risk, which means that the prices of the funds investments are likely to fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CLASS IA SHARES * In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 9.47% to $1,095. * In the funds worst calendar quarter during this period (Q3 98), a $1,000 investment would have declined 9.95% to $901. * Year-to-date performance through 3/31/07 was 3.31% . The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/06) Past Past Past 1 year 5 years 10 years Class IA 10.60% 9.86% 5.68% Class IB 10.52% 9.58% 5.48% JP Morgan Developed High Yield Index (no deduction for fees or expenses) 11.58% 10.61% 6.77% 16 P R O S P E C T U S O F T H E T R U S T The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the JP Morgan Developed High Yield Index, an unmanaged index of high yield fixed-income securities issued in developed countries. COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Acquired Annual Manage- bution Fund Fund Expense Net ment (12b-1) Operating Other Operating Reim- Ex- Fees Fees Expenses* Expenses Expenses bursement penses Class IA 0.68% N/A 0.01% 0.13% 0.82% -0.06% 0.76% Class IB 0.68% 0.25% 0.01% 0.13% 1.07% -0.06% 1.01% * Estimate of expenses attributable to the funds investment in Putnam Prime Money Market Fund that the fund bears indirectly, based on the total annual fund operating expenses (net of any applicable expense limitations) of Putnam Prime Money Market Fund as reported in its most recent shareholder report. How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 78 $256 $450 $1,011 Class IB $103 $335 $586 $1,306 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT INCOME FUND GOAL The fund seeks high current income consistent with what Putnam Management believes to be prudent risk. MAIN INVESTMENT STRATEGIES  BONDS We invest mainly in bonds that: * are securitized debt instruments and other obligations of companies and governments worldwide denominated in U.S. dollars * are either investment-grade or below investment-grade and * have intermediate to long-term maturities (three years or longer). MAIN RISKS * The risk that the issuers of the funds investments will not make, or will be perceived as unlikely to make, timely payments of interest and principal. Because the fund may invest significantly in below investment-grade bonds (sometimes referred to as junk bonds), it is subject to heightened credit risk. Investors should carefully consider the risks associated with an investment in the fund. * The risk that movements in financial markets will adversely affect the value of the funds investments. This risk includes interest rate risk, which means that the prices of the funds investments are likely to fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. * The risk that, compared to other debt, mortgage-backed investments may increase in value less when interest rates decline, and decline in value more when interest rates rise. * The risk that the funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions. PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CLASS IA SHARES * In the funds best calendar quarter during this period (Q3 01), a $1,000 investment would have grown 4.01% to $1,040. * In the funds worst calendar quarter during this period (Q2 04), a $1,000 investment would have declined 2.35% to $977. * Year-to-date performance through 3/31/07 was 1.54% . The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. 17 P R O S P E C T U S O F T H E T R U S T Average Annual Total Returns (for periods ending 12/31/06) Past Past Past 1 year 5 years 10 years Class IA 4.83% 4.97% 5.48% Class IB 4.52% 4.71% 5.27% Lehman Aggregate Bond Index (no deduction for fees or expenses) 4.33% 5.06% 6.24% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Lehman Aggregate Bond Index, an unmanaged index of U.S. investment-grade fixed-income securities. COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Acquired Annual Manage- bution Fund Fund Expense Net ment (12b-1) Operating Other Operating Reim- Ex- Fees Fees Expenses* Expenses Expenses bursement penses Class IA 0.61% N/A 0.03% 0.12% 0.76% -0.14% 0.62% Class IB 0.61% 0.25% 0.03% 0.12% 1.01% -0.14% 0.87% * Estimate of expenses attributable to the funds investment in Putnam Prime Money Market Fund that the fund bears indirectly, based on the total annual fund operating expenses (net of any applicable expense limitations) of Putnam Prime Money Market Fund as reported in its most recent shareholder report. How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $63 $230 $411 $ 934 Class IB $89 $309 $546 $1,231 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT INTERNATIONAL EQUITY FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  INTERNATIONAL STOCKS We invest mainly in common stocks of companies outside the United States that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We also consider other factors we believe will cause the stock price to rise. Under normal circumstances, we invest at least 80% of the funds net assets in equity investments. We invest mainly in midsized and large companies, although we can invest in companies of any size. Although we emphasize investments in developed countries, we may also invest in companies located in developing (also known as emerging) markets. To determine whether a company is located outside of the United States, we look at the following factors: where the companys securities trade, where the company is located or organized, or where the company derives its revenues or profits. MAIN RISKS * The risks of investing outside the United States, such as currency fluctuations, economic or financial instability, lack of timely or reliable financial information or unfavorable political or legal developments. These risks are increased for investments in emerging markets. * The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. * The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CLASS IA SHARES * In the funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 35.46% to $1,355. * In the funds worst calendar quarter during this period (Q3 02), a $1,000 investment would have declined 20.81% to $792. * Year-to-date performance through 3/31/07 was 3.72% . 18 P R O S P E C T U S O F T H E T R U S T The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/06) Since Past Past inception 1 year 5 years (1/2/97) Class IA 28.04% 12.26% 11.00% Class IB 27.72% 11.99% 10.77% MSCI EAFE Index (no deduction for fees or expenses) 26.34% 14.98% 7.71% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Morgan Stanley Capital International (MSCI) EAFE Index, an unmanaged index of equity securities from developed countries in Western Europe, the Far East and Australasia. COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund ment (12b-1) Other Operating Fees Fees Expenses Expenses Class IA 0.74% N/A 0.19% 0.93% Class IB 0.74% 0.25% 0.19% 1.18% How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 95 $296 $514 $1,142 Class IB $120 $375 $649 $1,435 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT INTERNATIONAL GROWTH AND INCOME FUND GOAL The fund seeks capital growth. Current income is a secondary objective. MAIN INVESTMENT STRATEGIES  INTERNATIONAL VALUE STOCKS We invest mainly in common stocks of companies outside the United States. We invest mainly in value stocks. Value stocks are those that we believe are currently undervalued by the market. We look for companies undergoing positive change. If we are correct and other investors recognize the value of the company, the price of its stock may rise. We invest mainly in midsized and large companies, although we can invest in companies of any size. Although we emphasize investments in developed countries, we may also invest in companies located in developing (also known as emerging) markets. To determine whether a company is located outside of the United States, we look at the following factors: where the companys securities trade, where the company is located or organized, or where the company derives its revenues or profits. MAIN RISKS * The risks of investing outside the United States, such as currency fluctuations, economic or financial instability, lack of timely or reliable financial information, or unfavorable political or legal developments. These risks are increased for investments in emerging markets. * The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. * The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CL ASS IA SHARES 19 P R O S P E C T U S O F T H E T R U S T * In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 18.84% to $1,188. * In the funds worst calendar quarter during this period (Q3 02), a $1,000 investment would have declined 19.76% to $802. * Year-to-date performance through 3/31/07 was 3.54% . The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/06) Since Past Past inception 1 year 5 years (1/2/97) Class IA 27.63% 16.16% 10.91% Class IB 27.22% 15.86% 10.70% S&P/Citigroup World Ex-U.S. Value Primary Markets Index (no deduction for fees or expenses) 27.22% 17.90% 10.11% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the S&P/Citigroup World Ex-U.S. Value Primary Markets Index, an unmanaged index of mostly large and some small-cap stocks from developed countries, excluding the United States, chosen for their value orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund Expense ment (12b-1) Other Operating Reimburse- Net Fees Fees Expenses Expenses ment Expenses Class IA 0.80% N/A 0.23% 1.03% -0.10% 0.93% Class IB 0.80% 0.25% 0.23% 1.28% -0.10% 1.18% How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 95 $318 $559 $1,250 Class IB $120 $396 $693 $1,541 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT INTERNATIONAL NEW OPPORTUNITIES FUND GOAL The fund seeks long-term capital appreciation. MAIN INVESTMENT STRATEGIES  INTERNATIONAL GROWTH STOCKS We invest mainly in common stocks of companies outside the United States. We invest mainly in growth stocks, which are those issued by companies that we believe are fast-growing and whose earnings we believe are likely to increase over time. Growth in earnings may lead to an increase in the price of the stock. We may invest in companies of any size. We may invest in both established and developing (also known as emerging) markets. To determine whether a company is located outside of the United States, we look at the following factors: where the companys securities trade, where the company is located or organized, or where the company derives its revenues or profits. MAIN RISKS * The risks of investing outside the United States, such as currency fluctuations, economic or financial instability, lack of timely or reliable financial information, or unfavorable political or legal developments. These risks are increased for investments in emerging markets. * The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. * The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. 20 P R O S P E C T U S O F T H E T R U S T PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CLASS IA SHARES * In the funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 57.18% to $1,572. * In the funds worst calendar quarter during this period (Q1 01), a $1,000 investment would have declined 22.61% to $774. * Year-to-date performance through 3/31/07 was 6.03% . The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/06) Since Past Past inception 1 year 5 years (1/2/97) Class IA 26.42% 14.53% 7.33% Class IB 26.13% 14.25% 7.12% S&P/Citigroup World Ex-U.S. Primary Growth Markets Index (no deduction for fees or expenses) 22.28% 13.16% 7.55% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the S&P/Citigroup World Ex-U.S. Primary Growth Markets Index, an unmanaged index of mostly large and some small capitalization stocks from developed countries, excluding the United States, chosen for their growth orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund Expense ment (12b-1) Other Operating Reimburse- Net Fees Fees Expenses Expenses ment Expenses Class IA 1.00% N/A 0.24% 1.24% -0.09% 1.15% Class IB 1.00% 0.25% 0.24% 1.49% -0.09% 1.40% How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $117 $385 $672 $1,492 Class IB $143 $462 $805 $1,778 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT INVESTORS FUND GOAL The fund seeks long-term growth of capital and any increased income that results from this growth. MAIN INVESTMENT STRATEGIES  STOCKS We invest mainly in common stocks of U.S. companies that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We may also consider other factors we believe will cause the stock price to rise. We invest mainly in large companies. MAIN RISKS * The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. * The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. 21 P R O S P E C T U S O F T H E T R U S T PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CLASS IA SHARES * In the funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 24.67% to $1,247. * In the funds worst calendar quarter during this period (Q1 01), a $1,000 investment would have declined 20.15% to $799. * Year-to-date performance through 3/31/07 was 1.22% . The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/06) Since Past Past inception 1 year 5 years (4/30/98) Class IA 14.24% 6.46% 2.85% Class IB 13.93% 6.21% 2.64% S&P 500 Index (no deduction for fees or expenses) 15.79% 6.19% 4.48% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the S&P 500 Index, an unmanaged index of common stock performance. COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund ment (12b-1) Other Operating Fees Fees Expenses Expenses Class IA 0.65% N/A 0.12% 0.77% Class IB 0.65% 0.25% 0.12% 1.02% How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 79 $246 $427 $ 953 Class IB $104 $324 $563 $1,250 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT MID CAP VALUE FUND GOAL The fund seeks capital appreciation and, as a secondary objective, current income. MAIN INVESTMENT STRATEGIES  VALUE STOCKS We invest mainly in common stocks of U.S. companies, with a focus on value stocks. Value stocks are those that we believe are currently undervalued by the market. We look for companies undergoing positive change. If we are correct and other investors recognize the value of the company, the price of its stock may rise. Under normal circumstances, we invest at least 80% of the funds net assets in midsized companies of a size similar to those in the Russell Midcap Value Index. MAIN RISKS * The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. * The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. 22 P R O S P E C T U S O F TH E T R U S T PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CLASS IA SHARES * In the funds best calendar quarter during this period (Q4 04), a $1,000 investment would have grown 12.10% to $1,121. * In the funds worst calendar quarter during this period (Q2 06), a $1,000 investment would have declined 1.92% to $981. * Year-to-date performance through 3/31/07 was 5.70% . The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/06) Since Past inception 1 year (5/1/03) Class IA 15.32% 19.82% Class IB 15.06% 19.54% Russell Midcap Value Index (no deduction for fees or expenses) 20.22% 24.61% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Russell Midcap Value Index, an unmanaged index of those companies in the Russell Midcap Index chosen for their value orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund Expense ment (12b-1) Other Operating Reimburse- Net Fees Fees Expenses Expenses ment Expenses Class IA 0.70% N/A 0.21% 0.91% -0.01% 0.90% Class IB 0.70% 0.25% 0.21% 1.16% -0.01% 1.15% How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 92 $289 $503 $1,119 Class IB $117 $368 $637 $1,412 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT MONEY MARKET FUND GOAL The fund seeks as high a rate of current income as we believe is consistent with preservation of capital and maintenance of liquidity. MAIN INVESTMENT STRATEGIES  INCOME We invest mainly in instruments that: * are high quality and * have short-term maturity. Concentration of investments. We may invest without limit in money market investments from the banking, personal credit and business credit industries. However, we may invest over 25% of the funds total assets in money market investments from the personal credit or business credit industries only when we determine that the yields on those investments exceed the yields that are available from eligible investments of issuers in the banking industry. The funds shares may be more vulnerable to decreases in value than those of money market funds that invest in issuers in a greater number of industries. To the extent that the fund invests significantly in a particular industry, it runs an increased risk of loss if economic or other developments affecting that industry cause the prices of related money market investments to fall. At times, the fund and other accounts that we and our affiliates manage may own all or most of the debt of a particular issuer. This concentration of ownership may make it more difficult to sell, or determine the fair value of, these investments. MAIN RISKS * The risk that the effects of inflation may erode the value of your investment over time. * The risk that the fund will not maintain a net asset value of $1.00 per share, due to events such as a deterioration in the credit quality of issuers whose securities the fund holds, or an increase in interest rates. 23 P R O S P E C T U S O F T H E T R U S T PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CLASS IA SHARES * In the funds best calendar quarter during this period (Q4 00), a $1,000 investment would have grown 1.57% to $1,016. * In the funds worst calendar quarter during this period (Q2 04), a $1,000 investment would have grown 0.16% to $1,002. * Year-to-date performance through 3/31/07 was 1.22% . The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/06) Past Past Past 1 year 5 years 10 years Class IA 4.66% 2.10% 3.57% Class IB 4.39% 1.85% 3.37% Lipper VP (Underlying Funds) Money Market Funds Category Average 4.55% 1.99% 3.50% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Lipper VP (Underlying Funds) Money Market Funds Category Average, an arithmetic average of the total return of all variable product money market mutual funds tracked by Lipper Analytical Services. COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund Expense ment (12b-1) Other Operating Reimburse- Net Fees Fees Expenses Expenses ment Expenses Class IA 0.45% N/A 0.12% 0.57% -0.05% 0.52% Class IB 0.45% 0.25% 0.12% 0.82% -0.05% 0.77% How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $54 $179 $314 $ 710 Class IB $80 $258 $451 $1,012 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT NEW OPPORTUNITIES FUND GOAL The fund seeks long-term capital appreciation. MAIN INVESTMENT STRATEGIES  GROWTH STOCKS We invest mainly in common stocks of U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies that we believe are fast-growing and whose earnings we believe are likely to increase over time. Growth in earnings may lead to an increase in the price of the stock. We may invest in companies of any size. MAIN RISKS * The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. * The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. 24 P R O S P E C T U S O F T H E T R U S T PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CLASS IA SHARES * In the funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 49.47% to $1,495. * In the funds worst calendar quarter during this period (Q3 01), a $1,000 investment would have declined 29.40% to $706. * Year-to-date performance through 3/31/07 was 1.69% . The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/06) Past Past Past 1 year 5 years 10 years Class IA 8.82% 4.19% 5.14% Class IB 8.56% 3.92% 4.91% Russell 3000 Growth Index (no deduction for fees or expenses) 9.46% 3.02% 5.34% The funds performance is compared to the Russell 3000 Growth Index, an unmanaged index of those companies in the broad-market Russell 3000 Index chosen for their growth orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund ment (12b-1) Other Operating Fees Fees Expenses Expenses Class IA 0.62% N/A 0.09% 0.71% Class IB 0.62% 0.25% 0.09% 0.96% How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $73 $227 $396 $ 884 Class IB $98 $306 $531 $1,182 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT NEW VALUE FUND GOAL The fund seeks long-term capital appreciation. MAIN INVESTMENT STRATEGIES  VALUE STOCKS We invest mainly in common stocks of U.S. companies, with a focus on value stocks. Value stocks are those we believe are currently undervalued by the market. We look for companies undergoing positive change. If we are correct and other investors recognize the value of the company, the price of its stock may rise. We invest mainly in midsized and large companies. MAIN RISKS * The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. * The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. * The risks of investing in fewer issuers than a fund that invests more broadly. The funds ability to invest in fewer issuers increases the funds vulnerability to factors affecting a single investment; therefore, the fund may be more exposed to the risks of loss and volatility than a fund that invests more broadly. 25 P R O S P E C T U S O F T H E T R U S T PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CLASS IA SHARES * In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 21.04% to $1,210. * In the funds worst calendar quarter during this period (Q3 02), a $1,000 investment would have declined 19.16% to $808. * Year-to-date performance through 3/31/07 was 1.02% . The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/06) Since Past Past inception 1 year 5 years (1/2/97) Class IA 16.29% 9.93% 9.83% Class IB 16.01% 9.66% 9.62% Russell 3000 Value Index (no deduction for fees or expenses) 22.34% 11.20% 11.17% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Russell 3000 Value Index, an unmanaged index of those companies in the Russell 3000 Index chosen for their value orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund ment (12b-1) Other Operating Fees Fees Expenses Expenses Class IA 0.68% N/A 0.09% 0.77% Class IB 0.68% 0.25% 0.09% 1.02% How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 79 $245 $426 $ 949 Class IB $104 $324 $561 $1,246 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT OTC & EMERGING GROWTH FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  GROWTH STOCKS We invest mainly in common stocks of U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies that we believe are fast-growing and whose earnings we believe are likely to increase over time. Growth in earnings may lead to an increase in the price of the stock. Under normal circumstances, we invest at least 80% of the funds net assets in common stocks traded in the over-the-counter (OTC) market and common stocks of emerging growth companies listed on securities exchanges. Emerging growth companies are those that we believe have a leading or proprietary position in a growing industry or are gaining market share in an established industry. We invest mainly in small and midsized companies. MAIN RISKS * The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both 26 P R O S P E C T U S O F T H E T R U S T general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. * The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CLASS IA SHARES * In the funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 76.22% to $1,762. * In the funds worst calendar quarter during this period (Q1 01), a $1,000 investment would have declined 43.76% to $562. * Year-to-date performance through 3/31/07 was 5.56% . The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/06) Since Past Past inception 1 year 5 years (4/30/98) Class IA 12.67% 4.16% -3.31% Class IB 12.40% 3.89% -3.51% Russell 2500 Growth Index (no deduction for fees or expenses) 12.26% 7.62% 5.14% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Russell 2500 Growth Index, an unmanaged index of those companies in the small/mid-cap Russell 2500 Index chosen for their growth orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund Expense ment (12b-1) Other Operating Reimburse- Net Fees Fees Expenses Expenses ment Expenses Class IA 0.70% N/A 0.24% 0.94% -0.02% 0.92% Class IB 0.70% 0.25% 0.24% 1.19% -0.02% 1.17% How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 94 $298 $518 $1,153 Class IB $119 $376 $652 $1,445 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT RESEARCH FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  STOCKS We invest mainly in common stocks of U.S. companies that we think have the greatest potential for capital appreciation with stock prices that reflect a value lower than that which we place on the company, or whose earnings we believe are likely to grow over time. We also look for the presence of other factors we believe will cause the stock price to rise. We invest mainly in large companies. MAIN RISKS * The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. * The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. 27 P R O S P E C T U S O F T H E T R U S T PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CLASS IA SHARES * In the funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 20.14% to $1,201. * In the funds worst calendar quarter during this period (Q3 01), a $1,000 investment would have declined 20.15% to $799. * Year-to-date performance through 3/31/07 was 1.59% . The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/06) Since Past Past inception 1 year 5 years (9/30/98) Class IA 11.63% 4.41% 5.13% Class IB 11.41% 4.16% 4.90% S&P 500 Index (no deduction for fees or expenses) 15.79% 6.19% 5.76% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the S&P 500 Index, an unmanaged index of common stock performance. COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund ment (12b-1) Other Operating Fees Fees Expenses Expenses Class IA 0.65% N/A 0.16% 0.81% Class IB 0.65% 0.25% 0.16% 1.06% How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 83 $259 $450 $1,002 Class IB $108 $337 $585 $1,297 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT SMALL CAP VALUE FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  VALUE STOCKS We invest mainly in common stocks of U.S. companies with a focus on value stocks. Value stocks are those that we believe are currently undervalued by the market. We look for companies undergoing positive change. If we are correct and other investors recognize the value of the company, the price of its stock may rise. Under normal circumstances, we invest at least 80% of the funds net assets in small companies of a size similar to those in the Russell 2000 Value Index. MAIN RISKS * The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. * The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. 28 P R O S P E C T U S O F T H E T R U S T PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CLASS IA SHARES * In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 23.92% to $1,239. * In the funds worst calendar quarter during this period (Q3 02), a $1,000 investment would have declined 21.64% to $784. * Year-to-date performance through 3/31/07 was 3.36% . The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/06) Since Past Past inception 1 year 5 years (4/30/99) Class IA 17.57% 14.44% 15.39% Class IB 17.29% 14.15% 15.13% Russell 2000 Value Index (no deduction for fees or expenses) 23.48% 15.37% 14.70% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Russell 2000 Value Index, an unmanaged index of those companies in the small-cap Russell 2000 Index chosen for their value orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund ment (12b-1) Other Operating Fees Fees Expenses Expenses Class IA 0.76% N/A 0.09% 0.85% Class IB 0.76% 0.25% 0.09% 1.10% How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 87 $270 $469 $1,044 Class IB $112 $349 $604 $1,338 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT UTILITIES GROWTH AND INCOME FUND GOAL The fund seeks capital growth and current income. MAIN INVESTMENT STRATEGIES  STOCKS We invest mainly in a combination of stocks and bonds of companies in the utilities industries that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on a company. We may also consider other factors we believe will cause the stock price to rise. Under normal circumstances, we invest at least 80% of the funds net assets in equity and debt investments of companies in the utilities industries. These are companies that, in our view, derive at least 50% of their assets, revenues or profits from producing or distributing electric, gas or other types of energy, supplying water, or providing telecommunications services such as telephone, microwave or other media (but not public broadcasting). We buy bonds of governments and private companies that are mostly investment-grade in quality with intermediate- to long-term maturities (three years or longer). We invest mainly in large companies. Industry focus. We invest mainly in companies that produce or distribute a product or service to both residential and industrial customers, such as electricity, gas or other types of energy, supply water or provide telecommunications services (except public broadcasting). Events that affect these public utilities industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. Examples include increases in fuel and other operating costs, and technological advances that make existing plants, equipment or products obsolete. In addition, changes in regulatory policies concerning the environment, energy conservation, nuclear power and utility pricing, as well as deregulation of certain utility services, may be more likely to adversely affect the fund. 29 P R O S P E C T U S O F T H E T R U S T MAIN RISKS * The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. * The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. * The risk of investing in a single group of industries. Investments in the utilities industries, even though representing interests in different companies within these industries, may be affected by common economic forces and other factors. This increases the funds vulnerability to factors affecting a single group of industries. This risk is significantly greater than for a fund that invests in a broader range of industries, and may result in greater fund losses and volatility. * The risk that the prices of the fixed-income investments we buy will fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. * The risk that the issuers of the funds fixed-income investments will not make timely payments of interest and principal. This credit risk is generally higher for debt that is below investment-grade in quality. * The risks of investing in fewer issuers than a fund that invests more broadly. The fund is non-diversified, which means that it may invest more of its assets in the securities of fewer companies than a diversified fund. The funds ability to invest in fewer issuers increases the funds vulnerability to factors affecting a single investment; therefore, the fund may be more exposed to the risks of loss and volatility than a fund that invests more broadly. PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CLASS IA SHARES * In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 18.66% to $1,187. * In the funds worst calendar quarter during this period (Q3 02), a $1,000 investment would have declined 18.36% to $816. * Year-to-date performance through 3/31/07 was 7.61% . The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/06) Past Past Past 1 year 5 years 10 years Class IA 27.40% 9.98% 7.90% Class IB 27.03% 9.71% 7.69% S&P Utilities Index (no deduction for fees or expenses) 20.99% 9.20% 8.24% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the S&P Utilities Index, an unmanaged index of common stocks issued by utility companies. COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund Expense ment (12b-1) Other Operating Reimburse- Net Fees Fees Expenses Expenses ment Expenses Class IA 0.70% N/A 0.17% 0.87% -0.03% 0.84% Class IB 0.70% 0.25% 0.17% 1.12% -0.03% 1.09% How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 86 $275 $479 $1,070 Class IB $111 $353 $614 $1,364 30 P R O S P E C T U S O F T H E T R U S T The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT VISTA FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  GROWTH STOCKS We invest mainly in common stocks of U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies that we believe are fast-growing and whose earnings we believe are likely to increase over time. Growth in earnings may lead to an increase in the price of the stock. We invest mainly in midsized companies. MAIN RISKS * The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. * The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CLASS IA SHARES * In the funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 41.28% to $1,413. * In the funds worst calendar quarter during this period (Q3 01), a $1,000 investment would have declined 32.08% to $679. * Year-to-date performance through 3/31/07 was 2.34% . The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/06) Since Past Past inception 1 year 5 years (1/2/97) Class IA 5.72% 5.59% 6.58% Class IB 5.45% 5.33% 6.38% Russell Midcap Growth Index (no deduction for fees or expenses) 10.66% 8.22% 8.77% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Russell Midcap Growth Index, an unmanaged index of those companies in the Russell Midcap Index chosen for their growth orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund ment (12b-1) Other Operating Fees Fees Expenses Expenses Class IA 0.65% N/A 0.15% 0.80% Class IB 0.65% 0.25% 0.15% 1.05% How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 82 $255 $444 $ 989 Class IB $107 $334 $579 $1,285 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT VOYAGER FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  GROWTH STOCKS We invest mainly in common stocks of U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies that we believe are fast-growing and whose earnings we believe are likely to increase over time. Growth in earnings 31 P R O S P E C T U S O F T H E T R U S T may lead to an increase in the price of the stock. We invest mainly in midsized and large companies, although we can invest in companies of any size. MAIN RISKS * The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. * The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CL ASS IA SHARES * In the funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 41.38% to $1,414. * In the funds worst calendar quarter during this period (Q1 01), a $1,000 investment would have declined 18.88% to $811. * Year-to-date performance through 3/31/07 was 0.56% . The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/06) Past Past Past 1 year 5 years 10 years Class IA 5.71% 1.69% 5.81% Class IB 5.43% 1.44% 5.60% Russell 1000 Growth Index (no deduction for fees or expenses) 9.07% 2.69% 5.44% The funds performance is compared to the Russell 1000 Growth Index, an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their growth orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund ment (12b-1) Other Operating Fees Fees Expenses Expenses Class IA 0.59% N/A 0.07% 0.66% Class IB 0.59% 0.25% 0.07% 0.91% How do these fees and expenses look in dollar terms? This example takes the total annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $67 $210 $366 $ 819 Class IB $93 $289 $502 $1,118 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. What are the funds main investment strategies and related risks? This section contains greater detail on each funds main investment strategies and the related risks you would face as a fund shareholder. It is important to keep in mind that risk and reward 32 P R O S P E C T U S O F T H E T R U S T generally go hand in hand; the higher the potential reward, the greater the risk. Many of the investment strategies and related risks discussed below are common to a number of the funds. Not every investment strategy listed below applies to each fund. Please refer to your funds strategy in the Fund Summaries section to determine which risks apply to your fund. * Common stocks. Common stock represents an ownership interest in a company. The value of a companys stock may fall as a result of factors directly relating to that company, such as decisions made by its management or lower demand for the companys products or services. A stocks value may also fall because of factors affecting not just the company, but also companies in the same industry or in a number of different industries, such as increases in production costs. The value of a companys stock may also be affected by changes in financial markets that are relatively unrelated to the company or its industry, such as changes in interest rates or currency exchange rates. In addition, a companys stock generally pays dividends only after the company invests in its own business and makes required payments to holders of its bonds and other debt. For this reason, the value of a companys stock will usually react more strongly than its bonds and other debt to actual or perceived changes in the companys financial condition or prospects. Stocks of smaller companies may be more vulnerable to adverse developments than those of larger companies. Growth stocks. Stocks of companies we believe are fast-growing may trade at a higher multiple of current earnings than other stocks. The value of such stocks may be more sensitive to changes in current or expected earnings than the values of other stocks. If our assessment of the prospects for a companys earnings growth is wrong, or if our judgment of how other investors will value the companys earnings growth is wrong, then the price of the companys stock may fall or not approach the value that we have placed on it. Seeking earnings growth may result in significant investments in the technology sector, which may be subject to greater volatility than other sectors of the economy. Emerging growth companies may have limited product lines, markets or financial resources. Their stocks may trade less frequently and in limited volumes, and are subject to greater volatility. Value stocks. Companies we believe are undergoing positive change and whose stock we believe is undervalued by the market may have experienced adverse business developments or may be subject to special risks that have caused their stocks to be out of favor. If our assessment of a companys prospects is wrong, or if other investors do not similarly recognize the value of the company, then the price of the companys stock may fall or may not approach the value that we have placed on it. We may consider, among other factors, a companys valuation, financial strength, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. * Small and midsized companies. These companies, some of which may have a market capitalization of less than $1 billion, are more likely than larger companies to have limited product lines, markets or financial resources, or to depend on a small, inexperienced management group. Stocks of these companies often trade less frequently and in limited volume, and their prices may fluctuate more than stocks of larger companies. Stocks of small and midsized companies may therefore be more vulnerable to adverse developments than those of larger companies. Small companies in foreign countries could be relatively smaller than those in the United States. For Putnam VT Mid Cap Value Fund , we invest mostly in companies of a size similar to those in the Russell Midcap Value Index. As of March 31, 2007, the index was composed of companies having a market capitalization of between approximately $1.2 billion and $21.8 billion. For Putnam VT Small Cap Value Fund , we invest mostly in companies of a size similar to those in the Russell 2000 Value Index. As of March 31, 2007, the index was composed of companies having a market capitalization of between approximately $81 million and $3.8 billion. * Foreign investments. Each of the funds may invest in securities of foreign issuers. Foreign investments involve certain special risks, including: *Unfavorable changes in currency exchange rates: Foreign investments are typically issued and traded in foreign currencies. As a result, their values may be affected by changes in exchange rates between foreign currencies and the U.S. dollar. *Political and economic developments: Foreign investments may be subject to the risks of seizure by a foreign government, imposition of restrictions on the exchange or export of foreign currency, and tax increases. *Unreliable or untimely information: There may be less information publicly available about a foreign company than about most U.S. companies, and foreign companies are usually not subject to accounting, auditing and financial reporting standards and practices as stringent as those in the United States. *Limited legal recourse: Legal remedies for investors may be more limited than the remedies available in the United States. 33 P R O S P E C T U S O F T H E T R U S T *Limited markets: Certain foreign investments may be less liquid (harder to buy and sell) and more volatile than most U.S. investments, which means we may at times be unable to sell these foreign investments at desirable prices. For the same reason, we may at times find it difficult to value the funds foreign investments. *Trading practices: Brokerage commissions and other fees are generally higher for foreign investments than for U.S. investments. The procedures and rules governing foreign transactions and custody may also involve delays in payment, delivery or recovery of money or investments. *Sovereign issuers: The willingness and ability of sovereign issuers to pay principal and interest on government securities depends on various economic factors, including the issuers balance of payments, overall debt level, and cash flow from tax or other revenues. For Putnam VT Diversified Income Fund , we consider a foreign company to be one that is domiciled outside the U.S. or has its principal operations located outside the U.S. For Putnam VT Income Fund , we may invest in U.S. dollar-denominated fixed-income securities of foreign issuers. For Putnam VT Money Market Fund , we may invest in money market instruments of foreign issuers that are denominated in U.S. dollars. The risks of foreign investments are typically increased in less developed countries, which are sometimes referred to as emerging markets. For example, political and economic structures in these countries may be changing rapidly, which can cause instability. These countries are also more likely to experience high levels of inflation, deflation or currency devaluation, which could hurt their economies and securities markets. For these and other reasons, investments in emerging markets are often considered speculative. Certain of these risks may also apply to some extent to U.S.-traded investments that are denominated in foreign currencies, investments in U.S. companies that are traded in foreign markets, or investments in U.S. companies that have significant foreign operations. FIXED INCOME INVESTMENTS Fixed-income securities, which typically pay an unchanging rate of interest or dividends, include bonds and other debt. Each of the funds may invest in fixed-income securities. The value of a fixed-income investment may fall as a result of factors directly relating to the issuer of the security, such as decisions made by its management or a reduction in its credit rating. An investments value may also fall because of factors affecting not just the issuer, but other issuers, such as increases in production costs. The value of an investment may also be affected by general changes in financial market conditions, such as changing interest rates or currency exchange rates. We will consider, among other things, credit, interest rate and prepayment risks as well as general market conditions when deciding whether to buy or sell investments. * Interest rate risk. The values of bonds and other debt instruments usually rise and fall in response to changes in interest rates. Declining interest rates generally increase the value of existing debt instruments, and rising interest rates generally decrease the value of existing debt instruments. Changes in a debt instruments value usually will not affect the amount of interest income paid to the fund, but will affect the value of the funds shares. Interest rate risk is generally greater for investments with longer maturities. Some investments give the issuer the option to call or redeem an investment before its maturity date. If an issuer calls or redeems an investment during a time of declining interest rates, we might have to reinvest the proceeds in an investment offering a lower yield, and therefore might not benefit from any increase in value as a result of declining interest rates. Premium investments offer interest rates higher than prevailing market rates. However, they involve a greater risk of loss, because their values tend to decline over time. For Putnam VT Money Market Fund , average portfolio maturity will not exceed 90 days and the fund may not hold an investment with more than 397 days remaining to maturity. These short-term investments generally have lower yields than longer-term investments. * Credit risk. Investors normally expect to be compensated in proportion to the risk they are assuming. Thus, debt of issuers with poor credit prospects usually offers higher yields than debt of issuers with more secure credit. Higher-rated investments generally have lower credit risk. For Putnam VT Income Fund , we invest mostly in investment-grade investments. These are rated at least BBB or its equivalent by a nationally recognized securities rating agency, or are unrated investments we believe are of comparable quality. We may also invest in securities rated below investment grade. However, we will not invest in securities that are rated lower than B or its equivalent by each agency rating the investment, or are unrated securities that we believe are of comparable quality. We will not necessarily sell an investment if its rating is reduced after we buy it. For Putnam VT The George Putnam Fund of Boston and Putnam VT Utilities Growth and Income Fund , we invest mostly in investment-grade debt investments. 34 P R O S P E C T U S O F T H E T R U S T These are rated at least BBB or its equivalent at the time of purchase by a nationally recognized securities rating agency, or are unrated investments that we believe are of comparable quality. For Putnam VT The George Putnam Fund of Boston, we may invest in non-investment-grade investments and for Putnam VT Utilities Growth and Income Fund, we may invest up to 20% of the funds total assets in below investment-grade investments. However, for Putnam VT The George Putnam Fund of Boston and Putnam VT Utilities Growth and Income Fund, we will not invest in securities that are rated lower than B or its equivalent by each rating agency rating the investment, or are unrated securities that we believe are of comparable quality. We will not necessarily sell an investment if its rating is reduced after we buy it. For Putnam VT High Yield Fund , we invest mostly in higher-yield, higher-risk debt investments that are rated below BBB or its equivalent at the time of purchase by any nationally recognized securities rating agency rating such investments, or are unrated investments that we believe are of comparable quality. We will not necessarily sell an investment if its rating is reduced after we buy it. For Putnam VT Diversified Income Fund and Putnam VT Global Asset Allocation Fund , we may invest up to 70% and 40%, respectively, of the funds total assets in higher-yield, higher-risk debt investments that are rated below BBB or its equivalent at the time of purchase by each nationally recognized securities rating agency rating such investments, including investments in the lowest rating category of the rating agency, and unrated investments that we believe are of comparable quality. We will not necessarily sell an investment if its rating is reduced after we buy it. For Putnam VT High Yield Fund , Putnam VT Diversified Income Fund , and Putnam VT Global Asset Allocation Fund , we may invest up to 15%, 5% and 5%, respectively, of the funds total assets in debt investments rated below CCC or its equivalent, at the time of purchase, by each agency rating such investments and unrated investments that we believe are of comparable quality. We will not necessarily sell an investment if its rating is reduced after we buy it. Investments rated below BBB or its equivalent are below investment grade. This rating reflects a greater possibility that the issuers may be unable to make timely payments of interest and principal and thus default. If this happens, or is perceived as likely to happen, the values of those investments will usually be more volatile and are likely to fall. A default or expected default could also make it difficult for us to sell the investments at prices approximating the values we had previously placed on them. Lower-rated debt usually has a more limited market than higher-rated debt, which may at times make it difficult for us to buy or sell certain debt instruments or to establish their fair value. Credit risk is generally greater for zero coupon bonds and other investments that are issued at less than their face value and that are required to make interest payments only at maturity rather than at intervals during the life of the investment. Credit ratings are based largely on the issuers historical financial condition and the rating agencies investment analysis at the time of rating. The rating assigned to any particular investment does not necessarily reflect the issuers current financial condition, and does not reflect an assessment of an investments volatility or liquidity. Although we consider credit ratings in making investment decisions, we perform our own investment analysis and do not rely only on ratings assigned by the rating agencies. Our success in achieving the funds investment objectives may depend more on our own credit analysis when we buy lower quality bonds than when we buy higher quality bonds. We may have to participate in legal proceedings involving the issuer. This could increase the funds operating expenses and decrease its net asset value. Although investment-grade investments generally have lower credit risk, they may share some of the risks of lower-rated investments. U.S. government investments generally have the least credit risk, but are not completely free of credit risk. While some investments, such as U.S. Treasury obligations and Ginnie Mae certificates, are backed by the full faith and credit of the U.S. government, others, such as federal agency bonds, are backed only by the credit of the issuer. Mortgage-backed and asset-backed securities may be subject to the risk that underlying borrowers will be unable to meet their obligations. For Putnam VT Money Market Fund , we buy only high quality investments. These are: *rated in one of the two highest categories by at least two nationally recognized rating services, *rated by one rating service in one of the services two highest categories (if only one rating service has provided a rating), or *unrated investments that we determine are of equivalent quality. The credit quality of an investment may be supported or enhanced by another company or financial institution through the use of a letter of credit or similar arrangements. The main risk in investments backed by a letter of credit is 35 P R O S P E C T U S O F T H E T R U S T that the provider of the letter of credit will not be able to fulfill its obligations to the issuer. * Prepayment risk. Traditional debt investments typically pay a fixed rate of interest until maturity, when the entire principal amount is due. By contrast, payments on securi-tized debt instruments, including mortgage-backed and asset-backed investments, typically include both interest and partial payment of principal. Principal may also be prepaid voluntarily, or as a result of refinancing or foreclosure. We may have to invest the proceeds from prepaid investments in other investments with less attractive terms and yields. Compared to debt that cannot be prepaid, mortgage-backed investments are less likely to increase in value during periods of declining interest rates and have a higher risk of decline in value during periods of rising interest rates. They may increase the volatility of a fund. Some mortgage-backed investments receive only the interest portion or the principal portion of payments on the underlying mortgages. The yields and values of these investments are extremely sensitive to changes in interest rates and in the rate of principal payments on the underlying mortgages. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Asset-backed securities, which are subject to risks similar to those of mortgage-backed securities, are also structured like mortgage-backed securities, but instead of mortgage loans or interests in mortgage loans, the underlying assets may include such items as motor vehicle installment sales or installment loan contracts, leases or various types of real and personal property and receivables from credit card agreements. * Money market investments. These include certificates of deposit, time deposits, commercial paper (including asset-backed commercial paper), U.S. government debt and repurchase agreements and corporate obligations. * Illiquid investments. We may invest up to 15% (up to 10% for Putnam VT Money Market Fund ) of a funds assets in illiquid investments, which may be considered speculative. Illiquid investments are investments that may be difficult to sell. The sale of many of these investments is limited by law. We may not be able to sell a funds illiquid investments when we consider it is desirable to do so or we may be able to sell them only at less than their market value. * Derivatives. We may engage in a variety of transactions involving derivatives, such as futures, options, warrants and swap contracts. Derivatives are financial instruments whose value depends upon, or is derived from, the value of something else, such as one or more underlying investments, pools of investments, indexes or currencies. We may make use of short derivatives positions, the values of which move in the opposite direction from the price of the underlying investment, pool of investments, index or currency. We may use derivatives both for hedging and non-hedging purposes, including as a substitute for a direct investment in the securities of one or more issuers. For example, we may use derivatives to increase or decrease the funds exposure to long- or short-term interest rates (in the United States or abroad) or to a particular currency or group of currencies. However, we may also choose not to use derivatives, based on our evaluation of market conditions or the availability of suitable derivatives. Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. For Putnam VT Global Asset Allocation Fund , derivatives positions that offset each other may be netted together for purposes of our policy on strategic allocation between stocks and bonds. Derivatives involve special risks and may result in losses. The successful use of derivatives depends on our ability to manage these sophisticated instruments. Some derivatives are leveraged, which means that they provide the fund with investment exposure greater than the value of the funds investment in the derivatives. As a result, these derivatives may magnify or otherwise increase investment losses to the fund. The risk of loss from a short derivatives position is theoretically unlimited. The prices of derivatives may move in unexpected ways due to the use of leverage or other factors, especially in unusual market conditions, and may result in increased volatility. Other risks arise from the potential inability to terminate or sell derivatives positions. A liquid secondary market may not always exist for the funds derivatives positions at any time. In fact, many over-the-counter instruments (investments not traded on an exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to the derivative transaction will not meet its obligations. For further information about the risks of derivatives, see the statement of additional information (SAI). * Floating rate loans. We may invest in floating rate loans. Putnam VT Diversified Income Fund may invest significantly in these loans. Floating rate loans are debt obligations with interest rates that adjust or float periodically (normally on a monthly or quarterly basis) based on a generally recognized base rate such as the London Inter-Bank Offer Rate (LIBOR) or the prime rate offered by one or more major U.S. banks. While most floating rate loans are below investment grade in quality, most also are senior in rank in the event of bankruptcy to most other securities of 36 P R O S P E C T U S O F T H E T R U S T the borrower such as common stock or public bonds. Floating rate loans are also normally secured by specific collateral or assets of the borrower so that the holders of the loans will have a priority claim on those assets in the event of default or bankruptcy of the issuer. Floating rate loans generally are less sensitive to interest rate changes than obligations with fixed interest rates but may decline in value if their interest rates do not rise as much, or as quickly, as interest rates in general. Conversely, floating rate instruments will not generally increase in value if interest rates decline. Changes in interest rates will also affect the amount of interest income the fund earns on its floating rate investments. Most floating rate loans allow for prepayment of principal without penalty. If a borrower prepays a loan, we might have to reinvest the proceeds in an investment that may have lower yields than the yield on the prepaid loan or might not be able to take advantage of potential gains from increases in the credit quality of the issuer. Although the market for the types of floating rate loans in which the fund invests has become increasingly liquid over time, this market is still developing, and there can be no assurance that adverse developments with respect to this market or particular borrowers will not prevent the fund from selling these loans at their market values when we consider such a sale desirable. * Other investments. In addition to the main investment strategies described above, we may make other types of investments, such as investments in preferred stocks, convertible securities, or hybrid and structured bonds and notes. The funds may also loan their portfolio securities to earn additional income. These practices may be subject to other risks, as described in the SAI. * Alternative strategies. Under normal market conditions, we keep each funds portfolio fully invested, with minimal cash holdings. However, at times we may judge that market conditions make pursuing a funds usual investment strategies inconsistent with the best interests of its shareholders. We then may temporarily use alternative strategies that are mainly designed to limit losses, including, for funds that invest significantly outside the United States, investing solely in the United States. However, we may choose not to use these strategies for a variety of reasons, even in very volatile market conditions. These strategies may cause the affected fund to miss out on investment opportunities, and may prevent the fund from achieving its goal. * Changes in policies. The Trusts Trustees may change any of the funds goals, investment strategies and other policies without shareholder approval, except as otherwise indicated. * Portfolio transactions and portfolio turnover rate. Each funds daily transactions on stock exchanges, commodities markets and futures markets involve costs that are reflected in the funds total return but not in the Total Annual Operating Expenses. For example, the following table shows the brokerage commissions paid by each fund during the last fiscal year in dollar amounts and as a percentage of the funds average net assets. The table also shows, of these amounts, the commissions paid by each fund to brokers who also provided research services, in dollar amounts and as a percentage of the funds average net assets. 37 P R O S P E C T U S O F T H E T R U S T Commissions paid Brokerage Commissions paid to brokers Brokerage commissions to brokers who also provided commissions (% of average who also provided research services Fund name net assets) research services ($) (% of average net assets) Putnam VT American Government Income Fund $31,691 0.02%   Putnam VT Capital Appreciation Fund $81,519 0.16% $18,408 0.04% Putnam VT Capital Opportunities Fund $76,067 0.18% $17,653 0.04% Putnam VT Discovery Growth Fund $84,788 0.22% $17,040 0.04% Putnam VT Diversified Income Fund $46,770 0.01%   Putnam VT Equity Income Fund $277,076 0.13% $101,159 0.05% Putnam VT The George Putnam Fund of Boston $630,366 0.10% $104,955 0.02% Putnam VT Global Asset Allocation Fund $319,786 0.08% $44,566 0.01% Putnam VT Global Equity Fund $1,254,012 0.21% $535,714 0.09% Putnam VT Growth and Income Fund $7,028,690 0.17% $1,632,394 0.04% Putnam VT Growth Opportunities Fund $74,923 0.14% $14,433 0.03% Putnam VT Health Sciences Fund $160,031 0.05% $20,449 0.01% Putnam VT High Yield Fund     Putnam VT Income Fund $77,213 0.01%   Putnam VT International Equity Fund $2,817,184 0.25% $980,419 0.09% Putnam VT International Growth and Income Fund $1,318,604 0.33% $584,697 0.15% Putnam VT International New Opportunities Fund $763,327 0.28% $257,691 0.09% Putnam VT Investors Fund $955,598 0.19% $204,497 0.04% Putnam VT Mid Cap Value Fund $142,614 0.15% $26,586 0.03% Putnam VT Money Market Fund     Putnam VT New Opportunities Fund $2,339,890 0.17% $511,049 0.04% Putnam VT New Value Fund $689,292 0.10% $155,909 0.02% Putnam VT OTC & Emerging Growth Fund $226,129 0.27% $53,016 0.06% Putnam VT Research Fund $369,886 0.20% $78,199 0.04% Putnam VT Small Cap Value Fund $1,759,093 0.19% $497,723 0.05% Putnam VT Utilities Growth and Income Fund $649,045 0.18% $175,970 0.05% Putnam VT Vista Fund $857,952 0.19% $220,781 0.05% Putnam VT Voyager Fund $2,681,714 0.13% $626,010 0.03% Combining the brokerage commissions paid by each fund during the last fiscal year (as a percentage of the funds average net assets) with the funds Total Annual Fund Operating Expenses ratio or Net Expenses ratio (if applicable) for class IA shares results in the following combined cost ratio as a percentage of the funds average net assets for class IA shares for the last fiscal year. 38 P R O S P E C T U S O F T H E T R U S T Combined Combined Fund name Cost Ratio* Fund name Cost Ratio* Putnam VT American Government Income Fund 0.64% Putnam VT International Equity Fund 1.18% Putnam VT Capital Appreciation Fund 0.98% Putnam VT International Growth and Income Fund 1.26% Putnam VT Capital Opportunities Fund 1.14% Putnam VT International New Opportunities Fund 1.43% Putnam VT Discovery Growth Fund 1.04% Putnam VT Investors Fund 0.96% Putnam VT Diversified Income Fund 0.80% Putnam VT Mid Cap Value Fund 1.05% Putnam VT Equity Income Fund 0.93% Putnam VT Money Market Fund 0.53% Putnam VT The George Putnam Fund of Boston 0.84% Putnam VT New Opportunities Fund 0.88% Putnam VT Global Asset Allocation Fund 0.93% Putnam VT New Value Fund 0.87% Putnam VT Global Equity Fund 1.16% Putnam VT OTC & Emerging Growth Fund 1.19% Putnam VT Growth and Income Fund 0.72% Putnam VT Research Fund 1.01% Putnam VT Growth Opportunities Fund 0.97% Putnam VT Small Cap Value Fund 1.04% Putnam VT Health Sciences Fund 0.90% Putnam VT Utilities Growth and Income Fund 1.02% Putnam VT High Yield Fund 0.74% Putnam VT Vista Fund 0.99% Putnam VT Income Fund 0.63% Putnam VT Voyager Fund 0.79% * The combined cost ratio does not reflect insurance-related charges or expenses. If it did, the ratios would be higher than those shown. Additional information regarding Putnams brokerage selection procedures is included in the SAI. Because different types of funds used different trading procedures, investors should exercise caution when comparing brokerage commissions and combined cost ratios for different types of funds. For example, while brokerage commissions represent one component of the funds transaction costs, they do not reflect any undisclosed amount of profit or mark-up included in the price paid by the fund for principal transactions (transactions made directly with a dealer or other counterparty), including most fixed income securities and certain derivatives. In addition, brokerage commissions do not reflect other elements of transaction costs, including the extent to which the funds purchase and sale transactions may change the market price for an investment (the market impact). Another factor in transaction costs is a funds portfolio turnover rate, which measures how frequently the fund buys and sells investments. A portfolio turnover of 100%, for example, would mean that a fund sold and replaced securities valued at 100% of the funds assets within a one-year period. Funds with high turnover may be more likely to realize capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transactions costs, which may detract from performance. Each funds portfolio turnover rate and the amount of brokerage commissions it pays will vary over time based on market conditions. Each funds portfolio turnover rate for each of the past five fiscal years was as follows: Portfolio Turnover 2006 2005 2004 2003 2002 Putnam VT American Government Income Fund 180% 420% 310% 553% 517% Putnam VT Capital Appreciation Fund 81% 132% 140% 144% 166% Putnam VT Capital Opportunities Fund 105% 133% 163% 163%* n/a Putnam VT Discovery Growth Fund 95% 147% 107% 82% 92% Putnam VT Diversified Income Fund 87% 115% 79% 104% 176% Putnam VT Equity Income Fund 82% 59% 89% 113%* n/a Putnam VT The George Putnam Fund of Boston 125% 140% 148% 144% 128% Putnam VT Global Asset Allocation Fund 77% 145% 157% 155% 105% Putnam VT Global Equity Fund 85% 76% 77% 88% 173% Putnam VT Growth and Income Fund 78% 56% 29% 33% 36% Putnam VT Growth Opportunities Fund 83% 155% 57% 59% 63% 39 P R O S P E C T U S O F T H E TR U S T Portfolio Turnover 2006 2005 2004 2003 2002 Putnam VT Health Sciences Fund 22% 31% 48% 64% 74% Putnam VT High Yield Fund 52% 43% 50% 75% 68% Putnam VT Income Fund 201% 336% 402% 287% 400% Putnam VT International Equity Fund 90% 86% 63% 71% 53% Putnam VT International Growth and Income Fund 113% 74% 59% 72% 99% Putnam VT International New Opportunities Fund 94% 91% 140% 136% 137% Putnam VT Investors Fund 101% 114% 85% 73% 123% Putnam VT Mid Cap Value Fund 73% 87% 145% 117%* n/a Putnam VT Money Market Fund n/a n/a n/a n/a n/a Putnam VT New Opportunities Fund 84% 56% 116% 44% 69% Putnam VT New Value Fund 54% 56% 52% 60% 60% Putnam VT OTC & Emerging Growth Fund 101% 148% 124% 72% 68% Putnam VT Research Fund 88% 95% 106% 117% 155% Putnam VT Small Cap Value Fund 61% 43% 39% 36% 52% Putnam VT Utilities Growth and Income Fund 66% 38% 32% 38% 43% Putnam VT Vista Fund 98% 71% 93% 91% 78% Putnam VT Voyager Fund 62% 119% 49% 47% 91% * Not annualized * Portfolio holdings. The SAI includes a description of the funds policies with respect to the disclosure of their portfolio holdings. For information on a funds portfolio, you may visit the Putnam Investments website, www.putnam.com/individual, and click on Annuities. Each funds top 10 holdings and related portfolio information may be viewed monthly beginning approximately 15 days after the end of each month, and the full portfolio holdings of each fund except Putnam VT Money Market Fund may be viewed beginning on the last business day of the month after the end of each calendar quarter. This information will remain available on the website until the fund files a Form N-CSR or N-Q with the Securities and Exchange Commission (SEC) for the period that includes the date of the information. Who oversees and manages the funds? THE FUNDS TRUSTEES As a shareholder of a mutual fund, you have certain rights and protections, including representation by a Board of Trustees. The Putnam funds Board of Trustees oversees the general conduct of the funds business and represents the interests of the Putnam fund shareholders. The Putnam funds Board of Trustees includes Trustees who are elected by shareholder vote at least once every five years and at least 75% of whom are independent (not an officer of the fund or affiliated with Putnam Management). The Trustees periodically review each funds investment performance and the quality of other services such as administration, custody, and investor services. At least annually, the Trustees review the fees paid to Putnam Management and its affiliates for providing or overseeing these services and the overall level of the funds operating expenses. In carrying out their responsibilities, the Trustees are assisted by an administrative staff and auditors and legal counsel that are selected by the Trustees and are independent of Putnam Management and its affiliates. Contacting the funds Trustees Address correspondence to: The Putnam Fund Trustees One Post Office Square Boston, MA 02109 THE FUNDS INVESTMENT MANAGER The Trustees have retained Putnam Management to be the funds investment manager, responsible for making investment decisions for the funds and managing the funds other affairs and business. The basis for the Trustees approval of the Trusts management contract and the sub-management contract described below is discussed in the Trusts annual report to shareholders dated December 31, 2006. Each fund 40 P R O S P E C T U S O F T H E T R U S T pays Putnam Management a quarterly management fee (monthly for Putnam VT Capital Appreciation Fund, Putnam VT Capital Opportunities Fund, Putnam VT Discovery Growth Fund, Putnam VT Equity Income Fund and Putnam VT Mid Cap Value Fund) for these services based on the funds average net assets. Putnam Managements address is One Post Office Square, Boston, MA 02109. Each fund paid Putnam Management management fees in the following amounts (reflected as a percentage of average net assets for each funds last fiscal year after giving effect to applicable waivers): Management Putnam VT Fund Fees Putnam VT American Government Income Fund 0.43% Putnam VT Capital Appreciation Fund 0.44% Putnam VT Capital Opportunities Fund 0.54% Putnam VT Discovery Growth Fund 0.27% Putnam VT Diversified Income Fund 0.61% Putnam VT Equity Income Fund 0.65% Putnam VT The George Putnam Fund of Boston 0.62% Putnam VT Global Asset Allocation 0.62% Putnam VT Global Equity Fund 0.78% Putnam VT Growth and Income Fund 0.49% Putnam VT Growth Opportunities Fund 0.46% Putnam VT Health Sciences Fund 0.70% Putnam VT High Yield Fund 0.62% Putnam VT Income Fund 0.45% Putnam VT International Equity Fund 0.74% Putnam VT International Growth and Income Fund 0.70% Putnam VT International New Opportunities Fund 0.91% Putnam VT Investors Fund 0.65% Putnam VT Mid Cap Value Fund 0.69% Putnam VT Money Market Fund 0.40% Putnam VT New Opportunities Fund 0.62% Putnam VT New Value Fund 0.68% Putnam VT OTC & Emerging Growth Fund 0.67% Putnam VT Research Fund 0.65% Putnam VT Small Cap Value Fund 0.76% Putnam VT Utilities Growth and Income Fund 0.67% Putnam VT Vista Fund 0.65% Putnam VT Voyager Fund 0.59% With respect to Putnam VT Diversified Income Fund, Putnam VT Global Equity Fund, Putnam VT High Yield Fund, Putnam VT International Equity Fund, Putnam VT International Growth and Income Fund, Putnam VT International New Opportunities Fund, Putnam VT Research Fund and Putnam VT Utilities Growth and Income Fund, Putnam Management has retained its affiliate, Putnam Investments Limited (PIL), to manage a separate portion of the assets of each fund. Subject to the supervision of Putnam Management, PIL, which provides a full range of international investment advisory services to institutional and retail clients, is responsible for making investment decisions for the portion of the assets of the funds that it manages. Putnam Management (and not the funds) pays a quarterly sub-management fee to PIL for its services at the following annual rates: Putnam VT Global Equity Fund, Putnam VT International Equity Fund, Putnam VT International Growth and Income Fund, Putnam VT International New Opportunities Fund, Putnam VT Research Fund and Putnam VT Utilities Growth and Income Fund : 0.35% of the average aggregate net asset value of the portion of the assets of the fund managed by PIL. Putnam VT Diversified Income Fund and Putnam VT High Yield Fund : 0.40% of the average aggregate net asset value of the portion of the assets of the fund managed by PIL. PILs address is Cassini House, 57-59 St Jamess Street, London, England, SW1A 1LD. * Investment management teams. Putnams investment professionals are organized into investment management teams, with a particular team dedicated to each specific asset class. The members of the team(s) identified after the name of each fund manage the funds investments. The names of all team members can be found at www.putnam.com. The team members identified as each funds Portfolio Leader(s) and Portfolio Member(s) coordinate the teams efforts related to the fund and are primarily responsible for the day-to-day management of the funds portfolio. In addition to these individuals, the teams also include other investment professionals, whose analysis, recommendations and research inform investment decisions made for the fund. 41 P R O S P E C T U S O F T H E T R U S T The principal managers of the funds PUTNAM VT AMERICAN GOVERNMENT INCOME FUND Core Fixed-Income Team Joined Positions Over Portfolio Leader Fund Employer Past Five Years Kevin Cronin 2000 Putnam Head of Investments; Management Chief Investment Officer, 1997  Present Core Fixed Income, Fixed Income Money Market and Tax Exempt Fixed Income Teams Joined Positions Over Portfolio Members Fund Employer Past Five Years Rob Bloemker 2002 Putnam Team Leader, Mortgage Management and Government 1999  Present Previously, Mortgage Specialist Daniel Choquette 2005 Putnam Mortgage Specialist Management 2002  Present Lehman Brothers Fixed Income Prior to Sept. 2002 Derivatives Trader No changes in the funds Portfolio Leader or Portfolio Members occurred during the fiscal year ended December 31, 2006. Kevin Cronin has served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation. PUTNAM VT CAPITAL APPRECIATION FUND U.S. Core and U.S. Small- and Mid-Cap Core Teams Joined Positions Over Portfolio Leader Fund Employer Past Five Years James Wiess 2004 Putnam Chief Investment Officer, Management U.S. Core Team 2000  Present Previously, Senior Portfolio Manager Joined Positions Over Portfolio Members Fund Employer Past Five Years Richard Cervone 2004 Putnam Portfolio Manager Management Previously, Analyst 1998  Present Joseph Joseph 1999 Putnam Chief Investment Officer, Management Global Core Small 1994  Present Cap Team Previously, Director, Global Core Small Cap Team During the fiscal year ended December 31, 2006, Portfolio Member James Yu left the funds management team. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Michael Nance (May 2002 to August 2004) and Joshua Brooks (August 2004 to August 2005). PUTNAM VT CAPITAL OPPORTUNITIES FUND U.S. Small- and Mid-Cap Core Team Joined Positions Over Portfolio Leader Fund Employer Past Five Years Joseph Joseph 2003 Putnam Chief Investment Officer, Management Global Core Small 1994  Present Cap Team Previously, Director, Global Core Small Cap Team Joined Positions Over Portfolio Members Fund Employer Past Five Years John Ferry 2004 Putnam Portfolio Manager Management Previously, Quantitative 1998 - Present Analyst Gerald Moore 2003 Putnam Senior Portfolio Manager Management Previously, Portfolio 1997  Present Manager Franz Valencia 2006 Putnam Portfolio Manager Management Previously, Research 2002  Present Associate Fidelity Chartist Investments 1999  2002 During the fiscal year ended December 31, 2006, Portfolio Member Tinh Bui left the funds management team and Portfolio Member Franz Valencia joined the funds management team. Joseph Joseph has served as Portfolio Leader of the fund since its inception. PUTNAM VT DISCOVERY GROWTH FUND Large-Cap Growth and Small and Emerging Growth Teams Joined Positions Over Portfolio Leader Fund Employer Past Five Years Richard Weed 2004 Putnam Senior Portfolio Manager Management 2000 - Present Joined Positions Over Portfolio Members Fund Employer Past Five Years Robert Ginsberg 2005 Putnam Portfolio Manager Management 2004  Present Delaware Portfolio Manager Investments Prior to Aug. 2004 Raymond Haddad 2004 Putnam Portfolio Manager Management Previously, Analyst 2000  Present No changes in the funds Portfolio Leader or Portfolio Members occurred during the fiscal year ended December 31, 2006. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Roland Gillis (May 2002 to September 2004). 42 P R O S P E C T U S O F T H E T R U S T PUTNAM VT DIVERSIFIED INCOME FUND Core Fixed-Income and Core Fixed-Income High-Yield Teams Joined Positions Over Portfolio Leader Fund Employer Past Five Years D. William Kohli 1994 Putnam Director of Core Management Fixed Income Team 1994  Present Joined Positions Over Portfolio Members Fund Employer Past Five Years Rob Bloemker 2005 Putnam Team Leader, Mortgage Management and Government 1999  Present Previously, Mortgage Specialist Jeffrey Kaufman 2005 Putnam Team Leader, Management Emerging Markets Debt 1998  Present Kevin Murphy 2007 Putnam Team Leader, High Grade Management Credit Team 1999  Present Previously, Investment Strategist Paul Scanlon 2005 Putnam Team Leader, Core Fixed- Management Income, High Yield 1999  Present Previously, Portfolio Manager; Analyst No changes in the funds Portfolio Leader or Portfolio Members occurred during the fiscal year ended December 31, 2006. After the funds fiscal year end, Portfolio Member David Waldman left the funds management team and Portfolio Member Kevin Murphy joined the funds management team. D. William Kohli has served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation. PUTNAM VT EQUITY INCOME FUND Large-Cap Value Team Joined Positions Over Portfolio Leader Fund Employer Past Five Years Bartlett Geer 2003 Putnam Senior Portfolio Manager Management 2000  Present Joined Positions Over Portfolio Member Fund Employer Past Five Years Austin Kairnes 2006 Putnam Portfolio Manager Management Director of Quantitative 2006  Present Strategies Independence Previously, Quantitative Investments Equity Analyst / Prior to Portfolio Manager March 2006 During the fiscal year ended December 31, 2006, Portfolio Member Jeanne Mockard left the funds management team and Portfolio Member Austin Kairnes joined the funds management team. After the funds fiscal year end, Portfolio Member Kevin Cronin left the funds management team. Bartlett Geer has served as Portfolio Leader of the fund since its inception. PUTNAM VT THE GEORGE PUTNAM FUND OF BOSTON Large-Cap Value, Core Fixed-Income and Global Asset Allocation Teams Joined Positions Over Portfolio Leader Fund Employer Past Five Years Jeanne Mockard 2000 Putnam Senior Portfolio Manager Management 1985  Present Joined Positions Over Portfolio Members Fund Employer Past Five Years Geoffrey Kelley 2006 Putnam Portfolio Manager Management Previously, Quantitative 1994  Present Portfolio Specialist Jeffrey Knight 2001 Putnam Chief Investment Officer, Management Global Asset 1993  Present Allocation Team Raman Srivastava 2004 Putnam Portfolio Manager Management Previously, Portfolio 1999  Present Construction Specialist; Quantitative Analyst During the fiscal year ended December 31, 2006, Portfolio Member Geoffrey Kelley joined the funds management team and Portfolio Members Michael Abata and Kevin Cronin left the funds management team. Jeanne Mockard has served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation. PUTNAM VT GLOBAL ASSET ALLOCATION FUND Global Asset Allocation Team Joined Positions Over Portfolio Leader Fund Employer Past Five Years Jeffrey Knight 2002 Putnam Chief Investment Officer, Management Global Asset Allocation 1993 - Present Team Joined Positions Over Portfolio Members Fund Employer Past Five Years Robert Kea 2002 Putnam Portfolio Manager Management Previously, Quantitative 1989 - Present Analyst Robert Schoen 2002 Putnam Portfolio Manager Management Previously, Quantitative 1997 - Present Analyst No changes in the funds Portfolio Leader or Portfolio Members occurred during the fiscal year ended December 31, 2006. Jeffrey Knight has served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation. 43 P R O S P E C T U S O F T H E T R U S T PUTNAM VT GLOBAL EQUITY FUND Global Core Team Joined Positions Over Portfolio Leader Fund Employer Past Five Years Shigeki Makino 2002 Putnam Chief Investment Officer, Management Global Core Team 2000  Present Previously, Senior Portfolio Manager Joined Positions Over Portfolio Member Fund Employer Past Five Years Bradford Greenleaf 2005 Putnam Portfolio Manager Management 2004  Present Independence Director of International Investments Equities Prior to Oct. 2003 During the fiscal year ended December 31, 2006, Portfolio Members Mark Bogar and David Gerber left the funds management team. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Paul Warren (May 2002 to January 2004). PUTNAM VT GROWTH AND INCOME FUND Large-Cap Value Team Joined Positions Over Portfolio Leaders Fund Employer Past Five Years Joshua Brooks 2005 Putnam Deputy Head of Management Investments; Chief 2003  Present Investment Officer, Large Cap Equities Previously, Chief Investment Officer, U.S. Core and Core Equities Teams; Director, Global Equity Research Delaware Chief Investment Officer, Investment Value Investing Advisors Prior to April 2003 Eric Harthun 2006 Putnam Portfolio Manager Management Previously, Senior Analyst 2000  Present Joined Positions Over Portfolio Member Fund Employer Past Five Years David King 1993 Putnam Senior Portfolio Manager Management 1983  Present During the fiscal year ended December 31, 2006, Portfolio Leader Hugh Mullin and Portfolio Member Christopher Miller left the funds management team and Portfolio Leaders Joshua Brooks and Eric Harthun joined the funds management team. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Hugh Mullin (May 2002 to May 2006). PUTNAM VT GROWTH OPPORTUNITIES FUND Large-Cap Growth Team Joined Positions Over Portfolio Leaders Fund Employer Past Five Years Robert Ginsberg 2005 Putnam Portfolio Manager Management 2004  Present Delaware Portfolio Manager Investments Prior to Aug. 2004 Kelly Morgan 2005 Putnam Chief Investment Officer, Management Large Cap Growth Team 1996  Present Previously, Director, Global Equity Research Team; Associate Director, Global Equity Research Team; Director, Global Growth Team During the fiscal year ended December 31, 2006, Portfolio Member Saba Malak left the funds management team. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Jeffrey Lindsey (May 2002 to June 2002) and Brian OToole (July 2002 to March 2005). PUTNAM VT HEALTH SCIENCES FUND Global Equity Research Team Joined Positions Over Portfolio Leaders Fund Employer Past Five Years Sheba Alexander 2005 Putnam Analyst and Sector Team Management Leader, Global Equity 2001  Present Research Team Previously, Analyst Kelsey Chen 2005 Putnam Analyst and Sector Team Management Leader, Global Equity 2000  Present Research Team Previously, Analyst No changes in the funds Portfolio Leaders occurred during the fiscal year ended December 31, 2006. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Terry Norchi (May 2002 and October 2002 to February 2004) and Kelly Morgan (June 2002 to September 2002). 44 P R O S P E C T U S O F T H E T R U S T PUTNAM VT HIGH YIELD FUND Core Fixed-Income High-Yield Team Joined Positions Over Portfolio Leader Fund Employer Past Five Years Paul Scanlon 2002 Putnam Team Leader, Core Fixed- Management Income High Yield Team 1999  Present Previously, Portfolio Manager; Analyst Joined Positions Over Portfolio Members Fund Employer Past Five Years Norman Boucher 2005* Putnam Portfolio Manager Management Previously, Trader; 1998  Present Analyst Robert Salvin 2005 Putnam Portfolio Manager Management Previously, Analyst; 2000  Present Equity Capital Market Specialist * Mr. Boucher also served from 2002  2004. No changes in the funds Portfolio Leader or Portfolio Members occurred during the fiscal year ended December 31, 2006. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Stephen Peacher (May 2002 to March 2005). PUTNAM VT INCOME FUND Core Fixed-Income Team Joined Positions Over Portfolio Leader Fund Employer Past Five Years Kevin Cronin 2002 Putnam Head of Investments; Chief Management Investment Officer, Core 1997  Present Fixed Income, Fixed Income Money Market and Tax Exempt Fixed Income Teams Joined Positions Over Portfolio Members Fund Employer Past Five Years Rob Bloemker 2002 Putnam Team Leader, Mortgage Management and Government 1999  Present Previously, Mortgage Specialist Kevin Murphy 2005 Putnam Team Leader, High Grade Management Credit and Core Fixed 1999  Present Income Teams Previously, Investment Strategist Raman Srivastava 2005 Putnam Portfolio Manager Management Previously, Portfolio 1999  Present Construction Specialist; Quantitative Analyst No changes in the funds Portfolio Leader or Portfolio Members occurred during the fiscal year ended December 31, 2006. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include James Prusko (May 2002 to June 2002). PUTNAM VT INTERNATIONAL EQUITY FUND International Core Team Joined Positions Over Portfolio Leaders Fund Employer Past Five Years Joshua Byrne 2000 Putnam Co-Chief Investment Management Officer, International 1992  Present Core Team Previously, Senior Portfolio Manager; Portfolio Manager Simon Davis 2000 Putnam Co-Chief Investment Investments Officer, International Limited Core Team 2000  Present Previously, Director, International Equity Team; Senior Portfolio Manager; Portfolio Manager During the fiscal year ended December 31, 2006, Portfolio Member Mark Pollard left the funds management team. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Omid Kamshad (May 2002 to October 2003). PUTNAM VT INTERNATIONAL GROWTH AND INCOME FUND International Value Team Joined Positions Over Portfolio Leader Fund Employer Past Five Years Pamela Holding 2001 Putnam Senior Portfolio Manager Management Previously, Associate 1995  Present Director of Research; Portfolio Manager; Director of European Research Joined Positions Over Portfolio Member Fund Employer Past Five Years Darren Jaroch 2005 Putnam Portfolio Manager Management Previously, Quantitative 1999  Present Analyst; Research Associate; Business Analyst No changes in the funds Portfolio Leader or Portfolio Member occurred during the fiscal year ended December 31, 2006. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include George Stairs (September 2002 to August 2004) and Colin Moore (May 2002 to August 2002). 45 P R O S P E C T U S O F T H E T R U S T PUTNAM VT INTERNATIONAL NEW OPPORTUNITIES FUND International Growth Team Joined Positions Over Portfolio Leader Fund Employer Past Five Years Stephen Dexter 1999 Putnam Chief Investment Officer, Management International Growth Team 1999  Present Previously, Director, International Equity Team; Senior Portfolio Manager Joined Positions Over Portfolio Members Fund Employer Past Five Years Denise Selden 2003 Putnam Portfolio Manager Management Previously, Institutional 1998  Present Portfolio Manager David Shea 2007 Putnam Portfolio Manager Management May 2006  Present Citigroup Asset Director, Quantitative Management Research Prior to May 2006 No changes in the funds Portfolio Leader or Portfolio Member occurred during the fiscal year ended December 31, 2006. After the funds fiscal year, Portfolio Member David Shea joined the funds management team. Stephen Dexter has served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation. PUTNAM VT INVESTORS FUND U.S. Core Team Joined Positions Over Portfolio Leader Fund Employer Past Five Years James Wiess 2002 Putnam Chief Investment Officer, Management U.S. Core Team 2000  Present Previously, Senior Portfolio Manager Joined Positions Over Portfolio Member Fund Employer Past Five Years Richard Cervone 2002 Putnam Portfolio Manager Management Previously, Analyst 1998  Present During the fiscal year ended December 31, 2006, Portfolio Member James Yu left the funds management team. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Paul Warren (May 2002 to January 2004). PUTNAM VT MID CAP VALUE FUND Small- and Mid-Cap Value Team Joined Positions Over Portfolio Leaders Fund Employer Past Five Years James Polk 2004 Putnam Portfolio Manager Management Previously, Senior Analyst 1998  Present Edward Shadek 2003 Putnam Deputy Head of Management Investments; Chief 1997  Present Investment Officer, Small Cap Equities and Small and Mid Cap Value Teams No changes in the funds Portfolio Leaders occurred during the fiscal year ended December 31, 2006. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Thomas Hoey (May 2003 to March 2004). PUTNAM VT NEW OPPORTUNITIES FUND Mid-Cap Growth and Small and Emerging Growth Teams Joined Positions Over Portfolio Leader Fund Employer Past Five Years Kevin Divney 2004 Putnam Chief Investment Officer, Management Mid-Cap Growth Team 1997  Present Previously, Senior Portfolio Manager; Portfolio Manager Joined Positions Over Portfolio Members Fund Employer Past Five Years Brian DeChristopher 2005 Putnam Analyst Management 1999  Present Richard Weed 2004 Putnam Senior Portfolio Manager Management 2000  Present No changes in the funds Portfolio Leader or Portfolio Members occurred during the fiscal year ended December 31, 2006. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Daniel Miller (May 2002 to September 2004) and Paul Marrkand (September 2004 to July 2005). 46 P R O S P E C T U S O F T H E T R U S T PUTNAM VT NEW VALUE FUND Large-Cap Value Team Joined Positions Over Portfolio Leader Fund Employer Past Five Years David King 1997 Putnam Senior Portfolio Manager Management 1983  Present Joined Positions Over Portfolio Member Fund Employer Past Five Years Michael Abata 2002 Putnam Portfolio Manager Management Previously, Quantitative 1997  Present Analyst No changes in the funds Portfolio Leader or Portfolio Member occurred during the fiscal year ended December 31, 2006. David King has served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation. PUTNAM VT OTC & EMERGING GROWTH FUND Small and Emerging Growth Team Joined Positions Over Portfolio Leader Fund Employer Past Five Years Richard Weed 2004 Putnam Senior Portfolio Manager Management 2000 - Present Joined Positions Over Portfolio Member Fund Employer Past Five Years Raymond Haddad 2004 Putnam Portfolio Manager Management Previously, Analyst 2000  Present No changes in the funds Portfolio Leader or Portfolio Member occurred during the fiscal year ended December 31, 2006. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Roland Gillis (May 2002 to September 2004). PUTNAM VT RESEARCH FUND Global Equity Research Team Joined Positions Over Portfolio Leaders Fund Employer Past Five Years Joshua Brooks 2005 Putnam Deputy Head of Management Investments; Chief 2003  Present Investment Officer, Large Cap Equities Previously, Chief Investment Officer, U.S. Core and Core Equities Teams; Director, Global Equity Research Team Delaware Chief Investment Officer, Investments Value Investing Prior to April 2003 Kelly Morgan 2005 Putnam Chief Investment Officer, Management Large Cap Growth Team 1996  Present Previously, Director, Global Equity Research Team; Associate Director, Global Equity Research Team; Director, Global Growth Team Joined Positions Over Portfolio Members Fund Employer Past Five Years John Coffey 2005 Putnam Analyst and Sector Team Management Leader, Global Equity 2004  Present Research Team Previously, Analyst Citigroup Asset Equity Analyst Management Prior to April 2004 Charles Dane 2005 Putnam Analyst and Sector Team Management Leader, Global Equity 1995  Present Research Team Previously, Analyst No changes in the funds Portfolio Leaders or Portfolio Members occurred during the fiscal year ended December 31, 2006. After the funds fiscal year end, Portfolio Member Mark Bogar left the funds management team. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Steve Gorman (May 2002 to December 2002). 47 P R O S P E C T U S O F T H E T R U S T PUTNAM VT SMALL CAP VALUE FUND Small- and Mid-Cap Value Team Joined Positions Over Portfolio Leader Fund Employer Past Five Years Edward Shadek 1999 Putnam Deputy Head of Management Investments; Chief 1997  Present Investment Officer, Small Cap Equities and Small- and Mid-Cap Value Teams Joined Positions Over Portfolio Member Fund Employer Past Five Years Michael Petro 2006 Putnam Analyst Management 2002 - Present During the fiscal year ended December 31, 2006, Portfolio Member Eric Harthun left the funds management team and Portfolio Member Michael Petro joined the funds management team. Edward Shadek has served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation. PUTNAM VT UTILITIES GROWTH AND INCOME FUND Global Equity Research and Core Fixed-Income Teams Joined Positions Over Portfolio Leader Fund Employer Past Five Years Michael Yogg 2000 Putnam Analyst and Sector Team Management Leader, Global Equity 1997  Present Research Team Previously, Associate Director, Global Equity Research Team; Analyst Joined Positions Over Portfolio Members Fund Employer Past Five Years Stephen Burgess 2006 Putnam Analyst Management 2006  Present Gartmore Investment Management Prior to October 2006 Analyst Kevin Murphy 2003 Putnam Team Leader, High Management Grade Credit 1999  Present Previously, Investment Strategist During the fiscal year ended December 31, 2006, Portfolio Members Masroor Siddiqui, SriKantaiah Muralidhar and Hendrik Van Brevoort left the funds management team and Portfolio Member Stephen Burgess joined the funds management team. Michael Yogg has played a lead role in the management of the fund since 2000, but has done so under various designations. During the year ended October 31, 2005, he was officially named Portfolio Leader and Kevin Murphy was named a Portfolio Member of the fund. PUTNAM VT VISTA FUND Mid-Cap Growth Team Joined Positions Over Portfolio Leader Fund Employer Past Five Years Kevin Divney 2003 Putnam Chief Investment Officer, Management Mid-Cap Growth Team 1997  Present Previously, Senior Portfolio Manager; Portfolio Manager Joined Positions Over Portfolio Member Fund Employer Past Five Years Brian DeChristopher 2005 Putnam Portfolio Manager Management Previously, Analyst 1999  Present No changes in the funds Portfolio Leader or Portfolio Member occurred during the fiscal year ended December 31, 2006. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Eric Wetlaufer (May 2002 to September 2003) and Paul Marrkand (September 2004 to July 2005). PUTNAM VT VOYAGER FUND Large-Cap Growth Team Joined Positions Over Portfolio Leaders Fund Employer Past Five Years Robert Ginsberg 2005 Putnam Portfolio Manager Management 2004  Present Delaware Portfolio Manager Investments Prior to Aug. 2004 Kelly Morgan 2005 Putnam Chief Investment Officer, Management Large Cap Growth Team 1996  Present Previously, Director, Global Equity Research Team; Associate Director, Global Equity Research Team; Director, Global Growth.Team During the fiscal year ended December 31, 2006, Portfolio Member Saba Malak left the funds management team. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Eric Wetlaufer (May 2002 to June 2002) and Brian OToole (July 2002 to March 2005). * Other funds managed by the Portfolio Leaders and Portfolio Members. Listed below are the Putnam funds managed by the team members discussed in this prospectus as of March 31, 2007. The individuals listed may also manage other accounts, including retail mutual fund counterparts to the funds in Putnam Variable Trust or other accounts advised by Putnam Management or an affiliate. The SAI provides additional information about other accounts managed by these individuals and their ownership of securities of the funds. 48 P R O S P E C T U S O F TH E T R U S T Name Portfolio Leader Portfolio Member Michael Abata Putnam Classic Equity Fund Putnam VT New Value Fund Sheba Alexander Putnam VT Health Sciences Fund None Rob Bloemker None Putnam VT American Government Income Fund Putnam VT Diversified Income Fund Putnam VT Income Fund Putnam Limited Duration Government Income Fund Putnam Master Intermediate Income Trust Putnam Premier Income Trust Putnam U.S. Government Income Trust Norman Boucher None Putnam VT High Yield Fund Putnam High Yield Advantage Fund Joshua Brooks Putnam VT Research Fund Putnam VT Growth and Income Fund Stephen Burgess None Putnam VT Utilities Growth and Income Fund Joshua Byrne Putnam VT International Equity Fund Putnam Europe Equity Fund Richard Cervone None Putnam VT Capital Appreciation Fund Putnam VT Investors Fund Putnam Tax Smart Equity Fund® Kelsey Chen Putnam VT Health Sciences Fund None Daniel Choquette None Putnam VT American Government Income Fund Putnam Limited Duration Government Income Fund Putnam U.S. Government Income Trust John Coffey None Putnam VT Research Fund Kevin Cronin Putnam VT American Government Income Fund Putnam VT Income Fund Putnam Global Income Trust Putnam Limited Duration Government Income Fund Putnam U.S. Government Income Trust Charles Dane None Putnam VT Research Fund Simon Davis Putnam VT International Equity Fund Putnam Europe Equity Fund Brian DeChristopher None Putnam VT New Opportunities Fund Putnam VT Vista Fund Stephen Dexter Putnam VT International New Opportunities Fund None Kevin Divney Putnam VT New Opportunities Fund None Putnam VT Vista Fund John Ferry None Putnam VT Capital Opportunities Fund Putnam International Capital Opportunities Fund Bartlett Geer Putnam VT Equity Income Fund None Robert Ginsberg Putnam VT Growth Opportunities Fund Putnam VT Discovery Growth Fund Putnam VT Voyager Fund Bradford Greenleaf None Putnam VT Global Equity Fund Raymond Haddad None Putnam VT Discovery Growth Fund Putnam VT OTC & Emerging Growth Fund Eric Harthun Putnam VT Growth and Income Fund None Putnam Classic Equity Fund Pamela Holding Putnam VT International Growth and Income Fund None Darren Jaroch None Putnam VT International Growth and Income Fund Joseph Joseph Putnam VT Capital Opportunities Fund Putnam VT Capital Appreciation Fund Putnam International Capital Opportunities Fund 49 P R O S P E C T U S O F T H E T R U S T Name Portfolio Leader Portfolio Member Austin Kairnes None Putnam VT Equity Income Fund Jeffrey Kaufman None Putnam VT Diversified Income Fund Putnam Master Intermediate Income Trust Putnam Premier Income Trust Robert Kea None Putnam VT Global Asset Allocation Fund Putnam Asset Allocation Funds Putnam Income Strategies Fund Putnam RetirementReady® Funds Geoffrey Kelley None Putnam VT The George Putnam Fund of Boston David King Putnam VT New Value Fund Putnam VT Growth and Income Fund Putnam Convertible Income-Growth Trust Putnam High Income Securities Fund Jeffrey Knight Putnam VT Global Asset Allocation Fund Putnam VT The George Putnam Fund of Boston Putnam Asset Allocation Funds Putnam Income Strategies Fund Putnam RetirementReady® Funds D. William Kohli Putnam VT Diversified Income Fund Putnam Global Income Trust Putnam Master Intermediate Income Trust Putnam Premier Income Trust Shigeki Makino Putnam VT Global Equity Fund None Jeanne Mockard Putnam VT The George Putnam Fund of Boston None Gerald Moore None Putnam VT Capital Opportunities Fund Kelly Morgan Putnam VT Growth Opportunities Fund None Putnam VT Research Fund Putnam VT Voyager Fund Kevin Murphy Putnam Master Intermediate Income Trust Putnam VT Diversified Income Fund Putnam Premier Income Trust Putnam VT Income Fund Putnam VT Utilities Growth and Income Michael Petro None Putnam VT Small Cap Value Fund James Polk Putnam VT Mid Cap Value Fund None Robert Salvin Putnam High Income Securities Fund Putnam VT High Yield Fund Putnam High Yield Advantage Fund Putnam Convertible Income-Growth Trust Paul Scanlon Putnam VT High Yield Fund Putnam VT Diversified Income Fund Putnam Floating Rate Income Fund Putnam Master Intermediate Income Trust Putnam High Yield Advantage Fund Putnam Premier Income Trust Robert Schoen None Putnam VT Global Asset Allocation Fund Putnam Asset Allocation Funds Putnam Income Strategies Fund Putnam RetirementReady® Funds Denise Selden None Putnam VT International New Opportunities Fund David Shea None Putnam VT International New Opportunities Fund Edward Shadek Putnam VT Mid Cap Value Fund None Putnam VT Small Cap Value Fund Raman Srivastava None Putnam VT The George Putnam Fund of Boston Putnam VT Income Fund Franz Valencia None Putnam VT Capital Opportunities Fund Putnam International Capital Opportunities Fund 50 P R O S P E C T U S O F T H E T R U S T Name Portfolio Leader Portfolio Member Richard Weed Putnam VT Discovery Growth Fund Putnam VT New Opportunities Fund Putnam VT OTC & Emerging Growth Fund Putnam Small Cap Growth Fund James Wiess Putnam VT Capital Appreciation Fund None Putnam VT Investors Fund Putnam Tax Smart Equity Fund® Michael Yogg Putnam VT Utilities Growth and Income None * Compensation of investment professionals. Putnam Management believes that its investment management teams should be compensated primarily based on their success in helping investors achieve their goals. The portion of Putnam Investments total incentive compensation pool that is available to Putnam Managements Investment Division is based primarily on its delivery, across all of the portfolios it manages, of consistent, dependable and superior performance over time. The peer group for each fund is its broad investment category as determined by Lipper Inc., as follows: Lipper Variable Products (Underlying Funds Funds) peer group Putnam VT American Government General U.S. Income Fund Government Funds Putnam VT Capital Appreciation Fund Multi-Cap Growth Funds Putnam VT Capital Opportunities Fund Small-Cap Core Funds Putnam VT Discovery Growth Fund Multi-Cap Growth Funds Putnam VT Diversified Income Fund General Bond Funds Putnam VT Equity Income Fund Equity Income Funds Putnam VT The George Putnam Fund Balanced Funds of Boston Putnam VT Global Asset Allocation Fund Mixed-Asset Target Allocation Growth Putnam VT Global Equity Fund Global Core Funds Putnam VT Growth and Income Fund Large-Cap Value Funds Putnam VT Growth Opportunities Fund Large-Cap Growth Funds Putnam VT Health Sciences Fund Specialty/Miscellaneous Funds Putnam VT High Yield Fund High Current Yield Funds Putnam VT Income Fund Corporate Debt Funds A-Rated Putnam VT International Equity Fund International Core Funds Putnam VT International Growth International Value Funds and Income Fund Putnam VT International New International Growth Funds Opportunities Fund Lipper Variable Products (Underlying Funds Funds) peer group Putnam VT Investors Fund Large-Cap Core Funds Putnam VT Mid Cap Value Fund Mid-Cap Value Funds Putnam VT Money Market Fund Money Market Funds Putnam VT New Opportunities Fund Multi-Cap Growth Funds Putnam VT New Value Fund Multi-Cap Value Funds Putnam VT OTC & Emerging Growth Fund Mid-Cap Growth Funds Putnam VT Research Fund Multi-Cap Core Funds Putnam VT Small Cap Value Fund Small-Cap Value Funds Putnam VT Utilities Growth and Income Fund Utility Funds Putnam VT Vista Fund Mid-Cap Growth Funds Putnam VT Voyager Fund Large-Cap Growth Funds The portion of the incentive compensation pool available to each of your investment management teams varies based primarily on its delivery, across all of the portfolios it manages, of consistent, dependable and superior performance over time on a before-tax basis. * Consistent performance means being above median over one year. * Dependable performance means not being in the 4th quartile of the peer group over one, three or five years. * Superior performance (which is the largest component of Putnam Managements incentive compensation program) means being in the top third of the peer group over three and five years. In determining an investment management teams portion of the incentive compensation pool and allocating that portion to individual team members, Putnam Management retains discretion to reward or penalize teams or individuals, including each funds Portfolio Leader(s) and Portfolio Member(s), as it deems appropriate, based on other factors. The size of the overall incentive compensation pool each year is determined by Putnam Managements parent company, Marsh & McLennan 51 P R O S P E C T U S O F T H E T R U S T Companies, Inc., and depends in large part on Putnams profitability for the year, which is influenced by assets under management. Incentive compensation is generally paid as cash bonuses, but a portion of incentive compensation may instead be paid as grants of restricted stock, options or other forms of compensation, based on the factors described above. In addition to incentive compensation, investment team members receive annual salaries that are typically based on seniority and experience. Incentive compensation generally represents at least 70% of the total compensation paid to investment team members. Pending change in Putnams ownership On February 1, 2007, Marsh & McLennan Companies, Inc. announced that it had signed a definitive agreement to sell its ownership interest in Putnam Investments Trust, the parent company of Putnam Management and its affiliates, to Great-West Lifeco Inc. Great-West Lifeco Inc. is a financial services holding company with operations in Canada, the United States and Europe and is a member of the Power Financial Corporation group of companies. Power Financial Corporation, a global company with interests in the financial services industry, is a subsidiary of Power Corporation of Canada, a financial, industrial, and communications holding company. This transaction is subject to regulatory approvals and other conditions, including the approval of new management contracts by shareholders of a substantial number of the Putnam funds at shareholder meetings expected to be held in May 2007.The transaction is currently expected to be completed by the middle of 2007, though this date could change. How to buy and sell fund shares The Trust has an underwriting agreement relating to the funds with Putnam Retail Management, One Post Office Square, Boston, Massachusetts 02109. Putnam Retail Management presently offers shares of each fund of the Trust continuously to separate accounts of various insurers. The underwriting agreement presently provides that Putnam Retail Management accepts orders for shares at net asset value and no sales commission or load is charged. Shares are sold or redeemed at the net asset value per share next determined after receipt of an order, except that, in the case of Putnam VT Money Market Fund, purchases will not be effected until the next determination of net asset value after federal funds have been made available to the Trust. Orders for purchases or sales of shares of a fund must be received by Putnam Retail Management before the close of regular trading on the New York Stock Exchange in order to receive that days net asset value. No fee is charged to a separate account when it redeems fund shares. Please check with your insurance company to determine which funds are available under your variable annuity contract or variable life insurance policy. Certain funds may not be available in your state due to various insurance regulations. Inclusion in this prospectus of a fund that is not available in your state is not to be considered a solicitation. This prospectus should be read in conjunction with the prospectus of the separate account of the specific insurance product which accompanies this prospectus. The funds currently do not foresee any disadvantages to policyowners arising out of the fact that the funds offer their shares to separate accounts of various insurance companies to serve as the investment medium for their variable products. Nevertheless, the Trustees intend to monitor events in order to identify any material irreconcilable conflicts which may possibly arise, and to determine what action, if any, should be taken in response to such conflicts. If such a conflict were to occur, one or more insurance companies separate accounts might be required to withdraw their investments in one or more funds and shares of another fund may be substituted. This might force a fund to sell portfolio securities at disadvantageous prices. In addition, the Trustees may refuse to sell shares of any fund to any separate account or may suspend or terminate the offering of shares of any fund if such action is required by law or regulatory authority or is in the best interests of the shareholders of the fund. Under unusual circumstances, the Trust may suspend repurchases or postpone payment for up to seven days or longer, as permitted by federal securities law. Redemption proceeds may be paid in securities or other property rather than in cash if Putnam determines it is in the best interest of the funds. Distribution Plan and payments to dealers The Trust has adopted a Distribution Plan with respect to class IB shares to compensate Putnam Retail Management for services provided and expenses incurred by it as principal underwriter of the class IB shares, including the payments to insurance companies and their affiliated dealers mentioned below. The plan provides for payments by each fund to Putnam Retail Management at the annual rate (expressed as a percentage of average net assets) of up to 0.35% on class IB shares. The Trustees currently limit payments on class IB shares to 0.25% of average net assets. Because these fees are paid out of a funds assets on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. Putnam Retail Management compensates insurance companies (or affiliated broker-dealers) whose separate accounts invest in the Trust through class IB shares for providing services to their contract holders investing in the Trust. 52 P R O S P E C T U S O F T H E T R U S T Putnam Retail Management makes quarterly payments to dealers at the annual rate of up to 0.25% of the average net asset value of class IB shares. Putnam Retail Management may suspend or modify its payments to dealers. The payments are also subject to the continuation of the Distribution Plan, the terms of service agreements between dealers and Putnam Retail Management, and any applicable limits imposed by the National Association of Securities Dealers, Inc. (NASD). In addition to the payments described above with respect to class IB shares, Putnam Retail Management and its affiliates also pay additional compensation to selected insurance companies (or affiliated broker-dealers) to whom shares of the funds are offered (Record Owners) and to dealers that sell variable insurance products (dealers) in recognition of their marketing and/or administrative services support. These payments may create an incentive for a Record Owner firm, dealer firm or their representatives to recommend or offer shares of the funds or other Putnam funds, or insurance products for which the funds serve as underlying investments, to its customers. These additional payments are made by Putnam Retail Management and its affiliates and do not increase the amounts paid by you or the fund as shown under the heading Costs Associated with Your Investment in the Fund Summaries section at the front of this prospectus. These payments to Record Owners and dealers by Putnam Retail Management and its affiliates are generally based on one or more of the following factors: average net assets of a fund attributable to that Record Owner or dealer, sales or net sales of a fund attributable to that Record Owner or dealer, or on the basis of a negotiated lump sum payment for services provided. Payments made by Putnam Retail Management and its affiliates for marketing and/or administrative support services to any one Record Owner or dealer are not expected, with certain limited exceptions, to exceed 0.25% of the average assets of the funds attributable to that Record Owner or dealer on an annual basis. These payments are made for marketing and/or administrative support services provided by Record Owners and dealers, including business planning assistance, educating dealer personnel about the funds and shareholder financial planning needs, placement on the dealers preferred or recommended fund list, access to sales meetings, sales representatives and management representatives of the dealer and administrative services performed by the Record Owner or dealer. Putnam Retail Management and its affiliates may make other payments (including payments in connection with educational seminars or conferences) or allow other promotional incentives to Record Owners and dealers to the extent permitted by SEC and NASD rules and by other applicable laws and regulations. You can find a complete list of all Record Owners and dealers to which Putnam made marketing and/or administrative support services payments in 2006 in the SAI, which is on file with the SEC and is also available on Putnams website at www.putnam.com. You can also find other details in the SAI about the payments made by Putnam Retail Management and its affiliates and the services provided by your Record Owner or dealer. In addition, you can ask your Record Owner or dealer for information about any payments it receives from Putnam Retail Management and its affiliates and any services provided by your Record Owner or dealer. How do the funds price their shares? The price of a funds shares is based on its net asset value (NAV). The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange (NYSE) each day the exchange is open. Each fund (other than Putnam VT Money Market Fund ) values its investments for which market quotations are readily available at market value. It values all other investments and assets at their fair value, which may differ from recent market prices. For example, a fund may value a stock at its fair value when the relevant exchange closes early or trading in the stock is suspended. It may also value a stock at fair value if recent transactions in the stock have been very limited or material information about the issuer becomes available after the close of the relevant market. Market quotations are not considered to be readily available for many debt securities. These securities are generally valued at fair value on the basis of valuations provided by an independent pricing service approved by the funds Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using information with respect to transactions in the bond being valued, market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Putnam VT Money Market Fund values all of its investments at amortized cost, which approximates market value. From time to time, Putnam VT OTC & Emerging Growth Fund may buy securities in private transactions exempt from registration under the securities laws. These investments are illiquid and may be difficult to sell and/or price and are subject to heightened risk because their issuers typically have limited product lines, operating histories and financial resources. There typically will not be a trading market for 53 P R O S P E C T U S O F T H E T R U S T those securities from which the fund may readily ascertain a market value. Where market quotations are not readily available, the fund applies its fair value procedures to determine a price for the securities; in many cases, Putnam Management may be required to determine a fair value based solely on its own analysis of the investment. Each fund translates prices for its investments quoted in foreign currencies into U.S. dollars at current exchange rates, which are generally determined as of 3:00 p.m. Eastern time each day the NYSE is open. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect each funds NAV. Because foreign markets may be open at different times than the NYSE, the value of each funds shares may change on days when shareholders are not able to buy or sell them. Many securities markets and exchanges outside the U.S. close prior to the close of the NYSE and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the NYSE. As a result, the funds have adopted fair value pricing procedures, which, among other things, require each fund to fair value foreign equity securities if there has been a movement in the U.S. market that exceeds a specified threshold that may change from time to time. Although the threshold may be revised from time to time and the number of days on which fair value prices will be used will depend on market activity, it is possible that fair value prices will be used by the funds to a significant extent. As noted above, the value determined for an investment using the funds fair value pricing procedures may differ from recent market prices for the investment. If events materially affecting the values of a funds foreign fixed-income investments occur between the close of foreign markets and the close of regular trading on the NYSE, these investments will be valued at their fair value. Policy on excessive short-term trading * Risks of excessive short-term trading. The expected tax advantages associated with the insurance products that invest in the funds (such as tax deferral for gains realized from exchanges among the funds) may make the funds more attractive to excessive short-term traders, although other aspects of these products (such as the penalty tax on some withdrawals) may discourage short-term trading. Excessive short-term trading activity may reduce a funds performance and harm all fund shareholders by interfering with portfolio management, increasing the funds expenses and diluting the funds net asset value. Depending on the size and frequency of short-term trades in a funds shares, the fund may experience increased cash volatility, which could require the fund to maintain undesirably large cash positions or buy or sell portfolio securities it would not have bought or sold. The need to execute additional portfolio transactions due to these cash flows may also increase the funds brokerage and administrative costs. When a fund invests in foreign securities, its performance may be adversely impacted and the interests of longer-term shareholders may be diluted as a result of time-zone arbitrage, a short-term trading practice that seeks to exploit changes in the value of the funds investments that result from events occurring after the close of the foreign markets on which the investments trade, but prior to the later close of trading on the NYSE, the time as of which the fund determines its net asset value. If an arbitrageur is successful, he or she may dilute the interests of other shareholders by trading shares at prices that do not fully reflect their fair value. When a fund invests in securities that may trade infrequently or may be more difficult to value  such as securities of smaller companies and lower-rated bonds  it may be susceptible to trading by short-term traders who seek to exploit perceived price inefficiencies in the funds investments. In addition, the market for such securities may at times show market momentum, in which positive or negative performance may continue from one day to the next for reasons unrelated to the fundamentals of the issuer. Short-term traders may seek to capture this momentum by trading frequently in the funds shares, which will reduce the funds performance and may dilute the interests of other shareholders. Because securities of smaller companies may be less liquid than securities of larger companies, and lower-rated debt may be less liquid than higher-rated debt, funds that invest in smaller companies or lower-rated debt may also be unable to buy or sell these securities at desirable prices when the need arises (for example, in response to volatile cash flows caused by short-term trading). Similar risks may apply if the fund holds other types of less liquid securities. * Fund policies and limitations. Putnam Management and the funds Trustees have adopted policies and procedures intended to discourage excessive short-term trading. The funds seek to discourage excessive short-term trading by using fair value pricing procedures to value investments under some circumstances. For funds that invest in foreign securities, fair value pricing may be used to a significant extent with respect to those securities. In addition, Putnam Management monitors aggregate cash flows in each insurance company separate account that invests in the funds (other than Putnam VT Money Market Fund ). If high cash flows relative to the size of the account or other 54 P R O S P E C T U S O F T H E T R U S T available information indicate that excessive short-term trading may be taking place in a particular separate account, Putnam Management will contact the insurance company that maintains accounts for the underlying contract holders and seek to have the insurance company enforce the separate accounts policies on excessive short-term trading, if any. As noted below, each insurance companys policies on excessive short-term trading will vary, and some insurance companies may not have adopted specific policies on excessive short-term trading. With respect to Putnam VT Money Market Fund , because the fund is a money market fund that investors may seek to use as a source of short-term liquidity, Putnam Management and the funds Trustees have not adopted policies to discourage short-term trading in the fund. Because very large cash flows based on short-term trading may, under some market conditions, decrease the funds performance, however, the Trustees may refuse to sell shares to any separate account or may suspend or terminate the offering of shares of the fund if such action is required by law or regulatory authority or is in the best interests of the shareholders of the fund. As noted above, the funds shareholders are separate accounts sponsored by various insurance companies. Because Putnam Management currently does not have comprehensive access to trading records of individual contract holders, it is difficult (and in some cases impossible) for Putnam Management to determine if a particular contract holder is engaging in excessive short-term trading. In certain circumstances, there currently are also operational or technological constraints on Putnam Managements ability to monitor trading activity. In addition, even in circumstances when Putnam Management has access to sufficient information to permit a review of trading, its detection methods may not capture all excessive short-term trading. As a result of these limitations, the funds ability to monitor and deter excessive short-term trading ultimately depends on the capabilities, policies and cooperation of the insurance companies that sponsor the separate accounts. Some of the separate accounts have adopted transfer fees, limits on exchange activity, or other measures to attempt to address the potential for excessive short-term trading, while other separate accounts currently have not. For more information about any measures applicable to your investment, please see the prospectus of the separate account of the specific insurance product that accompanies this prospectus. The measures used by Putnam Management or a separate account may or may not be effective in deterring excessive short-term trading. In addition, the terms of the particular insurance contract may also limit the ability of the insurance company to address excessive short-term trading. As a result, the funds can give no assurances that market timing and excessive short-term trading will not occur in the funds. Fund distributions and taxes Each fund (other than Putnam VT Money Market Fund ) will distribute any net investment income and net realized capital gains at least annually. Both types of distributions will be made in shares of such funds unless an election is made on behalf of a separate account to receive some or all of the distributions in cash. Putnam VT Money Market Fund will declare a dividend of its net investment income daily and distribute such dividend monthly. Each months distributions will be paid on the first business day of the next month. Distributions are reinvested without a sales charge, using the net asset value determined on the ex dividend date, except that with respect to Putnam VT Money Market Fund , distributions are reinvested using the net asset value determined on the day following the distribution payment date. Distributions on each share are determined in the same manner and are paid in the same amount, regardless of class, except for such differences as are attributable to differential class expenses. Generally, owners of variable annuity and variable life insurance contracts are not taxed currently on income or gains realized with respect to such contracts. However, some distributions from such contracts may be taxable at ordinary income tax rates. In addition, distributions made to an owner who is younger than 59 1/2 may be subject to a 10% penalty tax. Investors should ask their own tax advisors for more information on their own tax situation, including possible foreign, state or local taxes. In order for investors to receive the favorable tax treatment available to holders of variable annuity and variable life insurance contracts, the separate accounts underlying such contracts, as well as the funds in which such accounts invest, must meet certain diversification requirements. Each fund intends to comply with these requirements. If a fund does not meet such requirements, income allocable to the contracts would be taxable currently to the holders of such contracts. In addition, if the Internal Revenue Service finds an impermissible level of investor control over the investment options underlying variable annuity or variable life insurance contracts, the advantageous tax treatment provided in respect to insurance company separate accounts under the Internal Revenue Service Code of 1986, as amended (the Code) will no longer be available. Please see the SAI for further discussion. 55 P R O S P E C T U S O F T H E T R U S T Each fund intends to qualify as a regulated investment company for federal income tax purposes and to meet all other requirements necessary for it to be relieved of federal income taxes on income and gains it distributes to the separate accounts. For information concerning federal income tax consequences for the holders of variable annuity contracts and variable life insurance policies, contract holders should consult the prospectus of the applicable separate account. A funds investments in foreign securities may be subject to foreign withholding taxes. In that case, the funds return on those investments would be decreased. A funds investments in certain debt obligations may cause the fund to recognize taxable income in excess of the cash generated by such obligations. Thus, a fund could be required at times to liquidate other investments in order to satisfy its distribution requirements. Financial highlights The financial highlights tables are intended to help you understand the funds recent financial performance. Certain information reflects financial results for a single fund share. The total returns represent the rate that an investor would have earned or lost on an investment in the fund, assuming reinvestment of all dividends and distributions. Total returns and expense ratios do not reflect insurance-related charges or expenses; if these charges and expenses were reflected, performance would be lower and expenses would be higher. This information has been derived from each funds financial statements, which have been audited by PricewaterhouseCoopers LLP. Its report and the funds financial statements are included in the funds annual report to shareholders, which is available upon request. 56 P R O S P E C T U S O F T H E T R U S T This page intentionally left blank. 57 P R O S P E C T U S O F T H E TR U S T PUTNAM VARIABLE TRUST Financial Highlights Investment Operations: Less Distributions: Net Net Realized and From Total Ratio of Net Asset Unrealized From Net Investment Ratio of Investment Value, Net Gain (Loss) Total from Net Realized From Return at Net Assets, Expenses Income (Loss) Beginning Investment on Investment Investment Gain on Return Total Net Asset Value, Net Asset End of Period to Average Net to Average Portfolio Period ended of Period Income (Loss)(a) Investments Operations Income Investments of Capital Distributions End of Period Value (%)(b)(c) (in thousands) Assets (%)(b)(d) Net Assets (%) Turnover (%) Putnam VT American Government Income Fund (Class IA) December 31, 2006 $11.50 $ .45(i) $ (.07) $ .38 $ (.50) $  $  $ (.50) $ 11.38 3.51 $ 83,470 .62(i) 4.01(i) 180.25(l) December 31, 2005 11.75 .41(i) (.22) .19 (.41) (.03)  (.44) 11.50 1.65 107,325 .64(i) 3.56(i) 419.62(l) December 31, 2004 12.08 .31(i) .03 .34 (.49) (.18)  (.67) 11.75 2.85 144,320 .66(i) 2.65(i) 309.71 December 31, 2003 12.34 .29 (.07) .22 (.25) (.23 )  (.48) 12.08 1.89 225,290 .74 2.35 553.08 December 31, 2002 11.62 .39 .63 1.02 (.30)   (.30) 12.34 8.98 386,364 .74 3.26 517.44(f ) Putnam VT American Government Income Fund (Class IB) December 31, 2006 $11.46 $ .42(i) $ (.07) $ .35 $ (.47) $  $  $ (.47) $ 11.34 3.22 $ 65,543 .87(i) 3.74(i) 180.25(l) December 31, 2005 11.71 .38(i) (.22) .16 (.38) (.03)  (.41) 11.46 1.35 74,858 .89(i) 3.32(i) 419.62(l) December 31, 2004 12.02 .28(i) .04 .32 (.45) (.18)  (.63) 11.71 2.66 87,312 .91(i) 2.39(i) 309.71 December 31, 2003 12.30 .25 (.07) .18 (.23) (.23)  (.46) 12.02 1.56 107,751 .99 2.09 553.08 December 31, 2002 11.59 .37 .62 .99 (.28)   (.28) 12.30 8.77 164,573 .99 3.13 517.44(f ) Putnam VT Capital Appreciation Fund (Class IA) December 31, 2006 $ 9.38 $ .04(i) $ 1.08 $ 1.12 $ (.03) $ (.85) $  $ (.88) $ 9.62 12.61 $ 28,620 .82(i) .42(i) 81.44 December 31, 2005 8.73 .04(i)(k) .67 .71 (.06)   (.06) 9.38 8.18 28,310 .88(i) .40(i)(k) 132.25 December 31, 2004 7.59 .06(i)(j) 1.08 1.14     8.73 15.02 26,223 .90(i) .75(i)(j) 139.79 December 31, 2003 6.07 (e) 1.52 1.52     7.59 25.04 23,316 1.06 .04 143.90 December 31, 2002 7.82 .02 (1.75) (1.73) (.01)  (.01) (.02) 6.07 (22.13) 13,542 1.13 .30 166.36 Putnam VT Capital Appreciation Fund (Class IB) December 31, 2006 $ 9.30 $ .01(i) $ 1.08 $ 1.09 $ (.01) $ (.85) $  $ (.86) $ 9.53 12.32 $ 22,223 1.07(i) .17(i) 81.44 December 31, 2005 8.66 .01(i)(k) .67 .68 (.04)   (.04) 9.30 7.88 23,072 1.13(i) .15(i)(k) 132.25 December 31, 2004 7.55 .04(i)(j) 1.07 1.11     8.66 14.70 23,302 1.15(i) .51(i)(j) 139.79 December 31, 2003 6.05 (.01) 1.51 1.50     7.55 24.79 20,315 1.31 (.20) 143.90 December 31, 2002 7.80 (e) (1.74) (1.74) (.01)  (e) (.01) 6.05 (22.35) 14,021 1.38 .05 166.36 Putnam VT Capital Opportunities Fund (Class IA) December 31, 2006 $15.87 $ .03(i) $ 2.38 $ 2.41 $ (.04) $(1.09) $  $ (1.13) $ 17.15 15.52 $ 26,293 .96(i) .21(i) 104.74 December 31, 2005 14.44 .05(i)(k) 1.44 1.49  (.06)  (.06) 15.87 10.41 18,788 .92(i) .37(i)(k) 133.38 December 31, 2004 12.74 .08(i) 2.26 2.34 (.06) (.58)  (.64) 14.44 18.54 13,523 .96(i) .59(i) 163.42 December 31, 2003** 10.00 (e)(i) 3.02 3.02  (.28)  (.28) 12.74 30.25* 5,972 .71(i)* (.01)(i)* 163.05* Putnam VT Capital Opportunities Fund (Class IB) December 31, 2006 $15.79 $ (.01)(i) $ 2.37 $ 2.36 $ (.02) $ (1.09) $  $ (1.11) $ 17.04 15.21 $ 20,696 1.21(i) (.04)(i) 104.74 December 31, 2005 14.40 .02(i)(k) 1.43 1.45  (.06)  (.06) 15.79 10.16 15,049 1.17(i) .11(i)(k) 133.38 December 31, 2004 12.72 .05(i) 2.24 2.29 (.03) (.58)  (.61) 14.40 18.21 9,013 1.21(i) .35(i) 163.42 December 31, 2003** 10.00 (.03)(i) 3.03 3.00  (.28)  (.28) 12.72 30.05* 4,737 .88(i)* (.18)(i)* 163.05* Putnam VT Discovery Growth Fund (Class IA) December 31, 2006 $ 5.40 $ .01(i) $ .60 $ .61 $  $  $  $  $ 6.01 11.30 $ 11,434 .82(i) .10(i) 94.83 December 31, 2005 5.02 (e)(i)(k) .38 .38     5.40 7.57 13,287 .88(i) (.09)(i)(k) 147.47 December 31, 2004 4.66 (.01)(i)(j) .37 .36     5.02 7.73 17,068 .94(i) (.24)(i)(j) 106.52 December 31, 2003 3.52 (.02) 1.16 1.14     4.66 32.39 19,835 1.08 (.58) 81.55 December 31, 2002 4.98 (.04) (1.42) (1.46)     3.52 (29.32) 12,353 1.56 (1.11) 92.27(g) Putnam VT Discovery Growth Fund (Class IB) December 31, 2006 $ 5.33 $ (.01)(i) $ .60 $ .59 $  $  $  $  $ 5.92 11.07 $ 25,307 1.07(i) (.14)(i) 94.83 December 31, 2005 4.97 (.02)(i)(k) .38 .36     5.33 7.24 27,155 1.13(i) (.34)(i)(k) 147.47 December 31, 2004 4.62 (.02)(i)(j) .37 .35     4.97 7.58 34,186 1.19(i) (.48)(i)(j) 106.52 December 31, 2003 3.50 (.03) 1.15 1.12     4.62 32.00 35,091 1.33 (.83) 81.55 December 31, 2002 4.97 (.05) (1.42) (1.47)     3.50 (29.58) 24,082 1.81 (1.36) 92.27(g) See page 72 for Notes to Financial Highlights. 58 P R O S P E C T U S O F T H E T R U S T 59 P R O S P E C T U S O F T H E T R U S T PUTNAM VARIABLE TRUST Financial Highlights (Continued) Investment Operations: Less Distributions: Net Net Realized and From Total Ratio of Net Asset Unrealized From Net Investment Ratio of Investment Value, Net Gain (Loss) Total from Net Realized From Return at Net Assets, Expenses Income (Loss) Beginning Investment on Investment Investment Gain on Return Total Net Asset Value, Net Asset End of Period to Average Net to Average Portfolio Period ended of Period Income (Loss)(a) Investments Operations Income Investments of Capital Distributions End of Period Value (%)(b)(c) (in thousands) Assets (%)(b)(d) Net Assets (%) Turnover (%) Putnam VT Diversified Income Fund (Class IA) December 31, 2006 $ 8.86 $ .44(i) $ .11 $ .55 $ (.52) $  $  $ (.52) $ 8.89 6.60 $ 291,212 .76(i) 5.12(i) 87.14(l) December 31, 2005 9.27 .44(i) (.16) .28 (.69)   (.69) 8.86 3.28 348,430 .79(i) 4.96(i) 115.07(l) December 31, 2004 9.32 .51(i) .33 .84 (.89)   (.89) 9.27 9.58 409,381 .80(i) 5.68(i) 79.07 December 31, 2003 8.55 .63 .97 1.60 (.83)   (.83) 9.32 20.27 449,121 .82 7.16 104.06 December 31, 2002 8.81 .71 (.20) .51 (.77)   (.77) 8.55 6.20 440,845 .82 8.45 176.17(f ) Putnam VT Diversified Income Fund (Class IB) December 31, 2006 $ 8.76 $ .42(i) $ .10 $ .52 $ (.50) $  $  $ (.50) $ 8.78 6.29 $ 188,602 1.01(i) 4.86(i) 87.14(l) December 31, 2005 9.17 .41(i) (.15) .26 (.67)   (.67) 8.76 3.05 160,295 1.04(i) 4.70(i) 115.07(l) December 31, 2004 9.24 .48(i) .32 .80 (.87)   (.87) 9.17 9.20 149,586 1.05(i) 5.41(i) 79.07 December 31, 2003 8.49 .60 .96 1.56 (.81)   (.81) 9.24 19.91 141,644 1.07 6.86 104.06 December 31, 2002 8.75 .68 (.18) .50 (.76)   (.76) 8.49 6.03 102,982 1.07 8.20 176.17(f ) Putnam VT Equity Income Fund (Class IA) December 31, 2006 $13.96 $ .27(i) $ 2.31 $ 2.58 $ (.20) $ (.47) $  $ (.67) $ 15.87 19.15 $ 128,870 .79(i) 1.85(i) 81.54 December 31, 2005 13.54 .22(i)(k) .53 .75 (.15) (.18)  (.33) 13.96 5.71 106,970 .81(i) 1.64(i)(k) 59.47 December 31, 2004 12.09 .22(i) 1.25 1.47  (.02)  (.02) 13.54 12.14 80,093 .83(i) 1.75(i) 89.30 December 31, 2003** 10.00 .10(i) 2.06 2.16 (.05) (.02)  (.07) 12.09 21.57* 39,133 .71(i)* .93(i)* 113.49* Putnam VT Equity Income Fund (Class IB) December 31, 2006 $13.89 $ .23(i) $ 2.31 $ 2.54 $ (.17) $ (.47) $  $ (.64) $ 15.79 18.93 $ 112,555 1.04(i) 1.61(i) 81.54 December 31, 2005 13.49 .19(i)(k) .52 .71 (.13) (.18)  (.31) 13.89 5.43 82,356 1.06(i) 1.40(i)(k) 59.47 December 31, 2004 12.08 .19(i) 1.24 1.43  (.02)  (.02) 13.49 11.82 55,764 1.08(i) 1.51(i) 89.30 December 31, 2003** 10.00 .09(i) 2.05 2.14 (.04) (.02)  (.06) 12.08 21.39* 22,804 .88(i)* .76(i)* 113.49* Putnam VT The George Putnam Fund of Boston (Class IA) December 31, 2006 $11.83 $ .29(i) $ 1.09 $ 1.38 $ (.32) $ (.42) $  $ (.74) $ 12.47 12.23 $ 318,905 .74(i) 2.50(i) 124.55(l) December 31, 2005 11.61 .28(i)(k) .20 .48 (.26)   (.26) 11.83 4.22 382,326 .72(i) 2.44(i)(k) 139.50 December 31, 2004 10.93 .24(i) .67 .91 (.23)   (.23) 11.61 8.48 444,637 .72(i) 2.15(i) 148.39 December 31, 2003 9.58 .23 1.38 1.61 (.26)   (.26) 10.93 17.35 463,270 .73 2.27 144.47 December 31, 2002 10.73 .28 (1.17) (.89) (.26)   (.26) 9.58 (8.57) 416,550 .75 2.83 128.14(f ) Putnam VT The George Putnam Fund of Boston (Class IB) December 31, 2006 $11.76 $ .26(i) $ 1.09 $ 1.35 $ (.29) $ (.42) $  $ (.71) $ 12.40 12.02 $ 289,374 .99(i) 2.25(i) 124.55(l) December 31, 2005 11.55 .25(i)(k) .19 .44 (.23)   (.23) 11.76 3.91 301,779 .97(i) 2.18(i)(k) 139.50 December 31, 2004 10.88 .21(i) .67 .88 (.21)   (.21) 11.55 8.21 294,298 .97(i) 1.90(i) 148.39 December 31, 2003 9.54 .20 1.38 1.58 (.24)   (.24) 10.88 17.04 254,106 .98 2.00 144.47 December 31, 2002 10.69 .26 (1.17) (.91) (.24)   (.24) 9.54 (8.75) 178,710 1.00 2.58 128.14(f ) Putnam VT Global Asset Allocation Fund (Class IA) December 31, 2006 $15.03 $ .33(i) $ 1.59 $ 1.92 $ (.45) $  $  $ (.45) $ 16.50 13.04 $ 311,512 .82(i) 2.15(i) 76.62(l) December 31, 2005 14.22 .30(i)(k) .71 1.01 (.20)   (.20) 15.03 7.20 330,872 .90(i) 2.06(i)(k) 144.67(l) December 31, 2004 13.43 .24(i) .98 1.22 (.43)   (.43) 14.22 9.26 371,882 .93(i) 1.76(i) 156.86 December 31, 2003 11.51 .23 2.19 2.42 (.50)   (.50) 13.43 22.04 417,713 .95 1.92 155.21 December 31, 2002 13.37 .26 (1.87) (1.61) (.25)   (.25) 11.51 (12.30) 423,653 .91 2.10 105.04 Putnam VT Global Asset Allocation Fund (Class IB) December 31, 2006 $15.06 $ .29(i) $ 1.61 $ 1.90 $ (.42) $  $  $ (.42) $ 16.54 12.86 $ 88,626 1.07(i) 1.87(i) 76.62(l) December 31, 2005 14.25 .26(i)(k) .72 .98 (.17)   (.17) 15.06 6.97 66,485 1.15(i) 1.80(i)(k) 144.67(l) December 31, 2004 13.45 .20(i) 1.00 1.20 (.40)   (.40) 14.25 9.11 47,886 1.18(i) 1.51(i) 156.86 December 31, 2003 11.51 .20 2.21 2.41 (.47)   (.47) 13.45 21.90 32,588 1.20 1.63 155.21 December 31, 2002 13.37 .23 (1.86) (1.63) (.23)   (.23) 11.51 (12.46) 21,758 1.16 1.87 105.04 See page 72 for Notes to Financial Highlights. 60 P R O S P E C T U S O F T H E T R U S T 61 P R O S P E C T U S O F T H E T R U S T PUTNAM VARIABLE TRUST Financial Highlights (Continued) Investment Operations: Less Distributions: Net Net Realized and From Total Ratio of Net Asset Unrealized From Net Investment Ratio of Investment Value, Net Gain (Loss) Total from Net Realized From Return at Net Assets, Expenses Income (Loss) Beginning Investment on Investment Investment Gain on Return Total Net Asset Value, Net Asset End of Period to Average Net to Average Portfolio Period ended of Period Income (Loss)(a) Investments Operations Income Investments of Capital Distributions End of Period Value (%)(b)(c) (in thousands) Assets (%)(b)(d) Net Assets (%) Turnover (%) Putnam VT Global Equity Fund (Class IA) December 31, 2006 $11.14 $ .15(i) $ 2.46 $ 2.61 $ (.07) $  $  $ (.07) $13.68 23.50 $ 530,379 .95(i) 1.26(i) 84.81 December 31, 2005 10.32 .11(i)(k) .82 .93 (.11)   (.11) 11.14 9.09(k) 535,688 .92(i) 1.08(i)(k) 75.73 December 31, 2004 9.26 .10(i) 1.17 1.27 (.21)   (.21) 10.32 13.94 608,379 .94(i) 1.10(i) 77.03 December 31, 2003 7.25 .09 2.02 2.11 (.10)   (.10) 9.26 29.54 670,764 .92 1.21 88.32 December 31, 2002 9.34 .07 (2.13) (2.06) (.03)   (.03) 7.25 (22.16) 659,264 .89 .92 173.27 Putnam VT Global Equity Fund (Class IB) December 31, 2006 $11.05 $ .12(i) $ 2.44 2.56 $ (.04) $  $  $ (.04) $13.57 23.22 $ 77,688 1.20(i) 1.01(i) 84.81 December 31, 2005 10.24 .09(i)(k) .80 .89 (.08)   (.08) 11.05 8.78(k) 71,310 1.17(i) .82(i)(k) 75.73 December 31, 2004 9.19 .08(i) 1.16 1.24 (.19)   (.19) 10.24 13.68 75,503 1.19(i) .86(i) 77.03 December 31, 2003 7.19 .07 2.01 2.08 (.08)   (.08) 9.19 29.23 74,972 1.17 .95 88.32 December 31, 2002 9.27 .05 (2.12) (2.07) (.01)   (.01) 7.19 (22.39) 65,834 1.14 .69 173.27 Putnam VT Growth and Income Fund (Class IA) December 31, 2006 $26.51 $ .39(i) $ 3.78 $ 4.17 $ (.49) $ (.65) $  $ (1.14) $29.54 16.19 $ 3,309,577 .55(i) 1.44(i) 78.00 December 31, 2005 25.59 .41(i)(k) .97 1.38 (.46)   (.46) 26.51 5.50(k) 3,688,393 .54(i) 1.61(i)(k) 56.46 December 31, 2004 23.39 .40(i) 2.22 2.62 (.42)   (.42) 25.59 11.37 4,504,542 .54(i) 1.70(i) 29.21 December 31, 2003 18.75 .37 4.69 5.06 (.42)   (.42) 23.39 27.69 4,947,556 .53 1.85 32.55 December 31, 2002 23.56 .36 (4.69) (4.33) (.36) (.12)  (.48) 18.75 (18.79) 4,729,161 .52 1.71 36.01 Putnam VT Growth and Income Fund (Class IB) December 31, 2006 $26.35 $ .32(i) $ 3.76 $ 4.08 $ (.42) $ (.65) $  $ (1.07) $29.36 15.91 $ 791,640 .80(i) 1.19(i) 78.00 December 31, 2005 25.44 .35(i)(k) .95 1.30 (.39)   (.39) 26.35 5.23(k) 811,652 .79(i) 1.37(i)(k) 56.46 December 31, 2004 23.26 .34(i) 2.21 2.55 (.37)   (.37) 25.44 11.11 871,478 .79(i) 1.45(i) 29.21 December 31, 2003 18.64 .32 4.67 4.99 (.37)   (.37) 23.26 27.38 828,558 .78 1.60 32.55 December 31, 2002 23.44 .31 (4.67) (4.36) (.32) (.12)  (.44) 18.64 (18.99) 612,170 .77 1.47 36.01 Putnam VT Growth Opportunities Fund (Class IA) December 31, 2006 $ 4.88 $ .01(i) $ .42 $ .43 $ (.02) $  $  $ (.02) $ 5.29 8.75 $ 21,650 .83(i) .30(i) 82.83 December 31, 2005 4.72 .02(i)(k) .18 .20 (.04)   (.04) 4.88 4.34 24,764 .87(i) .36(i)(k) 154.79 December 31, 2004 4.63 .03(i)(j) .07 .10 (.01)   (.01) 4.72 2.08 31,196 .90(i) .76(i)(j) 57.02 December 31, 2003 3.75 .01 .87 .88     4.63 23.47 38,470 .96 .17 59.00 December 31, 2002 5.31 (e) (1.56) (1.56)     3.75 (29.38) 32,235 .96 .03 63.30 Putnam VT Growth Opportunities Fund (Class IB) December 31, 2006 $ 4.83 $ (e)(i) $ .41 $ .41 $ (e) $  $  $ (e) $ 5.24 8.55 $ 29,273 1.08(i) .05(i) 82.83 December 31, 2005 4.67 .01(i)(k) .18 .19 (.03)   (.03) 4.83 4.11 32,082 1.12(i) .11(i)(k) 154.79 December 31, 2004 4.59 .02(i)(j) .06 .08     4.67 1.74 36,059 1.15(i) .55(i)(j) 57.02 December 31, 2003 3.73 (e) .86 .86     4.59 23.06 37,906 1.21 (.08) 59.00 December 31, 2002 5.29 (.01) (1.55) (1.56)     3.73 (29.49) 31,065 1.21 (.21) 63.30 Putnam VT Health Sciences Fund (Class IA) December 31, 2006 $13.35 $ .04(i) $ .37 $ .41 $ (.07) $  $  $ (.07) $13.69 3.06 $ 117,118 .85(i) .30(i) 22.40 December 31, 2005 11.80 .05(i)(k) 1.54 1.59 (.04)   (.04) 13.35 13.50 160,324 .81(i) .43(i)(k) 30.98 December 31, 2004 11.04 .04(i) .76 .80 (.04)   (.04) 11.80 7.30 171,982 .85(i) .39(i) 47.82 December 31, 2003 9.37 .07 1.68 1.75 (.08)   (.08) 11.04 18.80 200,054 .84 .39 63.66 December 31, 2002 11.75 .04 (2.41) (2.37) (.01)   (.01) 9.37 (20.21) 212,783 .83 .39 74.33 Putnam VT Health Sciences Fund (Class IB) December 31, 2006 $13.27 $ .01(i) $ .36 $ .37 $ (.04) $  $  $ (.04) $13.60 2.79 $ 153,542 1.10(i) .05(i) 22.40 December 31, 2005 11.73 .02(i)(k) 1.53 1.55 (.01)   (.01) 13.27 13.20 189,476 1.06(i) .17(i)(k) 30.98 December 31, 2004 10.97 .01(i) .77 .78 (.02)   (.02) 11.73 7.12 162,097 1.10(i) .13(i) 47.82 December 31, 2003 9.32 .02 1.69 1.71 (.06)   (.06) 10.97 18.39 161,036 1.09 .11 63.66 December 31, 2002 11.70 .01 (2.39) (2.38)     9.32 (20.34) 119,828 1.08 .13 74.33 See page 72 for Notes to Financial Highlights. 62 P R O S P E C T U S O F T H E T R U S T 63 P R O S P E C T U S O F T H E T R U S T PUTNAM VARIABLE TRUST Financial Highlights (Continued) Investment Operations: Less Distributions: Net Net Realized and From Total Ratio of Net Asset Unrealized From Net From Investment Ratio of Investment Value, Net Gain (Loss) Total from Net Realized Return Return at Net Assets, Expenses Income (Loss) Beginning Investment on Investment Investment Gain on of Total Net Asset Value, Net Asset End of Period to Average Net to Average Portfolio Period ended of Period Income (Loss)(a) Investments Operations Income Investments Capital Distributions End of Period Value (%)(b)(c) (in thousands) Assets (%)(b)(d) Net Assets (%) Turnover (%) Putnam VT High Yield Fund (Class IA) December 31, 2006 $ 7.68 $ .56(i) $ .20 $ .76 $ (.61) $  $  $ (.61) $ 7.83 10.60 $ 431,054 .74(i) 7.46(i) 51.55 December 31, 2005 8.10 .56(i) (.31) .25 (.67)   (.67) 7.68 3.47 460,707 .76(i) 7.27(i) 43.21 December 31, 2004 7.97 .58(i) .24 .82 (.69)   (.69) 8.10 10.99 525,899 .78(i) 7.47(i) 50.44 December 31, 2003 7.08 .65 1.07 1.72 (.83)   (.83) 7.97 26.68 594,299 .78 8.86 75.01 December 31, 2002 8.08 .76 (.78) (.02) (.98)   (.98) 7.08 (0.52) 526,885 .78 10.55 68.41 Putnam VT High Yield Fund (Class IB) December 31, 2006 $ 7.62 $ .54(i) $ .21 $ .75 $ (.59) $  $  $ (.59) $ 7.78 10.52 $ 167,982 .99(i) 7.20(i) 51.55 December 31, 2005 8.05 .53(i) (.31) .22 (.65)   (.65) 7.62 3.10 170,165 1.01(i) 7.02(i) 43.21 December 31, 2004 7.94 .55(i) .23 .78 (.67)   (.67) 8.05 10.54 175,106 1.03(i) 7.18(i) 50.44 December 31, 2003 7.05 .62 1.09 1.71 (.82)   (.82) 7.94 26.54 159,069 1.03 8.44 75.01 December 31, 2002 8.06 .74 (.78) (.04) (.97)   (.97) 7.05 (0.85) 79,036 1.03 10.38 68.41 Putnam VT Income Fund (Class IA) December 31, 2006 $12.69 $ .54(i) $ .04 $ .58 $ (.57) $  $  $ (.57) $ 12.70 4.83 $ 437,298 .57(i) 4.39(i) 201.13(l) December 31, 2005 12.96 .52(i) (.20) .32 (.45) (.14)  (.59) 12.69 2.60 530,341 .61(i) 4.06(i) 336.25(l) December 31, 2004 12.91 .38(i) .22 .60 (.55)   (.55) 12.96 4.72 637,568 .66(i) 3.01(i) 401.71 December 31, 2003 12.95 .46 .13 .59 (.63)   (.63) 12.91 4.70 765,119 .68 3.61 287.19 December 31, 2002 12.65 .64 .33 .97 (.67)   (.67) 12.95 8.09 919,294 .68 5.10 399.61(f ) Putnam VT Income Fund (Class IB) December 31, 2006 $12.61 $ .50(i) $ .04 $ .54 $ (.54) $  $  $ (.54) $ 12.61 4.52 $ 300,246 .82(i) 4.09(i) 201.13(l) December 31, 2005 12.88 .48(i) (.20) .28 (.41) (.14)  (.55) 12.61 2.36 292,152 .86(i) 3.81(i) 336.25(l) December 31, 2004 12.84 .34(i) .22 .56 (.52)   (.52) 12.88 4.43 278,617 .91(i) 2.71(i) 401.71 December 31, 2003 12.89 .42 .13 .55 (.60)   (.60) 12.84 4.43 262,067 .93 3.29 287.19 December 31, 2002 12.60 .60 .35 .95 (.66)   (.66) 12.89 7.89 215,874 .93 4.79 399.61(f ) Putnam VT International Equity Fund(Class IA) December 31, 2006 $16.36 $ .38(i) $ 4.19 $ 4.57 $ (.15) $  $  $ (.15) $ 20.78 28.04 $ 410,278 .93(i) 2.08(i) 90.26 December 31, 2005 14.80 .20(i)(k) 1.61 1.81 (.25)   (.25) 16.36 12.46 377,816 .93(i) 1.37(i)(k) 86.02 December 31, 2004 12.91 .16(i) 1.95 2.11 (.22)   (.22) 14.80 16.58 427,548 .94(i) 1.21(i) 62.84 December 31, 2003 10.14 .16 2.73 2.89 (.12)   (.12) 12.91 28.91 444,329 .94 1.50 71.14 December 31, 2002 12.42 .13 (2.29) (2.16) (.12)   (.12) 10.14 (17.60) 430,607 .99 1.17 53.20(g) Putnam VT International Equity Fund (Class IB) December 31, 2006 $16.26 $ .32(i) $ 4.17 $ 4.49 $ (.11) $  $  $ (.11) $ 20.64 27.72 $ 857,380 1.18(i) 1.77(i) 90.26 December 31, 2005 14.71 .16(i)(k) 1.61 1.77 (.22)   (.22) 16.26 12.20 621,897 1.18(i) 1.06(i)(k) 86.02 December 31, 2004 12.85 .12(i) 1.94 2.06 (.20)   (.20) 14.71 16.19 558,206 1.19(i) .95(i) 62.84 December 31, 2003 10.09 .13 2.73 2.86 (.10)   (.10) 12.85 28.65 510,055 1.19 1.15 71.14 December 31, 2002 12.36 .10 (2.28) (2.18) (.09)   (.09) 10.09 (17.75) 308,970 1.24 .91 53.20(g) Putnam VT International Growth and Income Fund (Class IA) December 31, 2006 $15.35 $ .35(i) $ 3.85 $ 4.20 $ (.23) $  $  $ (.23) $ 19.32 27.63 $ 325,011 .93(i) 2.04(i) 113.24 December 31, 2005 13.57 .23(i)(k) 1.69 1.92 (.14)   (.14) 15.35 14.33 264,352 1.01(i) 1.68(i)(k) 74.48 December 31, 2004 11.35 .14(i) 2.25 2.39 (.17)   (.17) 13.57 21.31 258,073 1.01(i) 1.18(i) 59.34 December 31, 2003 8.37 .15 2.99 3.14 (.16)   (.16) 11.35 38.37 227,237 1.02 1.70 71.71 December 31, 2002 9.76 .12 (1.44) (1.32) (.07)   (.07) 8.37 (13.67) 201,168 1.00 1.34 99.21 Putnam VT International Growth and Income Fund (Class IB) December 31, 2006 $15.28 $ .30(i) $ 3.83 $ 4.13 $ (.20) $  $  $ (.20) $ 19.21 27.22 $ 135,458 1.18(i) 1.75(i) 113.24 December 31, 2005 13.51 .19(i)(k) 1.70 1.89 (.12)   (.12) 15.28 14.10 102,596 1.26(i) 1.40(i)(k) 74.48 December 31, 2004 11.31 .11(i) 2.24 2.35 (.15)   (.15) 13.51 20.98 87,743 1.26(i) .89(i) 59.34 December 31, 2003 8.35 .13 2.97 3.10 (.14)   (.14) 11.31 37.85 63,651 1.27 1.39 71.71 December 31, 2002 9.73 .09 (1.42) (1.33) (.05)   (.05) 8.35 (13.77) 45,744 1.25 1.03 99.21 See page 72 for Notes to Financial Highlights. 64 P R O S P E C T U S O F T H E T R U S T 65 P R O S P E C T U S O F T H E T R U S T PUTNAM VARIABLE TRUST Financial Highlights (Continued) Investment Operations: Less Distributions: Net Net Realized and From Total Ratio of Net Asset Unrealized From Net Investment Ratio of Investment Value, Net Gain (Loss) Total from Net Realized From Return at Net Assets, Expenses Income (Loss) Beginning Investment on Investment Investment Gain on Return Total Net Asset Value, Net Asset End of Period to Average Net to Average Portfolio Period ended of Period Income (Loss)(a) Investments Operations Income Investments of Capital Distributions End of Period Value (%)(b)(c) (in thousands) Assets (%)(b)(d) Net Assets (%) Turnover (%) Putnam VT International New Opportunities Fund (Class IA) December 31, 2006 $14.73 $ .15(i) $ 3.71 $ 3.86 $ (.25) $  $  $ (.25) $ 18.34 26.42 $ 118,241 1.15(i) .89(i) 94.40 December 31, 2005 12.53 .17(i)(k) 2.15 2.32 (.12)   (.12) 14.73 18.64(k) 101,535 1.21(i) 1.27(i)(k) 91.01 December 31, 2004 11.16 .11(i) 1.40 1.51 (.14)   (.14) 12.53 13.63 89,615 1.25(i) .96(i) 139.72 December 31, 2003 8.41 .09 2.71 2.80 (.05)   (.05) 11.16 33.59 98,339 1.26 1.00 135.90 December 31, 2002 9.80 .07 (1.38) (1.31) (.08)   (.08) 8.41 (13.46) 91,939 1.27 .82 136.66 Putnam VT International New Opportunities Fund (Class IB) December 31, 2006 $14.66 $ .10(i) $ 3.70 $ 3.80 $ (.21) $  $  $ (.21) $ 18.25 26.13 $ 169,254 1.40(i) .62(i) 94.40 December 31, 2005 12.47 .13(i)(k) 2.15 2.28 (.09)   (.09) 14.66 18.36(k) 151,178 1.46(i) 1.01(i)(k) 91.01 December 31, 2004 11.11 .08(i) 1.39 1.47 (.11)   (.11) 12.47 13.35 141,110 1.50(i) .70(i) 139.72 December 31, 2003 8.37 .07 2.70 2.77 (.03)   (.03) 11.11 33.21 144,493 1.51 .74 135.90 December 31, 2002 9.75 .05 (1.37) (1.32) (.06)   (.06) 8.37 (13.63) 122,332 1.52 .56 136.66 Putnam VT Investors Fund (Class IA) December 31, 2006 $10.81 $ .06(i) $ 1.47 $ 1.53 $ (.07) $  $  $ (.07) $ 12.27 14.24 $ 258,811 .77(i) .55(i) 101.46 December 31, 2005 10.04 .07(i)(k) .82 .89 (.12)   (.12) 10.81 9.03 292,017 .75(i) .66(i)(k) 113.81 December 31, 2004 8.95 .11(i)(j) 1.04 1.15 (.06)   (.06) 10.04 12.95 326,879 .76(i) 1.21(i)(j) 84.91 December 31, 2003 7.08 .05 1.87 1.92 (.05)   (.05) 8.95 27.39 353,033 .75 .71 73.32 December 31, 2002 9.31 .04 (2.24) (2.20) (.03)   (.03) 7.08 (23.68) 341,675 .72 .56 122.88 Putnam VT Investors Fund (Class IB) December 31, 2006 $10.76 $ .03(i) $ 1.47 $ 1.50 $ (.05) $  $  $ (.05) $ 12.21 13.93 $ 235,471 1.02(i) .30(i) 101.46 December 31, 2005 9.99 .04(i)(k) .83 .87 (.10)   (.10) 10.76 8.81 221,847 1.00(i) .41(i)(k) 113.81 December 31, 2004 8.91 .09(i)(j) 1.03 1.12 (.04)   (.04) 9.99 12.64 226,738 1.01(i) .98(i)(j) 84.91 December 31, 2003 7.04 .03 1.87 1.90 (.03)   (.03) 8.91 27.14 220,061 1.00 .46 73.32 December 31, 2002 9.26 .03 (2.24) (2.21) (.01)   (.01) 7.04 (23.87) 180,341 .97 .32 122.88 Putnam VT Mid Cap Value Fund (Class IA) December 31, 2006 $16.23 $ .30(i)(j) $ 2.13 $ 2.43 $ (.07) $ (.76) $  $ (.83) $ 17.83 15.32 $ 63,738 .90(i) 1.79(i)(j) 72.94 December 31, 2005 14.73 .09(i)(k) 1.74 1.83 (.06) (.27)  (.33) 16.23 12.71 58,861 .93(i) .60(i)(k) 87.42 December 31, 2004 12.79 .09(i) 1.92 2.01  (.07)  (.07) 14.73 15.75 35,819 .97(i) .65(i) 145.30 December 31, 2003** 10.00 .07(i) 2.83 2.90 (.04) (.07)  (.11) 12.79 29.01* 16,499 .74(i)* .60(i)* 117.37* Putnam VT Mid Cap Value Fund (Class IB) December 31, 2006 $16.16 $ .27(i)(j) $ 2.11 $ 2.38 $ (.04) $ (.76) $  $ (.80) $ 17.74 15.06 $ 31,386 1.15(i) 1.61(i)(j) 72.94 December 31, 2005 14.68 .05(i)(k) 1.73 1.78 (.03) (.27)  (.30) 16.16 12.44 25,306 1.18(i) .36(i)(k) 87.42 December 31, 2004 12.78 .05(i) 1.92 1.97  (.07)  (.07) 14.68 15.44 14,507 1.22(i) .40(i) 145.30 December 31, 2003** 10.00 .05(i) 2.83 2.88 (.03) (.07)  (.10) 12.78 28.83* 6,703 .91(i)* .45(i)* 117.37* Putnam VT Money Market Fund (Class IA) December 31, 2006 $ 1.00 $.0455(i) $  $ .0455 $(.0455) $  $  $(.0455) $ 1.00 4.66 $ 205,133 .52(i) 4.56(i)  December 31, 2005 1.00 .0275(i)  .0275 (.0275)   (.0275) 1.00 2.79 211,665 .53(i) 2.71(i)  December 31, 2004 1.00 .0091(i) (h) .0091 (.0091)   (.0091) 1.00 .91 264,971 .53(i) .87(i)  December 31, 2003 1.00 .0076 (h) .0076 (.0076)   (.0076) 1.00 .76 457,943 .49 .77  December 31, 2002 1.00 .0145 (h) .0145 (.0145)   (.0145) 1.00 1.46 794,448 .48 1.45  Putnam VT Money Market Fund (Class IB) December 31, 2006 $ 1.00 $.0430(i) $  $ .0430 $(.0430) $  $  $(.0430) $ 1.00 4.39 $ 194,620 .77(i) 4.34(i)  December 31, 2005 1.00 .0250(i)  .0250 (.0250)   (.0250) 1.00 2.53 134,800 .78(i) 2.54(i)  December 31, 2004 1.00 .0066(i) (h) .0066 (.0066)   (.0066) 1.00 .66 108,012 .78(i) .66(i)  December 31, 2003 1.00 .0051 (h) .0051 (.0051)   (.0051) 1.00 .51 121,504 .74 .51  December 31, 2002 1.00 .0120 (h) .0120 (.0120)   (.0120) 1.00 1.20 154,358 .73 1.19  See page 72 for Notes to Financial Highlights. 66 P R O S P E C T U S O F T H E T R U S T 67 P R O S P E C T U S O F T H E T R U S T PUTNAM VARIABLE TRUST Financial Highlights (Continued) Investment Operations: Less Distributions: Net Net Realized and From Total Ratio of Net Asset Unrealized From Net From Investment Ratio of Investment Value, Net Gain (Loss) Total from Net Realized Return Return at Net Assets, Expenses Income (Loss) Beginning Investment on Investment Investment Gain on of Total Net Asset Value, Net Asset End of Period to Average Net to Average Portfolio Period ended of Period Income (Loss)(a) Investments Operations Income Investments Capital Distributions End of Period Value (%)(b)(c) (in thousands) Assets (%)(b)(d) Net Assets (%) Turnover (%) Putnam VT New Opportunities Fund (Class IA) December 31, 2006 $18.74 $ .03(i) $ 1.62 $ 1.65 $ (.03) $  $  $ (.03) $ 20.36 8.82 $ 1,145,101 .71(i) .16(i) 84.06 December 31, 2005 17.05 .03(i)(k) 1.72 1.75 (.06)   (.06) 18.74 10.32(k) 1,352,498 .66(i) .18(i)(k) 56.12 December 31, 2004 15.43 .05(i)(j) 1.57 1.62     17.05 10.50 1,621,906 .69(i) .33(i)(j) 115.82 December 31, 2003 11.62 (.02) 3.83 3.81     15.43 32.79 1,826,123 .67 (.11) 44.22 December 31, 2002 16.67 (.03) (5.02) (5.05)     11.62 (30.29) 1,664,685 .63 (.19) 68.82 Putnam VT New Opportunities Fund (Class IB) December 31, 2006 $18.46 $ (.02)(i) $ 1.60 $ 1.58 $  $  $  $  $ 20.04 8.56 $ 145,998 .96(i) (.09)(i) 84.06 December 31, 2005 16.80 (.01)(i)(k) 1.69 1.68 (.02)   (.02) 18.46 10.00(k) 159,861 .91(i) (.07)(i)(k) 56.12 December 31, 2004 15.23 .01(i)(j) 1.56 1.57     16.80 10.31 171,305 .94(i) .09(i)(j) 115.82 December 31, 2003 11.50 (.05) 3.78 3.73     15.23 32.44 176,316 .92 (.36) 44.22 December 31, 2002 16.55 (.06) (4.99) (5.05)     11.50 (30.51) 125,829 .88 (.44) 68.82 Putnam VT New Value Fund (Class IA) December 31, 2006 $17.25 $ .23(i) $ 2.42 $ 2.65 $ (.23) $ (1.20) $  $ (1.43) $ 18.47 16.29 $ 383,098 .77(i) 1.35(i) 54.28 December 31, 2005 16.43 .22(i)(k) .78 1.00 (.18)   (.18) 17.25 6.13(k) 417,948 .76(i) 1.32(i)(k) 55.58 December 31, 2004 14.34 .18(i) 2.06 2.24 (.15)   (.15) 16.43 15.77 443,680 .79(i) 1.19(i) 51.50 December 31, 2003 10.98 .15 3.39 3.54 (.18)   (.18) 14.34 32.86 416,273 .79 1.24 59.50 December 31, 2002 13.47 .16 (2.14) (1.98) (.13) (.38)  (.51) 10.98 (15.44) 366,623 .78 1.37 60.33 Putnam VT New Value Fund (Class IB) December 31, 2006 $17.14 $ .19(i) $ 2.40 $ 2.59 $ (.19) $ (1.20) $  $ (1.39) $ 18.34 16.01 $ 296,309 1.02(i) 1.11(i) 54.28 December 31, 2005 16.33 .18(i)(k) .77 .95 (.14)   (.14) 17.14 5.89(k) 249,039 1.01(i) 1.09(i)(k) 55.58 December 31, 2004 14.27 .14(i) 2.05 2.19 (.13)   (.13) 16.33 15.43 197,944 1.04(i) .95(i) 51.50 December 31, 2003 10.93 .12 3.37 3.49 (.15)   (.15) 14.27 32.48 149,367 1.04 .99 59.50 December 31, 2002 13.42 .14 (2.14) (2.00) (.11) (.38)  (.49) 10.93 (15.60) 99,692 1.03 1.16 60.33 Putnam VT OTC & Emerging Growth Fund (Class IA) December 31, 2006 $ 6.55 $ (.01)(i) $ .84 $ .83 $  $  $  $  $ 7.38 12.67 $ 43,833 .92(i) (.07)(i) 100.73 December 31, 2005 6.05 (.02)(i)(k) .52 .50     6.55 8.26 50,877 .91(i) (.29)(i)(k) 147.92 December 31, 2004 5.56 (.03)(i) .52 .49     6.05 8.81 62,566 .95(i) (.57)(i) 123.52 December 31, 2003 4.09 (.03) 1.50 1.47     5.56 35.94 73,227 .89 (.62) 71.72 December 31, 2002 6.02 (.03) (1.90) (1.93)     4.09 (32.06) 61,535 .90 (.72) 68.02 Putnam VT OTC & Emerging Growth Fund (Class IB) December 31, 2006 $ 6.45 $ (.02)(i) $ .82 $ .80 $  $  $  $  $ 7.25 12.40 $ 35,232 1.17(i) (.32)(i) 100.73 December 31, 2005 5.98 (.03)(i)(k) .50 .47     6.45 7.86 36,939 1.16(i) (.54)(i)(k) 147.92 December 31, 2004 5.51 (.04)(i) .51 .47     5.98 8.53 41,044 1.20(i) (.81)(i) 123.52 December 31, 2003 4.06 (.04) 1.49 1.45     5.51 35.71 43,220 1.14 (.87) 71.72 December 31, 2002 5.99 (.05) (1.88) (1.93)     4.06 (32.22) 32,536 1.15 (.97) 68.02 Putnam VT Research Fund (Class IA) December 31, 2006 $11.91 $ .08(i) $ 1.30 $ 1.38 $ (.10) $  $  $ (.10) $ 13.19 11.63 $ 72,929 .81(i) .62(i) 88.33 December 31, 2005 11.44 .08(i)(k) .51 .59 (.12)   (.12) 11.91 5.26(k) 87,728 .79(i) .71(i)(k) 94.51 December 31, 2004 10.63 .11(i)(j) .72 .83 (.02)   (.02) 11.44 7.79 110,116 .80(i) 1.05(i)(j) 106.08 December 31, 2003 8.51 .07 2.10 2.17 (.05)   (.05) 10.63 25.69 128,360 .79 .82 116.88 December 31, 2002 10.99 .06 (2.47) (2.41) (.07)   (.07) 8.51 (22.06) 127,084 .78 .64 154.60 Putnam VT Research Fund (Class IB) December 31, 2006 $11.84 $ .05(i) $ 1.30 $ 1.35 $ (.07) $  $  $ (.07) $ 13.12 11.41 $ 104,891 1.06(i) .37(i) 88.33 December 31, 2005 11.38 .05(i)(k) .50 .55 (.09)   (.09) 11.84 4.92(k) 114,612 1.04(i) .47(i)(k) 94.51 December 31, 2004 10.58 .09(i)(j) .71 .80     11.38 7.56 126,286 1.05(i) .82(i)(j) 106.08 December 31, 2003 8.47 .05 2.09 2.14 (.03)   (.03) 10.58 25.32 125,821 1.04 .56 116.88 December 31, 2002 10.94 .04 (2.46) (2.42) (.05)   (.05) 8.47 (22.20) 101,445 1.03 .41 154.60 See page 72 for Notes to Financial Highlights. 68 P R O S P E C T U S O F T H E T R U S T 69 P R O S P E C T U S O F T H E T R U S T PUTNAM VARIABLE TRUST Financial Highlights (Continued) Investment Operations: Less Distributions: Net Net Realized and From Total Ratio of Net Asset Unrealized From Net From Investment Ratio of Investment Value, Net Gain (Loss) Total from Net Realized Return Return at Net Assets, Expenses Income (Loss) Beginning Investment on Investment Investment Gain on of Total Net Asset Value, Net Asset End of Period to Average Net to Average Portfolio Period ended of Period Income (Loss)(a) Investments Operations Income Investments Capital Distributions End of Period Value (%)(b)(c) (in thousands) Assets (%)(b)(d) Net Assets (%) Turnover (%) Putnam VT Small Cap Value Fund (Class IA) December 31, 2006 $23.11 $ .19(i) $ 3.74 $ 3.93 $ (.13) $(2.42) $  $ (2.55) $ 24.49 17.57 $ 251,511 .85(i) .82(i) 61.25 December 31, 2005 22.95 .14(i)(k) 1.41 1.55 (.09) (1.30)  (1.39) 23.11 7.30 291,615 .84(i) .62(i)(k) 42.50 December 31, 2004 18.23 .09(i) 4.73 4.82 (.10)   (.10) 22.95 26.54 348,938 .87(i) .48(i) 39.27 December 31, 2003 12.23 .11 5.97 6.08 (.08)   (.08) 18.23 50.06 290,933 .91 .77 36.14 December 31, 2002 15.09 .08 (2.76) (2.68) (.04) (.14)  (.18) 12.23 (18.06) 215,964 .92 .57 51.54 Putnam VT Small Cap Value Fund (Class IB) December 31, 2006 $22.93 $ .14(i) $ 3.70 $ 3.84 $ (.08) $(2.42) $  $ (2.50) $ 24.27 17.29 $ 726,489 1.10(i) .59(i) 61.25 December 31, 2005 22.79 .09(i)(k) 1.39 1.48 (.04) (1.30)  (1.34) 22.93 7.03 552,682 1.09(i) .40(i)(k) 42.50 December 31, 2004 18.12 .05(i) 4.69 4.74 (.07)   (.07) 22.79 26.22 475,639 1.12(i) .23(i) 39.27 December 31, 2003 12.16 .08 5.93 6.01 (.05)   (.05) 18.12 49.65 332,094 1.16 .53 36.14 December 31, 2002 15.03 .05 (2.75) (2.70) (.03) (.14)  (.17) 12.16 (18.27) 191,497 1.17 .36 51.54 Putnam VT Utilities Growth and Income Fund (Class IA) December 31, 2006 $14.47 $ .34(i) $ 3.50 $ 3.84 $ (.48) $  $  $ (.48) $ 17.83 27.40 $ 320,261 .84(i) 2.20(i) 65.65 December 31, 2005 13.59 .36(i)(k) .82 1.18 (.30)   (.30) 14.47 8.87(k) 320,176 .84(i) 2.54(i)(k) 37.69 December 31, 2004 11.43 .30(i) 2.15 2.45 (.29)   (.29) 13.59 21.87 355,947 .85(i) 2.50(i) 31.79 December 31, 2003 9.57 .28 1.99 2.27 (.41)   (.41) 11.43 25.00 352,531 .83 2.84 38.45 December 31, 2002 12.97 .35 (3.35) (3.00) (.40)   (.40) 9.57 (23.83) 355,128 .79 3.23 42.68 Putnam VT Utilities Growth and Income Fund (Class IB) December 31, 2006 $14.41 $ .30(i) $ 3.48 $ 3.78 $ (.44) $  $  $ (.44) $ 17.75 27.03 $ 62,641 1.09(i) 1.95(i) 65.65 December 31, 2005 13.54 .32(i)(k) .82 1.14 (.27)   (.27) 14.41 8.58(k) 59,243 1.09(i) 2.28(i)(k) 37.69 December 31, 2004 11.39 .27(i) 2.14 2.41 (.26)   (.26) 13.54 21.60 58,362 1.10(i) 2.24(i) 31.79 December 31, 2003 9.52 .26 1.99 2.25 (.38)   (.38) 11.39 24.82 48,653 1.08 2.57 38.45 December 31, 2002 12.92 .32 (3.35) (3.03) (.37)   (.37) 9.52 (24.09) 39,574 1.04 2.99 42.68 Putnam VT Vista Fund (Class IA) December 31, 2006 $14.15 $ (e)(i) $ .81 $ .81 $  $  $  $  $ 14.96 5.72 $ 184,895 .80(i) .01(i) 98.25 December 31, 2005 12.58 (e)(i)(k) 1.57 1.57     14.15 12.48 234,261 .74(i) (.01)(i)(k) 71.15 December 31, 2004 10.58 (.03)(i) 2.03 2.00     12.58 18.90 260,964 .79(i) (.31)(i) 93.49 December 31, 2003 7.93 (.02) 2.67 2.65     10.58 33.42 263,268 .76 (.21) 90.84 December 31, 2002 11.40 (.03) (3.44) (3.47)     7.93 (30.44) 234,249 .74 (.28) 78.14 Putnam VT Vista Fund (Class IB) December 31, 2006 $13.94 $ (.03)(i) $ .79 $ .76 $  $  $  $  $ 14.70 5.45 $ 235,531 1.05(i) (.23)(i) 98.25 December 31, 2005 12.43 (.03)(i)(k) 1.54 1.51     13.94 12.15 258,209 .99(i) (.25)(i)(k) 71.15 December 31, 2004 10.48 (.06)(i) 2.01 1.95     12.43 18.61 258,884 1.04(i) (.56)(i) 93.49 December 31, 2003 7.87 (.04) 2.65 2.61     10.48 33.16 240,752 1.01 (.46) 90.84 December 31, 2002 11.34 (.05) (3.42) (3.47)     7.87 (30.60) 189,445 .99 (.53) 78.14 Putnam VT Voyager Fund (Class IA) December 31, 2006 $28.72 $ .02(i) $ 1.62 $ 1.64 $ (.11) $  $  $ (.11) $ 30.25 5.71 $ 1,438,858 .66(i) .08(i) 62.27 December 31, 2005 27.37 .09(i)(k) 1.51 1.60 (.25)   (.25) 28.72 5.94(k) 1,801,387 .63(i) .35(i)(k) 119.09 December 31, 2004 26.10 .21(i)(j) 1.18 1.39 (.12)   (.12) 27.37 5.34 2,357,097 .64(i) .81(i)(j) 48.94 December 31, 2003 21.00 .10 5.15 5.25 (.15)   (.15) 26.10 25.16 2,799,625 .62 .45 47.37 December 31, 2002 28.72 .12 (7.63) (7.51) (.21)   (.21) 21.00 (26.34) 2,740,121 .60 .51 90.52 Putnam VT Voyager Fund (Class IB) December 31, 2006 $28.55 $ (.05)(i) $ 1.60 $ 1.55 $ (.03) $  $  $ (.03) $ 30.07 5.43 $ 421,488 .91(i) (.17)(i) 62.27 December 31, 2005 27.20 .02(i)(k) 1.51 1.53 (.18)   (.18) 28.55 5.69(k) 485,323 .88(i) .08(i)(k) 119.09 December 31, 2004 25.96 .15(i)(j) 1.15 1.30 (.06)   (.06) 27.20 5.03 518,951 .89(i) .60(i)(j) 48.94 December 31, 2003 20.87 .04 5.14 5.18 (.09)   (.09) 25.96 24.91 509,892 .87 .19 47.37 December 31, 2002 28.56 .06 (7.60) (7.54) (.15)   (.15) 20.87 (26.53) 362,402 .85 .26 90.52 See page 72 for Notes to Financial Highlights. 70 P R O S P E C T U S O F T H E T R U S T 71 P R O S P E C T U S O F T H E T R U S T PUTNAM VARIABLE TRUST Notes to Financial Highlights December 31, 2006 * Not annualized ** For the period May 1, 2003 (commencement of operations) to December 31,2003. (a) For all funds other than Putnam VT Money Market Fund, per share net investment income (loss) has been determined on the basis of weighted average number of shares outstanding during the period. (b) The charges and expenses at the insurance company separate account level are not reflected. (c) Total return assumes dividend reinvestment. (d) Includes amounts paid through expense offset arrangements and for certain funds, brokerage service arrangements. (e) Amount represents less than $0.01 per share. (f ) Portfolio turnover excludes certain treasury note transactions executed in connection with a short-term trading strategy. (g) Portfolio turnover excludes the impact of assets received from the acquired fund. (h) Amount represents less than $0.0001 per share. (i) Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of the following funds class IA and class IB shares reflect a reduction of the following amounts based on average net assets: 12/31/06 12/31/05 12/31/04 12/31/03     Putnam VT American Government Income Fund 0.22% 0.17% 0.13%  Putnam VT Capital Appreciation Fund 0.21% 0.12% 0.13%  Putnam VT Capital Opportunities Fund 0.11% 0.24% 0.44% 0.61% Putnam VT Discovery Growth Fund 0.43% 0.29% 0.14%  Putnam VT Diversified Income Fund 0.09% 0.03% 0.03%  Putnam VT Equity Income Fund 0.01% 0.01% 0.03% 0.18% Putnam VT The George Putnam Fund of Boston <0.01% 0.01% 0.01%  Putnam VT Global Asset Allocation Fund 0.10% 0.01% 0.01%  Putnam VT Global Equity Fund <0.01% <0.01% <0.01%  Putnam VT Growth and Income Fund <0.01% <0.01% <0.01%  Putnam VT Growth Opportunities Fund 0.24% 0.13% 0.05%  Putnam VT Health Sciences Fund <0.01% <0.01% <0.01%  Putnam VT High Yield Fund 0.07% 0.02% <0.01%  Putnam VT Income Fund 0.16% 0.10% 0.04%  Putnam VT International Equity Fund <0.01% <0.01% <0.01%  Putnam VT International Growth and Income Fund 0.10% <0.01% <0.01%  Putnam VT International New Opportunities Fund 0.09% 0.04% 0.01%  Putnam VT Investors Fund <0.01% <0.01% <0.01%  Putnam VT Mid Cap Value Fund 0.01% 0.02% 0.07% 0.54% Putnam VT Money Market Fund 0.05% 0.03% 0.02%  Putnam VT New Opportunities Fund <0.01% <0.01% <0.01%  Putnam VT New Value Fund <0.01% <0.01% <0.01%  Putnam VT OTC & Emerging Growth Fund 0.03% <0.01% 0.01%  Putnam VT Research Fund <0.01% <0.01% <0.01%  Putnam VT Small Cap Value Fund <0.01% <0.01% <0.01%  Putnam VT Utilities Growth and Income Fund 0.03% <0.01% <0.01%  Putnam VT Vista Fund <0.01% <0.01% <0.01%  Putnam VT Voyager Fund <0.01% <0.01% <0.01%  (j) Net investment income (loss) per share and ratio of net investment income (loss) for the following funds class IA and class IB shares reflect a special dividend received by the funds, which amounted to the following amounts: Per share Percentage of average net assets  12/31/06 12/31/04 12/31/06 12/31/04     Putnam VT Capital Appreciation Fund  $0.02  0.31% Putnam VT Discovery Growth Fund  $0.01  0.14% Putnam VT Growth Opportunities Fund  $0.03  0.58% Putnam VT Investors Fund  $0.05  0.54% Putnam VT Mid Cap Value Fund $0.19  1.12%  Putnam VT New Opportunities Fund  $0.06  0.37% Putnam VT Research Fund  $0.04  0.34% Putnam VT Voyager Fund  $0.12  0.45% 72 P R O S P E C T U S O F T H E T R U S T PUTNAM VARIABLE TRUST Notes to Financial Highlights (Continued) December 31, 2006 (k) Reflects a non recurring accrual related to a Putnam Managements settlement with the SEC regarding brokerage allocation practices, which amounted to the following amounts based on the weighted average number of shares outstanding and average net assets, respectively, for the period ended December 31, 2005: Funds per share % of average per share % of average distributable amount for net assets for amount for net assets for amount class IA class IA class IB class IB      Putnam VT Capital Appreciation Fund $11,448 <$0.01 0.02% <$0.01 0.02% Putnam VT Capital Opportunities Fund 1,393 <$0.01 0.01% <$0.01 0.01% Putnam VT Discovery Growth Fund 14,409 <$0.01 0.03% <$0.01 0.03% Putnam VT Equity Income Fund 2,022 <$0.01 <0.01% <$0.01 <0.01% Putnam VT The George Putnam Fund of Boston 89,609 <$0.01 0.01% <$0.01 0.01% Putnam VT Global Asset Allocation Fund 70,231 <$0.01 0.02% <$0.01 0.02% Putnam VT Global Equity Fund 498,461 $0.01 0.08% $0.01 0.08% Putnam VT Growth and Income Fund 1,390,659 $0.01 0.03% $0.01 0.03% Putnam VT Growth Opportunities Fund 20,289 <$0.01 0.03% <$0.01 0.03% Putnam VT Health Sciences Fund 74,608 <$0.01 0.02% <$0.01 0.02% Putnam VT International Equity Fund 24,565 <$0.01 <0.01% <$0.01 <0.01% Putnam VT International Growth and Income Fund 26,953 <$0.01 0.01% <$0.01 0.01% Putnam VT International New Opportunities Fund 92,105 $0.01 0.04% $0.01 0.04% Putnam VT Investors Fund 171,614 <$0.01 0.03% <$0.01 0.03% Putnam VT Mid Cap Value Fund 674 <$0.01 <0.01% <$0.01 <0.01% Putnam VT New Opportunities Fund 651,000 $0.01 0.04% $0.01 0.04% Putnam VT New Value Fund 242,461 $0.01 0.04% $0.01 0.04% Putnam VT OTC & Emerging Growth Fund 34,147 <$0.01 0.04% <$0.01 0.04% Putnam VT Research Fund 177,747 $0.01 0.08% $0.01 0.08% Putnam VT Small Cap Value Fund 60,481 <$0.01 0.01% <$0.01 0.01% Putnam VT Utilities Growth and Income Fund 202,935 $0.01 0.05% $0.01 0.05% Putnam VT Vista Fund 153,601 <$0.01 0.03% <$0.01 0.03% Putnam VT Voyager Fund 2,097,095 $0.02 0.08% $0.02 0.08% (l) Portfolio turnover excludes dollar roll transactions. 73 P R O S P E C T U S O F T H E T R U S T THIS PAGE INTENTIONALLY LEFT BLANK 74 P R O S P E C T U S O F T H E T R U S T THIS PAGE INTENTIONALLY LEFT BLANK 75 P R O S P E C T U S O F T H E T R U S T For more information about the funds of Putnam Variable Trust The annual and semi-annual reports to shareholders, and the Trusts statement of additional information (SAI), include additional information about the funds. The SAI, and the independent registered public accounting firms report and the financial statements included in the Trusts most recent annual report to the funds shareholders, are incorporated by reference into this prospectus, which means they are part of this prospectus for legal purposes. The Trusts annual report discusses the market conditions and investment strategies that significantly affected the funds performance during the funds last fiscal year. You may get free copies of these materials, request other information about any Putnam fund, or make shareholder inquiries, by contacting your financial advisor, by visiting Putnams website at www.putnam.com, or by calling Putnam toll-free at 1-800-225-1581. You may review and copy information about the funds, including the Trusts SAI, at the Securities and Exchange Commissions Public Reference Room in Washington, D.C. You may call the Commission at 1-202-942-8090 for information about the operation of the Public Reference Room. You may also access reports and other information about the fund on the EDGAR Database on the Commissions website at http://www.sec.gov. You may get copies of this information, with payment of a duplication fee, by electronic request at the following E-mail address: publicinfo@sec.gov or by writing the Commissions Public Reference Section, Washington, D.C. 20549-0102. You may need to refer to the Trusts file number. One Post Office Square Boston, Massachusetts 02109 1-800-225-1581 Address correspondence to Putnam Investor Services P.O. Box 41203 Providence, Rhode Island 02940-1203 www.putnam.com File No. 81105346 243896 4/07 Putnam Variable Trust (the Trust) Class IA and IB Shares Putnam VT American Government Income Fund Putnam VT International Equity Fund Putnam VT Capital Appreciation Fund Putnam VT International Growth and Income Fund Putnam VT Capital Opportunities Fund Putnam VT International New Opportunities Fund Putnam VT Discovery Growth Fund Putnam VT Investors Fund Putnam VT Diversified Income Fund Putnam VT Mid Cap Value Fund Putnam VT Equity Income Fund Putnam VT Money Market Fund Putnam VT The George Putnam Fund of Boston Putnam VT New Opportunities Fund Putnam VT Global Asset Allocation Fund Putnam VT New Value Fund Putnam VT Global Equity Fund Putnam VT OTC & Emerging Growth Fund Putnam VT Growth and Income Fund Putnam VT Research Fund Putnam VT Growth Opportunities Fund Putnam VT Small Cap Value Fund Putnam VT Health Sciences Fund Putnam VT Utilities Growth and Income Fund Putnam VT High Yield Fund Putnam VT Vista Fund Putnam VT Income Fund Putnam VT Voyager Fund FORM N-1A PART B STATEMENT OF ADDITIONAL INFORMATION ("SAI") April 30, 2007 This SAI is not a prospectus. If the Trust has more than one form of current prospectus, each reference to the prospectus in this SAI shall include all of the Trust's prospectuses, unless otherwise noted. The SAI should be read together with the applicable prospectus. Certain disclosure has been incorporated by reference from the Trust's annual report. For a free copy of the Trust's annual report or a prospectus dated April 30, 2007, as revised from time to time, call Putnam Investor Services at 1-800-225-1581, visit Putnams website at www.putnam.com or write Putnam Investor Services, P.O. Box 41203, Providence, RI 02940-1203. Part I of this SAI contains specific information about each fund. Part II includes information about all of the funds. I-1 Table of Contents Part I TRUST ORGANIZATION AND CLASSIFICATION I-3 INVESTMENT RESTRICTIONS I-4 CHARGES AND EXPENSES I-6 FUND OWNERSHIP AND OTHER ACCOUNTS MANAGED BY THE FUNDS PORTFOLIO MANAGERS I-37 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL STATEMENTS I-44 Part II MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS II-1 TAXES II-29 MANAGEMENT II-31 DETERMINATION OF NET ASSET VALUE II-48 DISTRIBUTION PLAN II-50 ADDITIONAL PAYMENTS II-50 REDEMPTIONS II-52 SHAREHOLDER LIABILITY II-53 DISCLOSURE OF PORTFOLIO INFORMATION II-53 PROXY VOTING GUIDELINES AND PROCEDURES II-54 SECURITIES RATINGS II-55 DEFINITIONS II-59 APPENDIX A II-60 I-2 SAI PART I TRUST ORGANIZATION AND CLASSIFICATION The Trust is a Massachusetts business trust organized on September 24, 1987. A copy of the Agreement and Declaration of Trust, which is governed by Massachusetts law, is on file with the Secretary of The Commonwealth of Massachusetts. Prior to October 1, 2002, Putnam VT Global Equity Fund was known as Putnam VT Global Growth Fund. Prior to April 30, 2003, Putnam VT Discovery Growth Fund was known as Putnam VT Voyager Fund II and Putnam VT International Equity Fund was known as Putnam VT International Growth Fund. The Trust is an open-end management investment company with an unlimited number of authorized shares of beneficial interest. Shares of the Trust may, without shareholder approval, be divided into two or more series of shares representing separate investment portfolios, and are currently divided into twenty-eight series of shares, each representing a separate investment portfolio which is being offered to separate accounts of various insurance companies. Any series of shares may be further divided without shareholder approval into two or more classes of shares having such preferences and special or relative rights and privileges as the Trustees may determine. Shares of each series are currently divided into two classes: class IA shares and class IB shares. Class IB shares are subject to fees imposed pursuant to a distribution plan. The funds may also offer other classes of shares with different sales charges and expenses. Because of these different sales charges and expenses, the investment performance of the classes will vary. The two classes of shares are offered under a multiple class distribution system approved by the Trust's Trustees, and are designed to allow promotion of insurance products investing in the Trust through alternative distribution channels. The insurance company issuing a variable contract selects the class of shares in which the separate account funding the contract invests. Each share has one vote, with fractional shares voting proportionately. Shares vote as a single class without regard to series or classes of shares except (i) when required by the Investment Company Act of 1940, or when the Trustees have determined that the matter affects one or more series or classes of shares materially differently, shares shall be voted by individual series or class, and (ii) when the Trustees have determined that the matter affects only the interests of one or more series or classes, only the shareholders of such series or class shall be entitled to vote. Shares are freely transferable, are entitled to dividends as declared by the Trustees, and, if the portfolio were liquidated, would receive the net assets of the portfolio. The Trust may suspend the sale of shares of any portfolio at any time and may refuse any order to purchase shares. Although the Trust is not required to hold annual meetings of its shareholders, shareholders holding at least 10% of the outstanding shares entitled to vote have the right to call a meeting to elect or remove Trustees, or to take other actions as provided in the Agreement and Declaration of Trust. The Trust has voluntarily undertaken to hold a shareholder meeting at which the Board of Trustees would be elected at least every five years beginning in 2004. I-3 Shares of the funds may only be purchased by an insurance company separate account. For matters requiring shareholder approval, you may be able to instruct the insurance company separate account how to vote the fund shares attributable to your contract or policy. See the Voting Rights section of your insurance product prospectus. Each fund, except for Putnam VT Health Sciences Fund and Putnam VT Utilities Growth and Income Fund, is a diversified investment company. This means that with respect to 75% (50% in the case of Putnam VT Health Sciences Fund and Putnam VT Utilities and Income Fund, each of which is a non-diversified investment company) of its total assets, each fund may not invest more than 5% of its total assets in the securities of any one issuer (except U.S. government securities and securities issued by other investment companies). The remaining 25% (50% in the case of Putnam VT Health Sciences Fund and Putnam VT Utilities Growth and Income Fund) of each funds total assets is not subject to this restriction. To the extent a fund invests a significant portion of its assets in the securities of a particular issuer, it will be subject to an increased risk of loss if the market value of such issuers securities declines. INVESTMENT RESTRICTIONS As fundamental investment restrictions, which may not be changed as to any fund without a vote of a majority of the outstanding voting securities of that fund, the Trust may not and will not take any of the following actions with respect to that fund: (1) Borrow money in excess of 33 1/3% of the value of its total assets (not including the amount borrowed) at the time the borrowing is made. (2) Underwrite securities issued by other persons except to the extent that, in connection with the disposition of its portfolio investments, it may be deemed to be an underwriter under certain federal securities laws. (3) Purchase or sell real estate, although it may purchase securities of issuers which deal in real estate, securities which are secured by interests in real estate, and securities which represent interests in real estate, and it may acquire and dispose of real estate or interests in real estate acquired through the exercise of its rights as a holder of debt obligations secured by real estate or interests therein. (4)(a) (All funds except Putnam VT Capital Opportunities Fund, Putnam VT Equity Income Fund, Putnam VT Mid Cap Value Fund and Putnam VT Research Fund) Purchase or sell commodities or commodity contracts, except that the fund may purchase and sell financial futures contracts and options and may enter into foreign exchange contracts and other financial transactions not involving physical commodities. (4)(b) (Putnam VT Capital Opportunities Fund, Putnam VT Equity Income Fund, Putnam VT Mid Cap Value Fund and Putnam VT Research Fund) Purchase or sell commodities or commodity contracts, except that the fund may purchase and sell financial futures contracts and options. (5) Make loans, except by purchase of debt obligations in which the fund may invest consistent with its investment policies (including without limitation debt obligations issued by other Putnam funds), by entering into repurchase agreements, or by lending its portfolio securities. I-4 (6)(a) (All funds except Putnam VT Health Sciences Fund and Putnam VT Utilities Growth and Income Fund) With respect to 75% of its total assets, invest in securities of any issuer if, immediately after such investment, more than 5% of the total assets of the fund (taken at current value) would be invested in the securities of such issuer; provided that this limitation does not apply to obligations issued or guaranteed as to interest or principal by the U.S. government or its agencies or instrumentalities or to securities issued by other investment companies. (6)(b) (Putnam VT Health Sciences Fund and Putnam VT Utilities Growth and Income Fund) With respect to 50% of its total assets, invest in securities of any issuer if, immediately after such investment, more than 5% of the total assets of the fund (taken at current value) would be invested in the securities of such issuer; provided that this limitation does not apply to obligations issued or guaranteed as to interest or principal by the U.S. government or its agencies or instrumentalities or to securities issued by other investment companies. (7)(a) (All funds except Putnam VT Health Sciences Fund and Putnam VT Utilities Growth and Income Fund) With respect to 75% of its total assets, acquire more than 10% of the outstanding voting securities of any issuer. (7)(b) (Putnam VT Health Sciences Fund and Putnam VT Utilities Growth and Income Fund) With respect to 50% of its total assets, acquire more than 10% of the outstanding voting securities of any issuer. (8) Purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the fund's total assets would be invested in any one industry; except that Putnam VT Utilities Growth and Income Fund may invest more than 25% of its assets in any of the public utilities industries, and Putnam VT Health Sciences Fund may invest more than 25% of its assets in companies that Putnam Management determines are principally engaged in the health sciences industries; and except that Putnam VT Money Market Fund may invest up to 100% of its assets (i) in the banking industry, (ii) in the personal credit institution or business credit institution industries when in the opinion of management yield differentials make such investments desirable, or (iii) any combination of these. (9) Issue any class of securities which is senior to the fund's shares of beneficial interest, except for permitted borrowings. The Investment Company Act of 1940 provides that a "vote of a majority of the outstanding voting securities" of a fund or the Trust means the affirmative vote of the lesser of (1) more than 50% of the outstanding shares of a fund or the Trust, as the case may be, or (2) 67% or more of the shares present at a meeting if more than 50% of the outstanding shares are represented at the meeting in person or by proxy. The following non-fundamental policies may be changed without shareholder approval: (1) Each fund will not invest in (a) securities which are not readily marketable, (b) securities restricted as to resale (excluding securities determined by the Trustees of the fund (or the person designated by the Trustees of the Trust to make such determinations) to be readily marketable), and (c) repurchase agreements maturing in more than seven days, if, as a result, more than 15% (10% for Putnam VT Money I-5 Market Fund) of the fund's net assets (taken at current value) would be invested in securities described in (a), (b) and (c) above. All percentage limitations on investments (other than pursuant to non-fundamental restriction (1)) will apply at the time of the making of an investment and shall not be considered violated unless an excess or deficiency occurs or exists immediately after and as a result of such investment. Redemptions of fund shares. The Trust has filed an election under Rule 18f-1 under the Investment Company Act of 1940 committing each fund that is a series of the Trust to pay all redemptions of fund shares by a single shareholder during any 90-day period in cash, up to the lesser of (i) $250,000 or (ii) 1% of such funds net assets measured as of the beginning of such 90-day period. CHARGES AND EXPENSES Management fees Under a Management Contract dated October 2, 1987, as most recently amended March 17, 2003, each fund pays a quarterly fee (in the case of Putnam VT Capital Appreciation Fund, Putnam VT Capital Opportunities Fund, Putnam VT Discovery Growth Fund, Putnam VT Equity Income Fund and Putnam VT Mid Cap Value Fund, each fund pays a monthly fee) to Putnam Management based on the average net assets of the fund, as determined at the close of each business day during the period, at the annual rate of: Putnam VT International New Opportunities Fund: 1.00% of the first $500 million of average net assets; 0.90% of the next $500 million; 0.85% of the next $500 million; 0.80% of the next $5 billion; 0.775% of the next $5 billion; 0.755% of the next $5 billion; 0.74% of the next $5 billion; and 0.73% of any excess thereafter. Putnam VT Global Equity Fund, Putnam VT International Equity Fund, Putnam VT International Growth and Income Fund, and Putnam VT Small Cap Value Fund: 0.80% of the first $500 million of average net assets; 0.70% of the next $500 million; 0.65% of the next $500 million; 0.60% of the next $5 billion; 0.575% of the next $5 billion; 0.555% of the next $5 billion; 0.54% of the next $5 billion; and 0.53% of any excess thereafter. I-6 Putnam VT Discovery Growth Fund: 0.70% of the first $500 million of average net assets; 0.60% of the next $500 million; 0.55% of the next $500 million; 0.50% of the next $5 billion; 0.475% of the next $5 billion; 0.455% of the next $5 billion; 0.44% of the next $5 billion; 0.43% of the next $5 billion; 0.42% of the next $5 billion; 0.41% of the next $5 billion; 0.40% of the next $5 billion; 0.39% of the next $5 billion; 0.38% of the next $8.5 billion; and 0.37% of any excess thereafter. Putnam VT Growth Opportunities Fund: 0.70% of the first $500 million of average net assets; 0.60% of the next $500 million; 0.55% of the next $500 million; 0.50% of the next $5 billion; 0.475% of the next $5 billion; 0.455% of the next $5 billion; 0.44% of the next $5 billion; 0.43% of the next $5 billion; and 0.42% of any excess thereafter. Putnam VT Diversified Income Fund, Putnam VT Global Asset Allocation Fund, Putnam VT Health Sciences Fund, Putnam VT High Yield Fund, Putnam VT Mid Cap Value Fund, Putnam VT New Opportunities Fund, Putnam VT New Value Fund, Putnam VT OTC & Emerging Growth Fund, Putnam VT Utilities Growth and Income Fund and Putnam VT Voyager Fund: 0.70% of the first $500 million of average net assets; 0.60% of the next $500 million; 0.55% of the next $500 million; 0.50% of the next $5 billion; 0.475% of the next $5 billion; 0.455% of the next $5 billion; 0.44% of the next $5 billion; and 0.43% of any excess thereafter. I-7 Putnam VT Capital Appreciation Fund: 0.65% of the first $500 million of average net assets; 0.55% of the next $500 million; 0.50% of the next $500 million; 0.45% of the next $5 billion; 0.425% of the next $5 billion; 0.405% of the next $5 billion; 0.39% of the next $5 billion; 0.38% of the next $5 billion; 0.37% of the next $5 billion; 0.36% of the next $5 billion; 0.35% of the next $5 billion; 0.34% of the next $5 billion; 0.33% of the next $8.5 billion; and 0.32% of any excess thereafter. Putnam VT American Government Income Fund: 0.65% of the first $500 million of average net assets; 0.55% of the next $500 million; 0.50% of the next $500 million; 0.45% of the next $5 billion; 0.425% of the next $5 billion; 0.405% of the next $5 billion; 0.39% of the next $5 billion; 0.38% of the next $5 billion; 0.37% of the next $5 billion; 0.36% of the next $5 billion; 0.35% of the next $5 billion; and 0.34% of any excess thereafter. Putnam VT Capital Opportunities Fund, Putnam VT Equity Income Fund, Putnam VT The George Putnam Fund of Boston, Putnam VT Growth and Income Fund, Putnam VT Income Fund, Putnam VT Investors Fund, Putnam VT Research Fund and Putnam VT Vista Fund: 0.65% of the first $500 million of average net assets; 0.55% of the next $500 million; 0.50% of the next $500 million; 0.45% of the next $5 billion; 0.425% of the next $5 billion; 0.405% of the next $5 billion; 0.39% of the next $5 billion; and 0.38% of any excess thereafter. I-8 Putnam VT Money Market Fund: 0.45% of the first $500 million of average net assets; 0.35% of the next $500 million; 0.30% of the next $500 million; 0.25% of the next $5 billion; 0.225% of the next $5 billion; 0.205% of the next $5 billion; 0.19% of the next $5 billion; and 0.18% of any excess thereafter. For the past three fiscal years, pursuant to the Management Contract, each fund incurred the following fees: Amount management fee would have Amount of been without Fiscal Management management expense Fund name Year fee paid fee waived limitation Putnam VT American Government 2006 $693,021 $360,588 $1,053,609 Income Fund 2005 $984,804 $349,650 $1,334,454 2004 $1,408,223 $337,981 $1,746,204 Putnam VT Capital Appreciation Fund 2006 $225,344 $109,530 $334,874 2005 $265,833 $57,816 $323,649 2004 $231,288 $58,677 $289,965 Putnam VT Capital Opportunities Fund 2006 $222,790 $47,876 $270,666 2005 $113,857 $66,719 $180,576 2004 $30,329 $65,395 $95,724 Putnam VT Discovery Growth Fund 2006 $105,127 $164,111 $269,238 2005 $184,180 $129,811 $313,991 2004 $286,251 $73,684 $359,935 Putnam VT Diversified Income Fund 2006 $2,933,530 $449,353 $3,382,883 2005 $3,544,610 $164,541 $3,709,151 2004 $3,729,153 $187,580 $3,916,733 I-9 Amount management fee would have Amount of been without Fiscal Management management expense Fund name Year fee paid fee waived limitation Putnam VT Equity Income Fund 2006 $1,326,897 $11,146 $1,338,043 2005 $1,078,443 $23,796 $1,102,239 2004 $600,656 $31,574 $632,230 Putnam VT The George Putnam Fund of 2006 $3,969,447 $60,523 $4,029,970 Boston 2005 $4,341,508 $74,775 $4,416,283 2004 $4,386,182 $56,446 $4,442,628 Putnam VT Global Asset Allocation Fund 2006 $2,392,952 $376,874 $2,769,826 2005 $2,768,176 $57,641 $2,825,817 2004 $2,932,426 $44,163 $2,976,589 Putnam VT Global Equity Fund 2006 $4,692,325 $11,015 $4,703,340 2005 $4,888,018 $18,277 $4,906,295 2004 $5,312,410 $15,691 $5,328,101 Putnam VT Growth and Income Fund 2006 $20,729,712 $13,687 $20,743,399 2005 $23,658,357 $20,435 $26,678,792 2004 $26,286,962 $18,110 $26,305,072 Putnam VT Growth Opportunities Fund 2006 $243,122 $126,889 $370,011 2005 $343,421 $74,651 $418,072 2004 $461,552 $32,669 $494,221 Putnam VT Health Sciences Fund 2006 $2,204,609 $2,245 $2,206,854 2005 $2,338,130 $11,955 $2,350,085 2004 $2,400,107 $3,895 $2,404,002 Putnam VT High Yield Fund 2006 $3,720,493 $399,005 $4,119,498 2005 $4,180,482 $122,281 $4,302,763 I-10 Amount management fee would have Amount of been without Fiscal Management management expense Fund name Year fee paid fee waived limitation 2004 $4,707,319 $32,152 $4,739,471 Putnam VT Income Fund 2006 $3,498,163 $1,247,509 $4,745,672 2005 $4,418,659 $851,047 $5,269,706 2004 $5,387,468 $406,089 $5,793,557 Putnam VT International Equity Fund 2006 $8,271,996 $24,551 $8,296,547 2005 $7,052,623 $26,602 $7,079,225 2004 $6,983,105 $7,506 $6,990,611 Putnam VT International Growth and 2006 $2,838,706 $384,714 $3,223,420 Income Fund 2005 $2,782,473 $6,182 $2,788,655 2004 $2,418,986 $2,806 $2,421,792 Putnam VT International New 2006 $2,485,049 $253,224 $2,738,273 Opportunities Fund 2005 $2,249,975 $92,263 $2,342,238 2004 $2,230,770 $31,671 $2,262,441 Putnam VT Investors Fund 2006 $3,216,355 $1,644 $3,217,999 2005 $3,360,675 $2,687 $3,363,362 2004 $3,493,008 $3,246 $3,496,254 Putnam VT Mid Cap Value Fund 2006 $634,565 $11,799 $646,364 2005 $461,314 $12,530 $473,844 2004 $221,659 $23,076 $244,735 Putnam VT Money Market Fund 2006 $1,529,264 $182,208 $1,711,472 2005 $1,551,361 $121,889 $1,673,250 2004 $1,969,398 $79,396 $2,048,794 I-11 Amount management fee would have Amount of been without Fiscal Management management expense Fund name Year fee paid fee waived limitation Putnam VT New Opportunities Fund 2006 $8,663,759 $5,731 $8,669,490 2005 $9,705,648 $27,264 $9,732,912 2004 $10,900,933 $41,375 $10,942,308 Putnam VT New Value Fund 2006 $4,475,605 $2,821 $4,478,426 2005 $4,386,276 $9,433 $4,395,709 2004 $3,983,270 $3,918 $3,987,188 Putnam VT OTC & Emerging Growth 2006 $575,537 $21,735 $597,272 Fund 2005 $635,683 $6,090 $641,773 2004 $733,752 $5,286 $739,038 Putnam VT Research Fund 2006 $1,213,099 $7,560 $1,220,659 2005 $1,397,835 $2,130 $1,399,965 2004 $1,553,220 $2,950 $1,556,170 Putnam VT Small Cap Value Fund 2006 $6,827,461 $17,674 $6,845,135 2005 $6,123,448 $19,527 $6,142,975 2004 $5,329,544 $8,724 $5,338,268 Putnam VT Utilities Growth and Income 2006 $2,437,187 $111,383 $2,548,570 Fund 2005 $2,801,593 $19,446 $2,821,039 2004 $2,744,145 $5,844 $2,749,989 Putnam VT Vista Fund 2006 $3,006,605 $3,379 $3,009,984 2005 $3,168,831 $8,667 $3,177,498 2004 $3,198,480 $6,816 $3,205,296 Putnam VT Voyager Fund 2006 $11,832,070 $6,670 $11,838,740 I-12 Amount management fee would have Amount of been without Fiscal Management management expense Fund name Year fee paid fee waived limitation 2005 $14,245,822 $26,588 $14,272,410 2004 $16,836,672 $23,985 $16,860,657 Expense limitations. In order to limit expenses for Putnam VT Capital Opportunities Fund, Putnam VT Equity Income Fund and Putnam VT Mid Cap Value Fund, Putnam Management has agreed to limit its compensation (and, to the extent necessary, bear other expenses) through December 31, 2007 to the extent that expenses of each fund (exclusive of brokerage, interest, taxes, extraordinary expenses, and payments under the funds distribution plan) would exceed 1.05%, 1.05%, and 1.10%, respectively, of each funds average net assets. For the purpose of determining such limitation on Putnam Management's compensation, expenses of each fund do not reflect the application of commissions or cash management credits that may reduce designated fund expenses or expense reductions in connection with investments in Putnam Prime Money Market Fund. In order to limit expenses, through December 31, 2007, Putnam Management has agreed to waive fees and reimburse expenses of the funds to the extent necessary to ensure that the funds pay total fund operating expenses at an annual rate that does not exceed the simple average of the expenses of all front-end load funds viewed by Lipper Inc. as having the same investment classification or objective as the fund (expressed in each case as a percentage of average net assets). For these purposes, total fund operating expenses of both the fund and the Lipper category average will be calculated without giving effect to 12b-1 fees or any expense offset and brokerage service arrangements that may reduce fund expenses, the Lipper category average will be calculated by Lipper each calendar quarter in accordance with Lippers standard method for comparing fund expenses based on expense information for the most recent fiscal year of each fund included in that category, and the expense limitation will be updated as of the first business day after Lipper publishes the category average (generally shortly after the end of each calendar quarter). Fee waivers for investments in affiliated fund. The funds invest a portion of their assets in Putnam Prime Money Market Fund. In connection with such investment, management fees paid by the funds are reduced by an amount equal to the management and administrative services fees paid by Putnam Prime Money Market Fund with respect to assets invested by the funds in Putnam Prime Money Market Fund. Net management fees paid for fiscal 2006, 2005 and 2004 reflect the following waivers in management fees otherwise payable by the funds to Putnam Management in respect of such investments: I-13 Amount of management fee waived in connection with investment in Putnam Prime Money Market Fund Fund Putnam VT American Government Fund $0 $0 Putnam VT Capital Appreciation Fund 557 581 348 Putnam VT Capital Opportunities Fund 414 371 223 Putnam VT Discovery Growth Fund 930 1,130 687 Putnam VT Diversified Income Fund 79,926 94,398 55,875 Putnam VT Equity Income Fund 3,249 5,250 2,470 Putnam VT The George Putnam Fund of Boston 60,523 74,775 56,446 Putnam VT Global Asset Allocation Fund 44,736 57,461 44,163 Putnam VT Global Equity Fund 7,220 18,277 15,691 Putnam VT Growth and Income Fund 13,687 20,435 18,110 Putnam VT Growth Opportunities Fund 219 785 746 Putnam VT Health Sciences Fund 2,245 11,955 3,895 Putnam VT High Yield Fund 30,279 31,287 16,765 Putnam VT Income Fund 185,054 200,749 127,174 Putnam VT International Equity Fund 24,551 26,602 7,506 Putnam VT International Growth and Income Fund 1,853 4,366 2,806 Putnam VT International New Opportunities Fund 2,662 3,200 2,421 Putnam VT Investors Fund 1,644 2,687 3,246 Putnam VT Mid Cap Value Fund 2,003 2,486 748 Putnam VT Money Market Fund 12,731 363 2,032 Putnam VT New Opportunities Fund 5,731 27,264 41,375 Putnam VT New Value Fund 2,821 9,433 3,918 Putnam VT OTC & Emerging Growth Fund 3,342 3,475 2,775 Putnam VT Research Fund 2,352 2,130 2,950 Putnam VT Small Cap Value Fund 17,674 19,527 8,724 Putnam VT Utilities Growth and Income Fund 5,815 16,820 5,844 Putnam VT Vista Fund 3,379 8,667 6,816 Putnam VT Voyager Fund 6,670 26,588 23,985 I-14 Brokerage commissions The following table shows brokerage commissions paid during the fiscal periods indicated: Fiscal Brokerage Fund name Year commissions Putnam VT American Government Income Fund 2006 $31,691 2005 $20,124 2004 $14,652 Putnam VT Capital Appreciation Fund 2006 $81,519 2005 $121,935 2004 $134,561 Putnam VT Capital Opportunities Fund 2006 $76,067 2005 $73,435 2004 $45,033 Putnam VT Discovery Growth Fund 2006 $84,788 2005 $154,222 2004 $180,279 Putnam VT Diversified Income Fund 2006 $46,770 2005 $35,040 2004 $28,020 Putnam VT Equity Income Fund 2006 $277,076 2005 $196,372 2004 $173,382 Putnam VT The George Putnam Fund of Boston 2006 $630,366 2005 $527,526 2004 $538,420 Putnam VT Global Asset Allocation Fund 2006 $319,786 2005 $474,284 I-15 Fiscal Brokerage Fund name Year commissions 2004 $609,132 Putnam VT Global Equity Fund 2006 $1,254,012 2005 $1,191,448 2004 $1,704,253 Putnam VT Growth and Income Fund 2006 $7,028,690 2005 $5,968,131 2004 $4,456,356 Putnam VT Growth Opportunities Fund 2006 $74,923 2005 $139,576 2004 $67,020 Putnam VT Health Sciences Fund 2006 $160,031 2005 $194,452 2004 $409,545 Putnam VT High Yield Fund 2006 2005 $0 2004 Putnam VT Income Fund 2006 $77,213 2005 $58,022 2004 $108,482 Putnam VT International Equity Fund 2006 $2,817,184 2005 $2,469,143 2004 $1,998,384 Putnam VT International Growth and Income Fund 2006 $1,318,604 2005 $736,861 2004 $527,895 I-16 Fiscal Brokerage Fund name Year commissions Putnam VT International New Opportunities Fund 2006 $763,327 2005 $629,608 2004 $932,670 Putnam VT Investors Fund 2006 $955,598 2005 $1,253,350 2004 $1,324,118 Putnam VT Mid Cap Value Fund 2006 $142,614 2005 $154,947 2004 $145,238 Putnam VT Money Market Fund 2006 2005 $0 2004 Putnam VT New Opportunities Fund 2006 $2,339,890 2005 $2,171,775 2004 $6,652,594 Putnam VT New Value Fund 2006 $689,292 2005 $716,450 2004 $937,131 Putnam VT OTC & Emerging Growth Fund 2006 $226,129 2005 $365,360 2004 $494,673 Putnam VT Research Fund 2006 $369,866 2005 $438,718 2004 $587,119 Putnam VT Small Cap Value Fund 2006 $1,759,093 I-17 Fiscal Brokerage Fund name Year commissions 2005 $1,116,734 2004 $1,142,974 Putnam VT Utilities Growth and Income Fund 2006 $649,045 2005 $456,083 2004 $508,475 Putnam VT Vista Fund 2006 $857,952 2005 $702,596 2004 $1,335,379 Putnam VT Voyager Fund 2006 $2,681,714 2005 $5,646,714 2004 $2,787,593 The increases in brokerage commissions for (i) the 2005 fiscal year from the 2004 fiscal year of Putnam VT International Equity Fund and Putnam VT Voyager Fund and (ii) the 2005 fiscal year from the 2003 fiscal year of Putnam VT American Government Income Fund, Putnam VT Capital Opportunities Fund, Putnam VT Equity Income Fund and Putnam VT Mid Cap Value Fund are due to increases in transactions by these funds. The decreases in brokerage commissions for (i) the 2005 fiscal year from the 2004 fiscal year of Putnam VT Health Sciences Fund and Putnam VT Vista Fund and (ii) the 2005 fiscal year from the 2003 fiscal year of Putnam VT Global Asset Allocation Fund, Putnam VT Global Equity Fund, Putnam VT Health Sciences Fund and Putnam VT Vista Fund are due to decreases in transactions by these funds. The following table shows transactions placed with brokers and dealers during the most recent fiscal year to recognize research, statistical and quotation services received by Putnam Management and its affiliates: I-18 Percentage Dollar value of of total Amount of these transactions transactions commissions Putnam VT American Government Income Fund $0 0.00% $0 Putnam VT Capital Appreciation Fund $17,920,337 20.38% $18,408 Putnam VT Capital Opportunities Fund $12,370,108 13.68% $17,653 Putnam VT Discovery Growth Fund $14,276,869 18.21% $17,040 Putnam VT Diversified Income Fund $0 0.00% $0 Putnam VT Equity Income Fund $121,853,911 35.18% $101,159 Putnam VT The George Putnam Fund of Boston $146,356,740 3.48% $104,955 Putnam VT Global Asset Allocation Fund $35,857,274 0.78% $44,566 Putnam VT Global Equity Fund $387,970,343 25.42% $535,714 Putnam VT Growth and Income Fund $1,760,805,439 22.44% $1,632,394 Putnam VT Growth Opportunities Fund $17,270,189 17.88% $14,433 Putnam VT Health Sciences Fund $22,688,063 11.06% $20,449 Putnam VT High Yield Fund $0 0.00% $0 Putnam VT Income Fund $0 0.00% $0 Putnam VT International Equity Fund $675,763,560 33.95% $980,419 Putnam VT International Growth and Income $387,005,972 42.41% $584,697 Putnam VT International New Opportunities Fund $177,324,926 33.58% $257,691 Putnam VT Investors Fund $227,537,622 21.40% $204,497 Putnam VT Mid Cap Value Fund $25,397,753 11.70% $26,586 Putnam VT Money Market Fund $0 0.00% $0 Putnam VT New Opportunities Fund $554,242,554 18.55% $511,049 Putnam VT New Value Fund $178,646,182 23.02% $155,909 Putnam VT OTC & Emerging Growth Fund $39,473,000 13.88% $53,016 Putnam VT Research Fund $79,423,905 17.10% $78,199 Putnam VT Small Cap Value Fund $297,105,995 27.24% $497,723 Putnam VT Utilities Growth and Income Fund $133,776,374 17.24% $175,970 Putnam VT Vista Fund $257,007,658 22.15% $220,781 Putnam VT Voyager Fund $699,587,365 17.81% $626,010 I-19 Administrative expense reimbursement Each fund reimbursed Putnam Management for administrative services during fiscal 2006, including compensation of certain fund officers and contributions to the Putnam Investments, LLC Profit Sharing Retirement Plan for their benefit, as follows: Portion of total reimbursement for Total compensation and reimbursement contributions Putnam VT American Government Income Fund $19,400 $15,939 Putnam VT Capital Appreciation Fund $17,893 $14,701 Putnam VT Capital Opportunities Fund $17,747 $14,581 Putnam VT Discovery Growth Fund $17,715 $14,555 Putnam VT Diversified Income Fund $23,742 $19,507 Putnam VT Equity Income Fund $19,938 $16,382 Putnam VT The George Putnam Fund of Boston $25,935 $21,309 Putnam VT Global Asset Allocation Fund $22,550 $18,528 Putnam VT Global Equity Fund $25,347 $20,826 Putnam VT Growth and Income Fund $74,616 $61,306 Putnam VT Growth Opportunities Fund $17,913 $14,718 Putnam VT Health Sciences Fund $21,571 $17,723 Putnam VT High Yield Fund $25,407 $20,875 Putnam VT Income Fund $27,686 $22,747 Putnam VT International Equity Fund $36,264 $29,795 Putnam VT International Growth and Income $22,597 $18,566 Putnam VT International New Opportunities Fund $20,899 $17,171 Putnam VT Investors Fund $23,928 $19,660 Putnam VT Mid Cap Value Fund $18,443 $15,153 Putnam VT Money Market Fund $22,198 $18,238 Putnam VT New Opportunities Fund $36,324 $29,845 Putnam VT New Value Fund $26,158 $21,492 Putnam VT OTC & Emerging Growth Fund $18,358 $15,083 Putnam VT Research Fund $19,755 $16,231 Putnam VT Small Cap Value Fund $29,490 $24,230 Putnam VT Utilities Growth and Income Fund $22,110 $18,166 Putnam VT Vista Fund $23,553 $19,352 Putnam VT Voyager Fund $44,853 $36,852 I-20 Trustee responsibilities and fees The Trustees are responsible for generally overseeing the conduct of the Trusts business. Subject to such policies as the Trustees may determine, Putnam Management furnishes a continuing investment program for the Trust and makes investment decisions on its behalf. Subject to the control of the Trustees, Putnam Management also manages the Trusts other affairs and business. Although, except as shown below, the Trustees did not own variable annuity contracts or variable life insurance policies that invested in the funds as of December 31, 2006, each Trustee owns shares of the retail Putnam mutual funds that are counterparts to the Trusts various portfolios. The funds are offered only to separate accounts of insurance companies. Individual investors may not invest in the funds directly, but only through purchasing variable annuity contracts or variable life insurance policies that include the funds as investment options. Paul L. Robert E. George PUTNAM VT FUND Joskow Patterson Putnam, III* Putnam VT American Government Income Fund $1-$10,000 Putnam VT Capital Appreciation Fund $1-$10,000 Putnam VT Capital Opportunities Fund $1-$10,000 Putnam VT Discovery Growth Fund $1-$10,000 Putnam VT Diversified Income Fund $1-$10,000 Putnam VT Equity Income Fund $1-$10,000 Putnam VT The George Putnam Fund of Boston $1-$10,000 Putnam VT Global Asset Allocation Fund $1-$10,000 $10,001-$50,000 Putnam VT Global Equity Fund $1-$10,000 Putnam VT Growth and Income Fund $1-$10,000 Putnam VT Growth Opportunities Fund $1-$10,000 Putnam VT Health Sciences Fund Putnam VT High Yield Fund $1-$10,000 $10,001-$50,000 Putnam VT Income Fund $1-$10,000 Putnam VT International Equity Fund $1-$10,000 Putnam VT International Growth and Income Fund $1-$10,000 Putnam VT International New Opportunities Fund $1-$10,000 Putnam VT Investors Fund $1-$10,000 Putnam VT Mid Cap Value Fund $1-$10,000 Putnam VT Money Market Fund Putnam VT New Opportunities Fund $1-$10,000 Putnam VT New Value Fund $1-$10,000 Putnam VT OTC & Emerging Growth Fund $1-$10,000 Putnam VT Research Fund $1-$10,000 Putnam VT Small Cap Value Fund $1-$10,000 Putnam VT Utilities Growth & Income Fund Putnam VT Vista Fund $1-$10,000 Putnam VT Voyager Fund $1-$10,000 I-21 The table below shows the value of each Trustees holdings in all of the Putnam Funds as of December 31, 2006. Name of Trustee Aggregate dollar range of shares held in all of the Putnam funds overseen by Trustee Jameson A. Baxter over $100,000 Charles B. Curtis over $100,000 Myra R. Drucker over $100,000 John A. Hill over $100,000 Paul L. Joskow over $100,000 Elizabeth T. Kennan over $100,000 Kenneth R. Leibler over $100,000 Robert E. Patterson over $100,000 W. Thomas Stephens over $100,000 Richard B. Worley over $100,000 * Charles E. Haldeman, Jr. over $100,000 * George Putnam, III over $100,000 * Trustees who are or may be deemed to be "interested persons" (as defined in the Investment Company Act of 1940) of the Trust, Putnam Management, Putnam Retail Management Limited Partnership (Putnam Retail Management) or Marsh & McLennan Companies, Inc., the parent company of Putnam Investments and its affiliated companies. Messrs. Putnam, III and Haldeman are deemed interested persons by virtue of their positions as officers of the Trust, Putnam Management or Putnam Retail Management or as shareholders of Marsh & McLennan Companies, Inc. Mr. Haldeman is the President and Chief Executive Officer of Putnam Investments. Mr. Putnam, III is the President of the Trust and each of the other Putnam funds. The balance of the Trustees are not interested persons. Each independent Trustee of the Trust receives an annual retainer fee and additional fees for each Trustees meeting attended, for attendance at industry seminars and for certain compliance-related services. Independent Trustees who serve on board committees receive additional fees for attendance at certain committee meetings and for special services rendered in that connection. Independent Trustees also are reimbursed for costs incurred in connection with their services, including costs of travel, seminars and educational materials. All of the current independent Trustees of the Trust are Trustees of all the Putnam funds and receive fees for their services. Mr. Putnam also receives the foregoing fees for his services as Trustee. I-22 The Trustees periodically review their fees to ensure that such fees continue to be appropriate in light of their responsibilities as well as in relation to fees paid to trustees of other mutual fund complexes. The Board Policy and Nominating Committee, which consists solely of independent Trustees of the Trust, estimates that committee and Trustee meeting time, together with the appropriate preparation, requires the equivalent of at least three business days per Trustee meeting. The standing committees of the Board of Trustees, and the number of times each committee met during your funds fiscal year, are shown in the table below: Audit and Compliance Committee* 13 Board Policy and Nominating Committee 10 Brokerage Committee** 8 Contract Committee 16 Distributions Committee 11 Executive Committee 2 Investment Oversight Committees 35 Marketing Committee*** 7 Pricing Committee* 12 Shareholder Communications and Relations Committee*** 7 Investment Process Committee 11 * Effective January 2006, the responsibilities of the Audit and Pricing Committee were divided between two separate committees, the Audit and Compliance Committee and the Pricing Committee. The number of meetings also includes the number of meetings held by the Audit and Pricing Committee prior to the formation of the new committees. ** Effective January 2006, the Brokerage and Custody Committee was renamed the Brokerage Committee. *** Effective January 2006, certain responsibilities of the Communication, Service and Marketing Committee were assigned to two new committees, the Marketing Committee and the Shareholder Communications and Relations Committee. The number of meetings also includes the number of meetings held by the Communication, Service and Marketing Committee prior to the formation of the new committees. The following table shows the year each Trustee was first elected a Trustee of the Putnam funds, the fees paid to each Trustee by each Putnam VT fund for fiscal 2006 and the fees paid to each Trustee by all of the Putnam funds during calendar year 2006: I-23 COMPENSATION TABLE Aggregate compensation from: Putnam VT Putnam VT Putnam VT Putnam VT Putnam VT Putnam VT Putnam VT American Capital Capital Discovery Diversified Equity The George Government Appreciation Opportunities Growth Income Income Putnam Fund Trustee/Year Income Fund Fund Fund Fund Fund Fund of Boston Jameson A. Baxter/1994(3) $1,653 $1,519 $1,503 $1,504 $2,024 $1,685 $2,214 Charles B. Curtis/2001 1,609 1,479 1,464 1,465 1,971 1,641 2,156 Myra R. Drucker/2004 (3) 1,569 1,442 1,427 1,428 1,922 1,600 2,102 Charles E. Haldeman, Jr./2004 0 0 0 0 0 0 0 John A. Hill/1985(3)(4) 2,141 1,968 1,948 1,949 2,622 2,183 2,868 Paul L. Joskow/1997(3) 1,620 1,488 1,473 1,474 1,984 1,651 2,170 Elizabeth T. Kennan/1992 (3) 1,669 1,533 1,518 1,519 2,044 1,701 2,236 Kenneth R. Leibler/2006(5) 274 252 250 249 337 283 364 John H. Mullin, III/1997(3)(6) 941 863 853 855 1,149 953 1,261 Robert E. Patterson/1984 1,640 1,507 1,492 1,492 2,008 1,672 2,197 George Putnam, III/1984(4) 1,746 1,605 1,589 1,590 2,139 1,781 2,340 W. Thomas Stephens/1997(3) 1,565 1,438 1,423 1,424 1,917 1,595 2,096 Richard B. Worley/2004 1,612 1,482 1,467 1,467 1,975 1,644 2,160 I-24 COMPENSATION TABLE (continued) Aggregate compensation from: Putnam VT Putnam VT Putnam VT Global Asset Putnam VT Putnam VT Growth Health Putnam VT Putnam VT Allocation Global Growth and Opportunities Sciences High Yield Income Trustee/Year Fund Equity Fund Income Fund Fund Fund Fund Fund Jameson A. Baxter/1994(3) $1,914 $2,149 $6,400 $1,521 $1,843 $2,163 $2,369 Charles B. Curtis/2001 1,864 2,093 6,230 1,481 1,795 2,106 2,306 Myra R. Drucker/2004 (3) 1,817 2,041 6,074 1,444 1,749 2,054 2,249 Charles E. Haldeman, Jr./2004 0 0 0 0 0 0 0 John A. Hill/1985(3)(4) 2,479 2,784 8,288 1,970 2,387 2,801 3,067 Paul L. Joskow/1997(3) 1,875 2,106 6,271 1,490 1,806 2,119 2,321 Elizabeth T. Kennan/1992 (3) 1,932 2,170 6,463 1,535 1,861 2,184 2,391 Kenneth R. Leibler/2006(5) 320 358 1,041 252 301 360 394 John H. Mullin, III/1997(3)(6) 1,084 1,219 3,661 865 1,053 1,227 1,345 Robert E. Patterson/1984 1,899 2,132 6,349 1,509 1,829 2,146 2,350 George Putnam, III/1984(4) 2,023 2,272 6,761 1,607 1,948 2,285 2,503 W. Thomas Stephens/1997(3) 1,812 2,035 6,056 1,440 1,744 2,047 2,242 Richard B. Worley/2004 1,867 2,097 6,241 1,483 1,798 2,110 2,310 I-25 COMPENSATION TABLE (continued) Aggregate compensation from: Putnam VT Putnam VT International International Putnam VT Putnam VT Putnam VT Growth and New Putnam VT Putnam VT Money New International Income Opportunities Investors Mid Cap Market Opportunities Trustee/Year Equity Fund Fund Fund Fund Value Fund Fund Fund Jameson A. Baxter/1994(3) $2,699 $1,907 $1,768 $2,032 $1,563 $1,883 $3,103 Charles B. Curtis/2001 2,631 1,858 1,723 1,979 1,522 1,835 3,021 Myra R. Drucker/2004 (3) 2,566 1,812 1,680 1,929 1,484 1,790 2,943 Charles E. Haldeman, Jr./2004 0 0 0 0 0 0 0 John A. Hill/1985(3)(4) 3,463 2,492 2,329 2,633 2,025 2,439 4,022 Paul L. Joskow/1997(3) 2,644 1,869 1,733 1,991 1,532 1,845 3,041 Elizabeth T. Kennan/1992 (3) 2,724 1,925 1,785 2,051 1,578 1,901 3,134 Kenneth R. Leibler/2006(5) 468 322 297 335 260 323 499 John H. Mullin, III/1997(3)(6) 1,501 1,074 998 1,156 887 1,053 1,786 Robert E. Patterson/1984 2,679 1,893 1,755 2,016 1,551 1,869 3,079 George Putnam, III/1984(4) 2,838 2,027 1,888 2,147 1,652 1,990 3,280 W. Thomas Stephens/1997(3) 2,555 1,806 1,674 1,923 1,480 1,783 2,937 Richard B. Worley/2004 2,636 1,862 1,726 1,982 1,525 1,838 3,026 I-26 COMPENSATION TABLE (continued) Aggregate compensation from: Putnam VT Putnam VT Putnam VT OTC & Putnam VT Putnam VT Utilities Putnam VT Putnam VT New Value Emerging Research Small Cap Growth and Vista Voyager Trustee/Year Fund Growth Fund Fund Value Fund Income Fund Fund Fund Jameson A. Baxter/1994(3) $2,219 $1,559 $1,680 $2,473 $1,881 $2,002 $3,863 Charles B. Curtis/2001 2,161 1,518 1,636 2,410 1,832 1,949 3,758 Myra R. Drucker/2004 (3) 2,107 1,480 1,595 2,348 1,786 1,900 3,662 Charles E. Haldeman, Jr./2004 0 0 0 0 0 0 0 John A. Hill/1985(3)(4) 2,867 2,020 2,176 3,205 2,436 2,583 5,006 Paul L. Joskow/1997(3) 2,174 1,527 1,646 2,423 1,843 1,962 3,786 Elizabeth T. Kennan/1992 (3) 2,240 1,574 1,696 2,496 1,899 2,021 3,902 Kenneth R. Leibler/2006(5) 371 258 278 416 315 326 610 John H. Mullin, III/1997(3)(6) 1,256 886 956 1,396 1,067 1,145 2,242 Robert E. Patterson/1984 2,202 1,546 1,667 2,454 1,866 1,986 3,832 George Putnam, III/1984(4) 2,341 1,647 1,775 2,615 1,988 2,110 4,080 W. Thomas Stephens/1997(3) 2,101 1,476 1,590 2,341 1,781 1,895 3,656 Richard B. Worley/2004 2,165 1,521 1,639 2,414 1,835 1,953 3,765 I-27 COMPENSATION TABLE (continued) Pension or retirement benefits accrued as part of fund expenses from: Putnam VT Putnam VT American Putnam VT Putnam VT Putnam VT Putnam VT The George Government Capital Capital Discovery Putnam VT Equity Putnam Income Appreciation Opportunities Growth Diversified Income Fund of Trustee/Year Fund Fund Fund Fund Income Fund Fund Boston Jameson A. Baxter/1994(3) $588 $541 $536 $536 $720 $600 $788 Charles B. Curtis/2001 838 771 763 763 1,026 856 1,122 Myra R. Drucker/2004 (3) N/A N/A N/A N/A N/A N/A N/A Charles E. Haldeman, Jr./2004 0 0 0 0 0 0 0 John A. Hill/1985(3)(4) 807 742 735 735 987 823 1,081 Paul L. Joskow/1997(3) 504 463 459 459 616 514 674 Elizabeth T. Kennan/1992 (3) 743 683 676 676 908 758 994 Kenneth R. Leibler/2006(5) N/A N/A N/A N/A N/A N/A N/A John H. Mullin, III/1997(3)(6) 657 604 598 598 804 671 880 Robert E. Patterson/1984 451 415 411 411 552 461 604 George Putnam, III/1984(4) 410 377 374 374 502 419 549 W. Thomas Stephens/1997(3) 622 572 566 566 761 635 832 Richard B. Worley/2004 N/A N/A N/A N/A N/A N/A N/A I-28 COMPENSATION TABLE (continued) Pension or retirement benefits accrued as part of fund expenses from: Putnam VT Global Putnam VT Putnam VT Putnam VT Putnam VT Putnam Putnam Asset Global Growth Growth Health VT VT Putnam VT Allocation Equity and Income Opportunities Sciences High Yield Income International Trustee/Year Fund Fund Fund Fund Fund Fund Fund Equity Fund Jameson A. Baxter/1994(3) $681 $765 $2,277 $542 $656 $769 $841 $958 Charles B. Curtis/2001 971 1,090 3,242 772 934 1,096 1,198 1,368 Myra R. Drucker/2004 (3) N/A N/A N/A N/A N/A N/A N/A N/A Charles E. Haldeman, Jr./2004 0 0 0 0 0 0 0 0 John A. Hill/1985(3)(4) 934 1,049 3,125 743 901 1,055 1,154 1,312 Paul L. Joskow/1997(3) 583 655 1,948 464 561 658 720 821 Elizabeth T. Kennan/1992 (3) 859 965 2,874 684 828 970 1,061 1,208 Kenneth R. Leibler/2006(5) N/A N/A N/A N/A N/A N/A N/A N/A John H. Mullin, III/1997(3)(6) 761 854 2,542 605 733 859 939 1,071 Robert E. Patterson/1984 522 587 1,748 416 504 590 645 734 George Putnam, III/1984(4) 475 534 1,589 378 458 536 587 667 W. Thomas Stephens/1997(3) 720 808 2,405 573 693 813 889 1,013 Richard B. Worley/2004 N/A N/A N/A N/A N/A N/A N/A N/A I-29 COMPENSATION TABLE (continued) Pension or retirement benefits accrued as part of fund expenses from: Putnam VT Putnam VT International Putnam VT International New Putnam VT Putnam VT Putnam VT New Putnam VT Growth and Opportunities Investors Mid Cap Money Opportunities New Value Trustee/Year Income Fund Fund Fund Value Fund Market Fund Fund Fund Jameson A. Baxter/1994(3) $678 $628 $724 $557 $666 $1,107 $790 Charles B. Curtis/2001 967 896 1,032 793 953 1,574 1,126 Myra R. Drucker/2004 (3) N/A N/A N/A N/A N/A N/A N/A Charles E. Haldeman, Jr./2004 0 0 0 0 0 0 0 John A. Hill/1985(3)(4) 930 862 994 764 913 1,521 1,083 Paul L. Joskow/1997(3) 581 538 620 476 571 947 676 Elizabeth T. Kennan/1992 (3) 856 793 914 702 841 1,398 996 Kenneth R. Leibler/2006(5) N/A N/A N/A N/A N/A N/A N/A John H. Mullin, III/1997(3)(6) 758 702 809 622 745 1,235 882 Robert E. Patterson/1984 520 482 556 427 511 851 606 George Putnam, III/1984(4) 473 438 505 388 464 773 551 W. Thomas Stephens/1997(3) 717 664 765 588 705 1,169 835 Richard B. Worley/2004 N/A N/A N/A N/A N/A N/A N/A I-30 COMPENSATION TABLE (continued) Pension or retirement benefits accrued as part of fund expenses from: Estimated Putnam VT Putnam VT annual Total OTC & Utilities Putnam benefits from compensation Emerging Putnam VT Putnam VT Growth and Putnam VT all Putnam from all Growth Research Small Cap Income VT Vista Voyager funds upon Putnam Trustee/Year Fund Fund Value Fund Fund Fund Fund retirement (1) funds (2) Jameson A. Baxter/1994(3) $555 $599 $883 $658 $702 $1,359 $110,500 $290,000 Charles B. Curtis/2001 791 853 1,257 935 996 1,925 113,900 300,000 Myra R. Drucker/2004 (3) N/A N/A N/A N/A N/A N/A N/A 290,000 Charles E. Haldeman, Jr./2004 0 0 0 0 0 0 N/A 0 John A. Hill/1985(3)(4) 762 821 1,211 904 965 1,869 161,700 421,419 Paul L. Joskow/1997(3) 475 512 755 562 600 1,160 113,400 295,000 Elizabeth T. Kennan/1992 (3) 701 755 1,114 831 886 1,716 108,000 300,000 Kenneth R. Leibler/2006(5) N/A N/A N/A N/A N/A N/A N/A 77,500 John H. Mullin, III/1997(3)(6) 620 668 986 734 782 1,514 107,400 155,000 Robert E. Patterson/1984 426 459 677 505 540 1,045 106,500 300,000 George Putnam, III/1984(4) 387 418 616 459 490 950 130,300 320,000 W. Thomas Stephens/1997(3) 587 632 933 694 740 1,432 107,100 290,000 Richard B. Worley/2004 N/A N/A N/A N/A N/A N/A N/A 300,000 (1) Estimated benefits for each Trustee are based on Trustee fee rates for calendar years 2003, 2004 and 2005. For Mr. Mullin, the annual benefits equal the actual benefits he is currently receiving under the Retirement Plan for Trustees of the Putnam funds. (2) As of December 31, 2006, there were 107 funds in the Putnam family. For Mr. Hill, amounts shown also include compensation for service as Chairman of TH Lee, Putnam Emerging Opportunities Portfolio, a closed-end fund advised by an affiliate of Putnam Management. (3) Includes compensation deferred pursuant to a Trustee Compensation Deferral Plan. As of December 31, 2006, the total amounts of deferred compensation payable by the fund, including income earned on such amounts, to certain Trustees were: I-31 Baxter Drucker Hill Jackson Joskow Kennan Mullin III Stephens VT American Government Income Fund $1,785.10 $157.95 $8,164.34 $3,873.50 $2,116.42 $160.17 $2,301.23 $206.03 VT Capital Appreciation Fund $1,062.98 $94.05 $4,861.68 $2,306.58 $1,260.28 $95.38 $1,370.33 $122.69 VT Capital Opportunities Fund $607.90 $53.79 $2,780.32 $1,319.10 $720.74 $54.54 $783.67 $70.16 VT Discovery Growth Fund $1,392.94 $123.25 $6,370.79 $3,022.56 $1,651.48 $124.98 $1,795.70 $160.77 VT Diversified Income Fund $2,473.33 $218.84 $11,312.03 $5,366.89 $2,932.39 $221.92 $3,188.45 $285.46 VT Equity Income Fund $957.48 $84.72 $4,379.13 $2,077.64 $1,135.19 $85.91 $1,234.32 $110.51 VT George Putnam Fund of Boston $2,549.83 $225.61 $11,661.94 $5,532.90 $3,023.10 $228.78 $3,287.08 $294.29 VT Global Asset Allocation Fund $5,003.26 $442.70 $22,882.98 $10,856.63 $5,931.90 $448.91 $6,449.89 $577.46 VT Global Equity Fund $9,924.34 $878.12 $45,390.10 $21,534.93 $11,766.37 $890.45 $12,793.84 $1,145.44 VT Growth & Income Fund $26,778.33 $2,369.39 $122,473.72 $58,106.56 $31,748.57 $2,402.67 $34,520.93 $3,090.68 VT Growth Opportunities Fund $1,447.06 $128.04 $6,618.30 $3,139.99 $1,715.65 $129.84 $1,865.46 $167.02 VT Health Sciences Fund $1,806.44 $159.84 $8,261.97 $3,919.82 $2,141.73 $162.08 $2,328.75 $208.49 VT High Yield Fund $6,837.02 $604.95 $31,269.89 $14,835.72 $8,106.02 $613.45 $8,813.86 $789.11 VT Income Fund $6,999.82 $619.36 $32,014.44 $15,188.97 $8,299.03 $628.05 $9,023.72 $807.90 VT International Equity Fund $3,244.90 $287.11 $14,840.91 $7,041.14 $3,847.17 $291.15 $4,183.12 $374.52 VT International Growth & Income Fund $1,972.36 $174.52 $9,020.79 $4,279.83 $2,338.44 $176.97 $2,542.64 $227.64 VT International New Opportunities Fund $1,881.28 $166.46 $8,604.24 $4,082.20 $2,230.46 $168.80 $2,425.22 $217.13 VT Investors Fund $2,411.92 $213.41 $11,031.18 $5,233.65 $2,859.59 $216.41 $3,109.29 $278.38 VT Mid-Cap Value Fund $791.60 $70.04 $3,620.45 $1,717.69 $938.52 $71.03 $1,020.48 $91.36 VT Money Market Fund $2,263.53 $200.28 $10,352.49 $4,911.65 $2,683.65 $203.09 $2,918.00 $261.25 VT New Opportunities Fund $14,451.20 $1,278.67 $66,094.17 $31,357.79 $17,133.43 $1,296.62 $18,629.57 $1,667.92 VT New Value Fund $2,298.62 $203.39 $10,513.00 $4,987.80 $2,725.26 $206.24 $2,963.24 $265.30 VT OTC & Emerging Growth Fund $1,549.93 $137.14 $7,088.80 $3,363.22 $1,837.61 $139.07 $1,998.08 $178.89 VT Research Fund $1,789.15 $158.31 $8,182.87 $3,882.29 $2,121.23 $160.53 $2,306.46 $206.50 VT Small Cap Value Fund $2,282.41 $201.95 $10,438.88 $4,952.63 $2,706.05 $204.79 $2,942.35 $263.43 VT Utilities Growth & Income Fund $5,725.50 $506.60 $26,186.22 $12,423.82 $6,788.19 $513.72 $7,380.95 $660.82 VT Vista Fund $2,189.18 $193.70 $10,012.46 $4,750.32 $2,595.51 $196.42 $2,822.15 $252.67 VT Voyager Fund $21,587.84 $1,910.13 $98,734.42 $46,843.67 $25,594.69 $1,936.95 $27,829.68 $2,491.61 (4) Includes additional compensation to Messrs. Hill and Putnam for service as Chairman of the Trustees and President of the Funds, respectively. (5) Mr. Leibler was elected to the Board of Trustees of the Putnam funds on October 12, 2006. (6) Mr. Mullin retired from the Board of Trustees of the Putnam funds on June 30, 2006. I-32 Under a Retirement Plan for Trustees of the Putnam funds (the "Plan"), each Trustee who retires with at least five years of service as a Trustee of the funds is entitled to receive an annual retirement benefit equal to one-half of the average annual attendance and retainer fees paid to such Trustee for calendar years 2003, 2004 and 2005. This retirement benefit is payable during a Trustee's lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. A death benefit, also available under the Plan, ensures that the Trustee and his or her beneficiaries will receive benefit payments for the lesser of an aggregate period of (i) ten years or (ii) such Trustee's total years of service. The Plan Administrator (currently the Board Policy and Nominating Committee) may terminate or amend the Plan at any time, but no termination or amendment will result in a reduction in the amount of benefits (i) currently being paid to a Trustee at the time of such termination or amendment, or (ii) to which a current Trustee would have been entitled had he or she retired immediately prior to such termination or amendment. The Trustees have terminated the Plan with respect to any Trustee first elected to the board after 2003. For additional information concerning the Trustees, see "Management" in this SAI. Share ownership At March 31, 2007 the officers and Trustees as a group owned directly no shares of the Trust or any fund thereof. As of that date, less than 1% of the value of the accumulation units with respect to any fund was attributable to the officers and Trustees of the Trust, as a group, owning variable annuity contracts or variable life insurance policies issued by the insurers listed in the following tables or by other insurers that may hold shares of a fund. Except to the extent set forth below, no person owned of record or to the knowledge of the Trust beneficially 5% or more of the shares of any fund of the Trust. Percentage Fund and Class Shareholder name and address Owned PUTNAM VT AMERICAN GOVT INCOME IA HARTFORD LIFE(7)* 100.00% PUTNAM VT AMERICAN GOVT INCOME IB ALLSTATE LIFE INSURANCE CO(1)* 76.10% PUTNAM VT AMERICAN GOVT INCOME IB HARTFORD LIFE(7) 15.60% PUTNAM VT AMERICAN GOVT INCOME IB ALLSTATE LIFE OF NEW YORK(2) 8.10% PUTNAM VT CAPITAL OPPORTUNITIES IA HARTFORD LIFE & ANNUITY(5)* 59.00% PUTNAM VT CAPITAL OPPORTUNITIES IA HARTFORD LIFE INSURANCE CO(6)* 40.60% PUTNAM VT CAPITAL OPPORTUNITIES IB HARTFORD LIFE & ANNUITY(5)* 46.20% PUTNAM VT CAPITAL OPPORTUNITIES IB ALLSTATE LIFE INSURANCE CO(1)* 42.00% PUTNAM VT CAPITAL OPPORTUNITIES IB HARTFORD LIFE INSURANCE CO(6) 8.50% PUTNAM VT CAPITAL APPRECIATION IA HARTFORD LIFE(7)* 100.00% PUTNAM VT CAPITAL APPRECIATION IB ALLSTATE LIFE INSURANCE CO(1)* 73.20% PUTNAM VT CAPITAL APPRECIATION IB HARTFORD LIFE(7) 21.20% PUTNAM VT CAPITAL APPRECIATION IB ALLSTATE LIFE OF NEW YORK(2) 5.40% PUTNAM VT DISCOVERY GROWTH IA HARTFORD LIFE(7)* 100.00% PUTNAM VT DISCOVERY GROWTH IB ALLSTATE LIFE INSURANCE CO(1)* 63.80% PUTNAM VT DISCOVERY GROWTH IB HARTFORD LIFE(7) 14.10% PUTNAM VT DIVERSIFIED INCOME IA HARTFORD LIFE(7)* 98.90% PUTNAM VT DIVERSIFIED INCOME IB HARTFORD LIFE(7)* 47.40% PUTNAM VT DIVERSIFIED INCOME IB ALLSTATE LIFE INSURANCE CO(1)* 40.20% PUTNAM VT EQUITY INCOME IA HARTFORD LIFE & ANNUITY(5)* 67.60% PUTNAM VT EQUITY INCOME IA HARTFORD LIFE INSURANCE CO(6)* 32.00% PUTNAM VT EQUITY INCOME IB METLIFE INVESTORS VA/VL ACCT 1(12)* 36.50% PUTNAM VT EQUITY INCOME IB ALLSTATE LIFE INSURANCE CO(1)* 32.70% PUTNAM VT EQUITY INCOME IB HARTFORD LIFE & ANNUITY(5) 19.50% PUTNAM VT EQUITY INCOME IB HARTFORD LIFE INSURANCE CO(6) 5.50% PUTNAM VT GEORGE PUTNAM IA HARTFORD LIFE(7)* 99.40% PUTNAM VT GEORGE PUTNAM IB ALLSTATE LIFE INSURANCE CO(1)* 72.20% PUTNAM VT GEORGE PUTNAM IB HARTFORD LIFE(7) 20.50% PUTNAM VT GEORGE PUTNAM IB ALLSTATE LIFE OF NEW YORK(2) 5.60% PUTNAM VT GLOBAL ASSET ALLOCATION IA HARTFORD LIFE(7)* 98.00% PUTNAM VT GLOBAL ASSET ALLOCATION IB ALLSTATE LIFE INSURANCE CO(1)* 58.60% PUTNAM VT GLOBAL ASSET ALLOCATION IB HARTFORD LIFE(7)* 31.30% PUTNAM VT GLOBAL ASSET ALLOCATION IB ALLSTATE LIFE OF NEW YORK(2) 10.00% PUTNAM VT GLOBAL EQUITY IA HARTFORD LIFE(7)* 99.60% PUTNAM VT GLOBAL EQUITY IB ALLSTATE LIFE INSURANCE CO(1)* 76.20% PUTNAM VT GLOBAL EQUITY IB HARTFORD LIFE(7) 9.50% PUTNAM VT GLOBAL EQUITY IB ALLSTATE LIFE OF NEW YORK(2) 8.50% PUTNAM VT GROWTH AND INCOME IA HARTFORD LIFE(7)* 98.60% PUTNAM VT GROWTH AND INCOME IB ALLSTATE LIFE INSURANCE CO(1)* 65.70% PUTNAM VT GROWTH AND INCOME IB HARTFORD LIFE(7) 12.80% PUTNAM VT GROWTH AND INCOME IB ALLSTATE LIFE OF NEW YORK(2) 5.90% PUTNAM VT GROWTH OPPORTUNITIES IA HARTFORD LIFE(7)* 100.00% PUTNAM VT GROWTH OPPORTUNITIES IB ALLSTATE LIFE INSURANCE CO(1)* 70.70% PUTNAM VT GROWTH OPPORTUNITIES IB HARTFORD LIFE(7) 17.50% PUTNAM VT GROWTH OPPORTUNITIES IB ALLSTATE LIFE OF NEW YORK(2) 6.40% I-33 Percentage Fund and Class Shareholder name and address Owned PUTNAM VT HEALTH SCIENCES IA HARTFORD LIFE(7)* 100.00% PUTNAM VT HEALTH SCIENCES IB ALLSTATE LIFE INSURANCE CO(1)* 43.10% PUTNAM VT HEALTH SCIENCES IB RIVERSOURCE LIFE INSURANCE CO(14)* 35.60% PUTNAM VT HEALTH SCIENCES IB LINCOLN NATIONAL VARIABLE(9) 6.80% PUTNAM VT HIGH YIELD IA HARTFORD LIFE(7)* 81.50% PUTNAM VT HIGH YIELD IA CUNA MUTUAL LIFE INSURANCE CO(4) 16.80% PUTNAM VT HIGH YIELD IB ALLSTATE LIFE INSURANCE CO(1)* 57.40% PUTNAM VT HIGH YIELD IB HARTFORD LIFE(7) 16.70% PUTNAM VT HIGH YIELD IB RIVERSOURCE LIFE INSURANCE CO(14) 11.90% PUTNAM VT HIGH YIELD IB ALLSTATE LIFE OF NEW YORK(2) 6.20% PUTNAM VT HIGH YIELD IB LINCOLN BENEFIT LIFE CO(8) 6.20% PUTNAM VT INCOME IA HARTFORD LIFE(7)* 97.40% PUTNAM VT INCOME IB ALLSTATE LIFE INSURANCE CO(1)* 71.30% PUTNAM VT INCOME IB HARTFORD LIFE(7) 19.10% PUTNAM VT INCOME IB ALLSTATE LIFE OF NEW YORK(2) 9.20% PUTNAM VT INTL GROWTH AND INCOME IA HARTFORD LIFE(7)* 95.50% PUTNAM VT INTL GROWTH AND INCOME IB ALLSTATE LIFE INSURANCE CO(1)* 54.00% PUTNAM VT INTL GROWTH AND INCOME IB HARTFORD LIFE(7) 18.60% PUTNAM VT INTL GROWTH AND INCOME IB LINCOLN BENEFIT LIFE CO(8) 10.50% PUTNAM VT INTL GROWTH AND INCOME IB LINCOLN BENEFIT LIFE CO(8) 5.00% PUTNAM VT INTL EQUITY IA HARTFORD LIFE(7)* 99.80% PUTNAM VT INTL EQUITY IB HARTFORD LIFE(7)* 28.80% PUTNAM VT INTL EQUITY IB ALLSTATE LIFE INSURANCE CO(1)* 28.10% PUTNAM VT INTL EQUITY IB RIVERSOURCE LIFE INSURANCE CO(14) 12.20% PUTNAM VT INTL EQUITY IB ALLSTATE NORTHBROOK LIFE(3) 9.50% PUTNAM VT INTL NEW OPPORTUNITIES IA HARTFORD LIFE(7)* 99.80% PUTNAM VT INTL NEW OPPORTUNITIES IB RIVERSOURCE LIFE INSURANCE CO(14)* 68.00% PUTNAM VT INTL NEW OPPORTUNITIES IB ALLSTATE LIFE INSURANCE CO(1) 23.70% PUTNAM VT INVESTORS IA HARTFORD LIFE(7)* 99.90% PUTNAM VT INVESTORS IB ALLSTATE LIFE INSURANCE CO(1)* 72.70% PUTNAM VT INVESTORS IB HARTFORD LIFE(7) 19.80% PUTNAM VT INVESTORS IB ALLSTATE LIFE OF NEW YORK(2) 7.20% PUTNAM VT MID CAP VALUE IA HARTFORD LIFE & ANNUITY(5)* 56.60% PUTNAM VT MID CAP VALUE IA HARTFORD LIFE INSURANCE CO(6)* 43.30% PUTNAM VT MID CAP VALUE IB ALLSTATE LIFE INSURANCE CO(1)* 63.00% PUTNAM VT MID CAP VALUE IB HARTFORD LIFE & ANNUITY(5) 20.50% PUTNAM VT MID CAP VALUE IB HARTFORD LIFE INSURANCE CO(6) 12.00% PUTNAM VT MONEY MARKET IA HARTFORD LIFE(7)* 97.60% PUTNAM VT MONEY MARKET IB ALLSTATE LIFE INSURANCE CO(1)* 76.90% PUTNAM VT MONEY MARKET IB ALLSTATE LIFE OF NEW YORK(2) 13.10% PUTNAM VT MONEY MARKET IB HARTFORD LIFE(7) 6.00% PUTNAM VT NEW OPPORTUNITIES IA HARTFORD LIFE(7)* 60.20% PUTNAM VT NEW OPPORTUNITIES IA RIVERSOURCE LIFE INSURANCE CO(14)* 36.10% PUTNAM VT NEW OPPORTUNITIES IB ALLSTATE LIFE INSURANCE CO(1)* 74.50% PUTNAM VT NEW OPPORTUNITIES IB HARTFORD LIFE(7) 17.20% PUTNAM VT NEW OPPORTUNITIES IB ALLSTATE LIFE OF NEW YORK(2) 7.40% I-34 Percentage Fund and Class Shareholder name and address Owned PUTNAM VT NEW VALUE FUND IA HARTFORD LIFE(7)* 99.10% PUTNAM VT NEW VALUE FUND IB ALLSTATE LIFE INSURANCE CO(1)* 67.00% PUTNAM VT NEW VALUE FUND IB HARTFORD LIFE(7) 21.50% PUTNAM VT NEW VALUE FUND IB ALLSTATE LIFE OF NEW YORK(2) 5.60% PUTNAM VT OTC & EMERGING GROWTH IA HARTFORD LIFE(7)* 92.70% PUTNAM VT OTC & EMERGING GROWTH IA HARTFORD LIFE INSURANCE CO(6) 7.20% PUTNAM VT OTC & EMERGING GROWTH IB ALLSTATE LIFE INSURANCE CO(1)* 83.20% PUTNAM VT OTC & EMERGING GROWTH IB HARTFORD LIFE(7) 10.40% PUTNAM VT OTC & EMERGING GROWTH IB ALLSTATE LIFE OF NY(2) 6.30% PUTNAM VT RESEARCH IA HARTFORD LIFE(7)* 100.00% PUTNAM VT RESEARCH IB ALLSTATE LIFE INSURANCE CO(1)* 80.70% PUTNAM VT RESEARCH IB HARTFORD LIFE(7) 12.50% PUTNAM VT RESEARCH IB ALLSTATE LIFE OF NY(2) 6.10% PUTNAM VT SMALL CAP VALUE IA HARTFORD LIFE(7)* 100.00% PUTNAM VT SMALL CAP VALUE IB METLIFE INSURANCE CO OF CT(11)* 29.90% PUTNAM VT SMALL CAP VALUE IB HARTFORD LIFE(7)* 26.80% PUTNAM VT SMALL CAP VALUE IB ALLSTATE LIFE INSURANCE CO(1) 14.60% PUTNAM VT SMALL CAP VALUE IB METLIFE AND ANNUITY COMPANY(10) 9.50% PUTNAM VT SMALL CAP VALUE IB RIVERSOURCE LIFE INSURANCE CO(14) 6.40% PUTNAM VT SMALL CAP VALUE IB ALLSTATE NORTHBROOK LIFE(3) 6.10% PUTNAM VT UTILITIES GROWTH AND INCOME IA HARTFORD LIFE(7)* 99.90% PUTNAM VT UTILITIES GROWTH AND INCOME IB ALLSTATE LIFE INSURANCE CO(1)* 81.10% PUTNAM VT UTILITIES GROWTH AND INCOME IB HARTFORD LIFE(7) 10.10% PUTNAM VT UTILITIES GROWTH AND INCOME IB ALLSTATE LIFE OF NY(2) 8.60% PUTNAM VT VISTA IA HARTFORD LIFE(7)* 97.20% PUTNAM VT VISTA IB RIVERSOURCE LIFE INSURANCE CO(14)* 41.30% PUTNAM VT VISTA IB ALLSTATE LIFE INSURANCE CO(1)* 36.90% PUTNAM VT VISTA IB HARTFORD LIFE(7) 7.80% PUTNAM VT VISTA IB RIVERSOURCE LIFE INSURANCE CO(14) 5.20% PUTNAM VT VOYAGER IA HARTFORD LIFE(7)* 99.20% PUTNAM VT VOYAGER IB ALLSTATE LIFE INSURANCE CO(1)* 66.00% PUTNAM VT VOYAGER IB HARTFORD LIFE(7) 13.20% PUTNAM VT VOYAGER IB ALLSTATE NORTHBROOK LIFE(3) 6.00% PUTNAM VT VOYAGER IB PRINCIPAL FINANCIAL GROUP PFLX(13) 5.90% PUTNAM VT VOYAGER IB ALLSTATE LIFE OF NEW YORK(2) 5.10% I-35 * Shareholder may be deemed to control the indicated fund The addresses for the shareholders listed above are: (1) Allstate Life Insurance Co., 3100 Sanders Rd. Ste K4A, Northbrook, IL 60062 (2) Allstate Life of New York, 3100 Sanders Rd. Ste K4A, Northbrook, IL 60062 (3) Allstate Northbrook Life, 3100 Sanders Rd. Ste K4A, Northbrook, IL 60062 (4) CUNA Mutual Life Insurance Co., 2000 Heritage Way, Waverly, IA 50677 (5) Hartford Life & Annuity, P.O. Box 2999, Hartford, CT 06104 (6) Hartford Life Insurance Co., P.O. Box 2999, Hartford, CT 06104 (7) Hartford Life, 200 Hopmeadow Ste #A3E, Weatogue, CT 06089 (8) Lincoln Benefit Life Company, c/o Allstate Financial, 544 Lakeview Pkwy, Vernon Hills, IL 60061 (9) Lincoln National Variable, Universal Life, 1300 S. Clinton St., Fort Wayne, IN 46802 (10) MetLife and Annuity Company, 1 City Place, Hartford, CT 06103 (11) MetLife Insurance Company of CT, 1 City Place, Hartford, CT 06103 (12) MetLife Investors VA/VL Acct 1, 501 Boylston St, Boston, MA 02116 (13) Principal Financial Group PFLX, 711 High St, Des Moines, IA 50392 (14) Riversource Life Insurance Company, 1inancial Center, Minneapolis, MN 55474 I-36 Distribution fees During fiscal 2006, class IB shares of the funds paid the following 12b-1 fees to Putnam Retail Management: Putnam VT American Government Income Fund $173,639 Putnam VT Capital Appreciation Fund 57,034 Putnam VT Capital Opportunities Fund 46,005 Putnam VT Discovery Growth Fund 65,208 Putnam VT Diversified Income Fund 425,943 Putnam VT Equity Income Fund 236,721 Putnam VT The George Putnam Fund of Boston 744,815 Putnam VT Global Asset Allocation Fund 193,024 Putnam VT Global Equity Fund 184,854 Putnam VT Growth and Income Fund 1,981,707 Putnam VT Growth Opportunities Fund 75,526 Putnam VT Health Sciences Fund 444,903 Putnam VT High Yield Fund 413,089 Putnam VT Income Fund 738,885 Putnam VT International Equity Fund 1,823,795 Putnam VT International Growth and Income 291,287 Putnam VT International New Opportunities Fund 400,747 Putnam VT Investors Fund 563,681 Putnam VT Mid Cap Value Fund 73,775 Putnam VT Money Market Fund 411,984 Putnam VT New Opportunities Fund 381,899 Putnam VT New Value Fund 676,015 Putnam VT OTC & Emerging Growth Fund 91,357 Putnam VT Research Fund 272,176 Putnam VT Small Cap Value Fund 1,582,848 Putnam VT Utilities Growth and Income Fund 146,590 Putnam VT Vista Fund 628,075 Putnam VT Voyager Fund 1,114,380 I-37 Investor servicing and custody fees and expenses During fiscal 2006, each fund incurred the following fees and out-of-pocket expenses for investor servicing and custody services provided by Putnam Fiduciary Trust Company: Fund name Investor servicing Custodian fees fees Putnam VT American Government Income Fund $48,941 $114,013 Putnam VT Capital Appreciation Fund 15,725 65,351 Putnam VT Capital Opportunities Fund 12,527 54,559 Putnam VT Discovery Growth Fund 11,659 63,423 Putnam VT Diversified Income Fund 145,032 268,013 Putnam VT Equity Income Fund 61,671 104,545 Putnam VT The George Putnam Fund of Boston 194,190 268,645 Putnam VT Global Asset Allocation Fund 118,715 433,160 Putnam VT Global Equity Fund 178,611 512,462 Putnam VT Growth and Income Fund 1,270,937 311,396 Putnam VT Growth Opportunities Fund 15,810 48,399 Putnam VT Health Sciences Fund 95,118 155,996 Putnam VT High Yield Fund 181,736 189,665 Putnam VT Income Fund 231,988 265,541 Putnam VT International Equity Fund 338,452 1,358,361 Putnam VT International Growth and Income Fund 121,377 546,929 Putnam VT International New Opportunities Fund 82,490 369,808 Putnam VT Investors Fund 148,076 182,489 Putnam VT Mid Cap Value Fund 27,834 51,386 Putnam VT Money Market Fund 110,530 135,076 Putnam VT New Opportunities Fund 415,595 187,781 Putnam VT New Value Fund 200,902 140,816 Putnam VT OTC & Emerging Growth Fund 25,507 60,623 Putnam VT Research Fund 56,664 91,120 Putnam VT Small Cap Value Fund 276,850 215,429 Putnam VT Utilities Growth and Income Fund 113,131 278,585 Putnam VT Vista Fund 167,571 190,972 Putnam VT Voyager Fund 569,884 211,176 I-38 FUND OWNERSHIP AND OTHER ACCOUNTS MANAGED BY THE FUNDS PORTFOLIO MANAGERS As of December 31, 2006, except as noted below, none of the portfolio managers identified in the prospectus beneficially owned equity securities in the fund(s) of the Trust that he or she managed. The funds are offered only to separate accounts of insurance companies. Individual investors may not invest in the funds directly, but only through purchasing variable annuity contracts or variable life insurance policies that include the funds as investment options. Putnam VT Fund Portfolio Leader/Member Dollar range owned Putnam VT International Equity Fund Simon Davis $1-$10,000 Each portfolio manager's ownership of a retail mutual fund similar to the Putnam Variable Trust fund managed by the portfolio manager, along with the portfolio manager's ownership of all Putnam funds, is disclosed in the prospectus of the retail mutual fund. The following tables show the number and approximate assets of other investment accounts (or portions of investment accounts) that the funds Portfolio Leaders and Portfolio Members managed as of the funds most recent fiscal year-end (except as otherwise noted). The other accounts may include accounts for which the individual was not designated as a portfolio leader or portfolio member. Unless noted, none of the other accounts pays a fee based on the accounts performance. PUTNAM VT Other accounts (including AMERICAN separate accounts, managed GOVERNMENT Other accounts that pool account programs, and single- INCOME FUND Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Kevin Cronin 12 $7,002,600,000 16 $12,871,300,000 21* $6,122,200,000 Rob Bloemker 15 $12,067,300,000 12 $10,017,700,000 21** $6,260,000,000 Daniel Choquette 3 $2,357,100,000 2 $8,700,000 1 $100,000 * 4 accounts, with total assets of $982,600,000, pay an advisory fee based on account performance. ** 5 accounts, with total assets of $1,123,700,000, pay an advisory fee based on account performance. PUTNAM VT Other accounts (including CAPITAL separate accounts, managed APPRECIATION Other accounts that pool account programs, and single- FUND Other SEC-registered open-end assets from more than one sponsor defined contribution and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts James Wiess 5 $5,438,800,000 1 $26,700,000 5 $73,200,000 Richard Cervone 5 $5,438,800,000 1 $26,700,000 5 $74,500,000 Joseph Joseph 5 $2,585,500,000 2 $2,200,000 4 $692,800,000 I-39 PUTNAM VT Other accounts (including CAPITAL separate accounts, managed OPPORTUNITIES Other accounts that pool account programs, and FUND Other SEC-registered open- assets from more than one single-sponsor defined end and closed-end funds client contribution plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Joseph Joseph 5 $2,558,000,000 2 $2,200,000 5 $73,200,000 John Ferry 5 $2,536,500,000 1 $1,800,000 5 $74,500,000 Gerald Moore 5 $1,225,900,000 1 $1,800,000 4 $692,800,000 Franz Valencia 5 $3,061,100,000 2 $2,200,000 5 $73,200,000 PUTNAM VT separate accounts, managed DISCOVERY Other accounts that pool assets account programs, and GROWTH FUND Other SEC-registered open- from more than one single-sponsor defined end and closed-end funds client contribution plan offerings) Portfolio Leader or Member Number of Assets Number of Assets Number of Assets accounts accounts accounts Richard Weed 10 $4,560,500,000 5* $284,200,000 5 $7,200,000 Robert Ginsberg 6 $11,325,800,000 7 $304,900,000 8 $500,400,000 Raymond Haddad 4 $1,318,500,000 0 0 1 $100,000 * 1 account, with total assets of $227,800,000, pays an advisory fee based on account performance. Other accounts (including PUTNAM VT separate accounts, managed DIVERSIFIED Other accounts that pool assets account programs, and single- INCOME FUND Other SEC-registered open-end from more than one sponsor defined contribution and closed-end funds client plan offerings) Portfolio Leader or Member Number of Assets Number of Assets Number of Assets accounts accounts accounts D. William Kohli 5 $4,846,300,000 6 $468,700,000 2 $97,900,000 Rob Bloemker 15 $11,737,400,000 12 $10,017,700,000 21* $6,260,000,000 Jeffrey Kaufman 3 $4,713,700,000 2 $66,800,000 4 $216,900,000 Kevin Murphy 8 $3,909,300,000 9 $9,423,600,000 13 $4,453,300,000 Paul Scanlon 13 $9,314,600,000 7 $482,900,000 8 $469,400,000 * 5 accounts, with total assets of $1,123,700,000, pay an advisory fee based on account performance. Other accounts (including PUTNAM VT separate accounts, managed EQUITY INCOME Other accounts that pool account programs, and single- FUND Other SEC-registered open- assets from more than one sponsor defined contribution Portfolio Leader or end and closed-end funds client plan offerings) Member Number of Assets Number of Assets Number of Assets accounts accounts accounts Bartlett Geer 1 $3,842,600,000 1 $600,000 2 $213,000,000 Austin Kairnes 1 $3,842,600,000 1 $600,000 2 $193,700,000 * 4 accounts, with total assets of $982,600,000, pay an advisory fee based on account performance. I-40 Member Other accounts (including PUTNAM VT THE separate accounts, managed GEORGE PUTNAM Other accounts that pool account programs, and single- FUND OF BOSTON Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Jeanne Mockard 1 $2,819,800,000 1 $8,300,000 1 $500,000 Geoffrey Kelley 1 $2,819,800,000 1 $8,300,000 1 $1,100,000 Jeffrey Knight 16 $11,150,800,000 87 $4,670,500,000 8 $66,200,000 Raman Srivastava 9 $6,298,900,000 10 $9,428,900,000 14 $4,530,500,000 PUTNAM VT Other accounts (including GLOBAL ASSET separate accounts, managed ALLOCATION Other accounts that pool account programs, and single- FUND Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Jeffrey Knight 17 $11,759,600,000 87 $4,670,500,000 8 $66,200,000 Robert Kea 15 $6,496,300,000 85 $4,655,600,000 5 $23,500,000 Robert Schoen 15 $6,496,300,000 85 $4,655,600,000 6 $44,700,000 Other accounts (including PUTNAM VT separate accounts, managed GLOBAL EQUITY Other accounts that pool account programs, and single- FUND Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Shigeki Makino 1 $2,107,600,000 6 $1,588,400,000 8* $1,673,400,000 Bradford Greenleaf 1 $2,107,600,000 6 $1,588,400,000 9* $1,692,200,000 * 1 account, with total assets of $82,300,000, pays an advisory fee based on account performance. Other accounts (including PUTNAM VT separate accounts, managed GROWTH AND Other accounts that pool account programs, and single- INCOME FUND Other SEC-registered open-end assets from more than one sponsor defined contribution and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets plan offerings) accounts accounts accounts Joshua Brooks 3* $13,925,300,000 2 $91,200,000 1 $500,000 Eric Harthun 1 $12,921,500,000 2 $91,200,000 1 $100,000 David King 6 $5,842,800,000 7 $418,500,000 6 $372,200,000 * 1 account, with total assets of $825,600,000, pays an advisory fee based on account performance. I-41 PUTNAM VT Other accounts (including GROWTH separate accounts, managed OPPORTUNITIES Other accounts that pool account programs, and single- FUND Other SEC-registered open-end assets from more than one sponsor defined contribution and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Robert Ginsberg 6 $11,287,200,000 7 $304,900,000 8 $500,400,000 Kelly Morgan 9* $12,542,600,000 7 $304,900,000 8 $500,400,000 * 1 account, with total assets of $825,600,000, pays an advisory fee based on account performance. Other accounts (including PUTNAM VT separate accounts, managed HEALTH SCIENCES Other accounts that pool account programs, and single- FUND Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Sheba Alexander 1 $2,267,500,000 0 0 0 0 Kelsey Chen 1 $2,267,500,000 0 0 1 $100,000 Other accounts (including PUTNAM VT HIGH separate accounts, managed YIELD FUND Other accounts that pool account programs, single- Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Paul Scanlon 13 $9,194,800,000 7 $482,900,000 8 $469,400,000 Norman Boucher 8 $3,468,000,000 3 $27,500,000 5 $253,300,000 Robert Salvin 9 $4,192,300,000 3 $27,500,000 5 $253,600,000 Other accounts (including PUTNAM VT separate accounts, managed INCOME FUND Other accounts that pool account programs, and single- Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Kevin Cronin 12 $6,415,800,000 16 $12,871,300,000 21* $6,122,200,000 Rob Bloemker 15 $11,480,500,000 12 $10,017,700,000 21** $6,260,000,000 Kevin Murphy 8 $3,909,300,000 9 $9,423,600,000 13 $4,530,300,000 Raman Srivastava 9 $5,794,700,000 10 $9,428,900,000 14 $4,530,500,000 * 4 accounts, with total assets of $982,600,000, pay an advisory fee based on account performance. ** 5 accounts, with total assets of $1,123,700,000, pay an advisory fee based on account performance. I-42 Other accounts (including PUTNAM VT separate accounts, managed INTERNATIONAL Other accounts that pool account programs, and single- EQUITY FUND Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Joshua Byrne 2 $6,562,400,000 11* $636,100,000 9** $2,914,300,000 Simon Davis 2 $6,721,000,000 10* $631,300,000 9** $2,914,100,000 * 1 account, with total assets of $259,500,000, pays an advisory fee based on account performance. ** 1 account, with total assets of $791,900,000, pays an advisory fee based on account performance. PUTNAM VT Other accounts (including INTERNATIONAL separate accounts, managed GROWTH AND Other accounts that pool account programs, and single- INCOME FUND Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Pamela Holding 2 $1,528,200,000 1 $396,800,000 2 $46,000,000 Darren Jaroch 2 $1,528,200,000 1 $396,800,000 2 $46,000,000 PUTNAM VT Other accounts (including INTERNATIONAL separate accounts, managed NEW Other accounts that pool account programs, and single- OPPORTUNITIES Other SEC-registered open-end assets from more than one sponsor defined contribution FUND and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Stephen Dexter 2 $876,400,000 7 $809,300,000 1 $400,000 Denise Selden 2 $876,400,000 7 $809,300,000 1 $3,700,000 David Shea 1 $66,200,000 7 $809,300,000 1 $300,000 Other accounts (including PUTNAM VT separate accounts, managed INVESTORS FUND Other accounts that pool account programs, and single- Other SEC-registered open-end assets from more than one sponsor defined contribution and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts James Wiess 5 $4,975,700,000 1 $26,700,000 5 $73,200,000 Richard Cervone 5 $4,975,700,000 1 $26,700,000 5 $74,500,000 Other accounts (including separate PUTNAM VT MID accounts, managed account CAP VALUE FUND Other accounts that pool programs, and single-sponsor Other SEC-registered open- assets from more than one defined contribution plan end and closed-end funds client offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts James Polk 1 $973,800,000 5 $112,400,000 1 $1,300,000 Edward Shadek 3 $2,726,100,000 4 $402,700,000 11* $1,466,700,000 * 1 account, with total assets of $163,200,000, pays an advisory fee based on account performance. I-43 Other accounts (including separate PUTNAM VT NEW accounts, managed account OPPORTUNITIES Other accounts that pool programs, and single-sponsor FUND Other SEC-registered open- assets from more than one defined contribution plan end and closed-end funds client offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Kevin Divney 4 $6,074,200,000 5 $124,500,000 6 $581,400,000 Brian DeChristopher 4 $6,074,200,000 4 $124,200,000 7 $581,500,000 Richard Weed 10 $3,291,800,000 5* $284,200,000 5 $7,200,000 * 1 account, with total assets of $227,800,000, pays an advisory fee based on account performance. Other accounts (including PUTNAM VT NEW separate accounts, managed VALUE FUND Other accounts that pool account programs, and single- Other SEC-registered open-end assets from more than one sponsor defined contribution and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts David King 6 $9,266,100,000 7 $418,500,000 6 $372,200,000 Michael Abata 4 $5,257,900,000 6 $378,900,000 3 $256,500,000 Other accounts (including PUTNAM VT OTC separate accounts, managed & EMERGING Other accounts that pool account programs, and single- GROWTH FUND Other SEC-registered open-end assets from more than one sponsor defined contribution and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Richard Weed 10 $4,505,800,000 5* $284,200,000 5 $7,200,000 Raymond Haddad 4 $1,263,800,000 0 0 1 $100,000 * 1 account, with total assets of $227,800,000, pays an advisory fee based on account performance. Other accounts (including PUTNAM VT separate accounts, managed RESEARCH FUND Other accounts that pool account programs, and single- Other SEC-registered open-end assets from more than one sponsor defined contribution and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Joshua Brooks 3* $17,851,100,000 2 $91,200,000 1 $500,000 Kelly Morgan 9* $12,415,200,000 7 $304,900,000 8 $500,400,000 John Coffey 1* $825,600,000 0 0 1 $1,700,000 Charles Dane 2* $872,600,000 0 0 1 $300,000 * 1 account, with total assets of $825,600,000, pays an advisory fee based on account performance. Other accounts (including PUTNAM VT separate accounts, managed SMALL CAP Other accounts that pool account programs, and single- VALUE FUND Other SEC-registered open-end assets from more than one sponsor defined contribution and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Edward Shadek 3 $1,843,200,000 4 $402,700,000 11* $1,466,700,000 Michael Petro 1 $774,300,000 5 $460,600,000 11* $1,466,300,000 I-44 * 1 account, with total assets of $163,200,000, pays an advisory fee based on account performance. Other accounts (including PUTNAM VT separate accounts, managed UTILITIES GROWTH Other accounts that pool account programs, and single- AND INCOME FUND Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Leader or Number Assets Number of Assets Number of Assets Member of accounts accounts accounts Michael Yogg 1 $622,900,000 0 0 1 $2,100,000 Stephen Burgess 2 $132,500,000 0 0 0 0 Kevin Murphy 9 $4,645,600,000 9 $9,423,600,000 13 $4,530,300,000 Other accounts (including PUTNAM VT separate accounts, managed VISTA FUND Other accounts that pool account programs, and single- Other SEC-registered open-end assets from more than one sponsor defined contribution Portfolio Leader or and closed-end funds client plan offerings) Member Number of Assets Number of Assets Number of Assets accounts accounts accounts Kevin Divney 4 $6,946,600,000 5 $124,500,000 6 $581,400,000 Brian DeChristopher 4 $6,946,600,000 4 $124,200,000 7 $581,500,000 Other accounts (including PUTNAM VT separate accounts, managed VOYAGER FUND Other accounts that pool account programs, and single- Other SEC-registered open-end assets from more than one sponsor defined contribution Portfolio Leader or and closed-end funds client plan offerings) Member Number of Assets Number of Assets Number of Assets accounts accounts accounts Robert Ginsberg 6 $9,475,900,000 7 $304,900,000 8 $500,400,000 Kelly Morgan 9* $10,731,300,000 7 $304,900,000 8 $500,400,000 * 1 account, with total assets of $825,600,000, pays an advisory fee based on account performance. See ManagementPortfolio TransactionsPotential conflicts of interest in managing multiple accounts in Part II of this SAI for information on how Putnam Management addresses potential conflicts of interest resulting from an individuals management of more than one account. I-45 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL STATEMENTS PricewaterhouseCoopers LLP, 125 High Street, Boston, Massachusetts 02110, is the Trust's independent registered public accounting firm, providing audit services, tax return review and other tax consulting services and assistance and consultation in connection with the review of various Securities and Exchange Commission filings. The Report of Independent Registered Public Accounting Firm, financial highlights and financial statements included in the Trust's Annual Report for the fiscal year ended December 31, 2006, filed electronically on February 28, 2007 (File No. 811-05346), are incorporated by reference into this SAI. The financial highlights included in the prospectuses and incorporated by reference into this SAI have been so included and incorporated in reliance upon the report of the independent registered public accounting firm, given on their authority as experts in auditing and accounting. I-46 PUTNAM VARIABLE TRUST STATEMENT OF ADDITIONAL INFORMATION ("SAI") PART II MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS As noted in the prospectus, in addition to the main investment strategies and the principal risks described in the prospectus, the Trust may employ other investment practices and may be subject to other risks, which are described below. Because the following is a combined description of investment strategies of all of the Putnam funds, certain matters described herein may not apply to your fund. Unless a strategy or policy described below is specifically prohibited or limited by the investment restrictions discussed in the funds prospectus or in this SAI, or by applicable law, the funds may engage in each of the practices described below without limit. This section contains information on the investments and investment practices listed below. With respect to funds for which Putnam Investments Limited (PIL) serves as sub-investment manager (as described in the funds prospectus), references to Putnam Management in this section include PIL. Alternative Investment Strategies Mortgage-backed and Asset-backed Securities Bank Loans Options on Securities Borrowing Preferred Stocks and Convertible Securities Derivatives Private Placements and Restricted Securities Floating Rate and Variable Rate Demand Notes Real Estate Investment Trusts (REITs) Foreign Currency Transactions Redeemable Securities Foreign Investments and Related Risks Repurchase Agreements Forward Commitments and Dollar Rolls Securities Loans Futures Contracts and Related Options Securities of Other Investment Companies Hybrid Instruments Short-term Trading Industry and Sector Groups Special Purpose Acquisition Companies Inflation-Protected Securities Structured investments Initial Public Offerings (IPOs) Swap Agreements Inverse Floaters Warrants Lower-rated Securities Zero-coupon and Payment-in-kind Bonds Money Market Instruments Alternative Investment Strategies Under normal market conditions, the fund seeks to remain fully invested and to minimize its cash holdings. However, at times, Putnam Management may judge that market conditions may make pursuing a fund's investment strategies inconsistent with the best interests of its shareholders. Putnam Management then may temporarily use alternative strategies that are mainly designed to limit the fund's losses. In implementing these strategies, the fund may invest primarily in, among other things, debt securities, preferred stocks, U.S. Government and agency obligations, cash or money market instruments (including, to the extent permitted by law or applicable exemptive relief, money market funds), or any other securities Putnam Management considers consistent with such defensive strategies. April 2007 II-1 Bank Loans The fund may invest in bank loans. By purchasing a loan, the fund acquires some or all of the interest of a bank or other lending institution in a loan to a particular borrower. The fund may act as part of a lending syndicate, and in such cases would be purchasing a participation in the loan. The fund may also purchase loans by assignment from another lender. Many loans are secured by the assets of the borrower, and most impose restrictive covenants which must be met by the borrower. These loans are typically made by a syndicate of banks, represented by an agent bank which has negotiated and structured the loan and which is responsible generally for collecting interest, principal, and other amounts from the borrower on its own behalf and on behalf of the other lending institutions in the syndicate, and for enforcing its and their other rights against the borrower. Each of the lending institutions, including the agent bank, lends to the borrower a portion of the total amount of the loan, and retains the corresponding interest in the loan. The funds ability to receive payments of principal and interest and other amounts in connection with loan participations held by it will depend primarily on the financial condition of the borrower (and, in some cases, the lending institution from which it purchases the loan). The value of collateral, if any, securing a loan can decline, or may be insufficient to meet the borrowers obligations or difficult to liquidate. In addition, the funds access to collateral may be limited by bankruptcy or other insolvency laws. The failure by the fund to receive scheduled interest or principal payments on a loan would adversely affect the income of the fund and would likely reduce the value of its assets, which would be reflected in a reduction in the fund's net asset value. Banks and other lending institutions generally perform a credit analysis of the borrower before originating a loan or participating in a lending syndicate. In selecting the loans in which the fund will invest, however, Putnam Management will not rely solely on that credit analysis, but will perform its own investment analysis of the borrowers. Putnam Management's analysis may include consideration of the borrower's financial strength and managerial experience, debt coverage, additional borrowing requirements or debt maturity schedules, changing financial conditions, and responsiveness to changes in business conditions and interest rates. Putnam Management will generally not have access to non-public information to which other investors in syndicated loans may have access. Because loans in which the fund may invest are not generally rated by independent credit rating agencies, a decision by the fund to invest in a particular loan will depend almost exclusively on Putnam Management's, and the original lending institution's, credit analysis of the borrower. Investments in loans may be of any quality, including distressed loans, and will be subject to the funds credit quality policy. The loans in which the fund may invest include those that pay fixed rates of interest and those that pay floating rates  i.e. , rates that adjust periodically based on a known lending rate, such as a banks prime rate. Loans may be structured in different forms, including novations, assignments and participating interests. In a novation, the fund assumes all of the rights of a lending institution in a loan, including the right to receive payments of principal and interest and other amounts directly from the borrower and to enforce its rights as a lender directly against the borrower. The fund assumes the position of a co-lender with other syndicate members. As an alternative, the fund may purchase an assignment of a portion of a lender's interest in a loan. In this case, the fund may be required generally to rely upon the assigning bank to demand payment and enforce its rights against the borrower, but would otherwise be entitled to all of such bank's rights in the loan. The fund may also purchase a participating interest in a portion of the rights of a lending institution in a loan. In such case, it will be entitled to receive payments of principal, interest and premium, if any, but will not generally be entitled to enforce its rights directly against the agent bank or the borrower, and must rely for that purpose on the lending institution. The fund may also acquire a loan interest directly by acting as a member of the original lending syndicate. The fund will in many cases be required to rely upon the lending institution from which it purchases the loan to collect and pass on to the fund such payments and to enforce the fund's rights under the loan. As a result, an insolvency, bankruptcy or reorganization of the lending institution may delay or prevent the fund from receiving principal, interest and other amounts with respect to the underlying loan. When the fund is required to rely upon a lending institution to pay to the fund principal, interest and other amounts received by it, Putnam Management will also evaluate the creditworthiness of the lending institution. II-2 The borrower of a loan in which the fund holds an interest may, either at its own election or pursuant to terms of the loan documentation, prepay amounts of the loan from time to time. There is no assurance that the fund will be able to reinvest the proceeds of any loan prepayment at the same interest rate or on the same terms as those of the original loan. Corporate loans in which the fund may invest are generally made to finance internal growth, mergers, acquisitions, stock repurchases, leveraged buy-outs and other corporate activities. A significant portion of the corporate loans purchased by the fund may represent interests in loans made to finance highly leveraged corporate acquisitions, known as "leveraged buy-out" transactions, leveraged recapitalization loans and other types of acquisition financing. The highly leveraged capital structure of the borrowers in such transactions may make such loans especially vulnerable to adverse changes in economic or market conditions. In addition, loans generally are subject to restrictions on transfer, and only limited opportunities may exist to sell such participations in secondary markets. As a result, the fund may be unable to sell loans at a time when it may otherwise be desirable to do so or may be able to sell them only at a price that is less than their fair market value. The fund may hold investments in loans for a very short period of time when opportunities to resell the investments that Putnam Management believes are attractive arise. Certain of the loans acquired by the fund may involve revolving credit facilities under which a borrower may from time to time borrow and repay amounts up to the maximum amount of the facility. In such cases, the fund would have an obligation to advance its portion of such additional borrowings upon the terms specified in the loan participation. To the extent that the fund is committed to make additional loans under such a participation, it will at all times set aside on its books liquid assets in an amount sufficient to meet such commitments. Certain of the loan participations acquired by the fund may also involve loans made in foreign currencies. The fund's investment in such participations would involve the risks of currency fluctuations described above with respect to investments in the foreign securities. With respect to its management of investments in bank loans, Putnam Management will normally seek to avoid receiving material, non-public information (Confidential Information) about the issuers of bank loans being considered for acquisition by the fund or held in the funds portfolio. In many instances, borrowers may offer to furnish Confidential Information to prospective investors, and to holders, of the issuers loans. Putnam Managements decision not to receive Confidential Information may place Putnam Management at a disadvantage relative to other investors in loans (which could have an adverse effect on the price the fund pays or receives when buying or selling loans). Also, in instances where holders of loans are asked to grant amendments, waivers or consent, Putnam Managements ability to assess their significance or desirability may be adversely affected. For these and other reasons, it is possible that Putnam Managements decision not to receive Confidential Information under normal circumstances could adversely affect the funds investment performance. Notwithstanding its intention generally not to receive material, non-public information with respect to its management of investments in loans, Putnam Management may from time to time come into possession of material, non-public information about the issuers of loans that may be held in the funds portfolio. Possession of such information may in some instances occur despite Putnam Managements efforts to avoid such possession, but in other instances Putnam Management may choose to receive such information (for example, in connection with participation in a creditors committee with respect to a financially distressed issuer). As, and to the extent, required by applicable law, Putnam Management's ability to trade in these loans for the account of the fund could potentially be limited by its possession of such information. Such limitations on Putnam Management's ability to trade could have an adverse effect on the fund by, for example, preventing the fund from selling a loan that is experiencing a material decline in value. In some instances, these trading restrictions could continue in effect for a substantial period of time. II-3 In some instances, other accounts managed by Putnam Management or an affiliate may hold other securities issued by borrowers whose loans may be held in the funds portfolio. These other securities may include, for example, debt securities that are subordinate to the loans held in the funds portfolio, convertible debt or common or preferred equity securities. In certain circumstances, such as if the credit quality of the issuer deteriorates, the interests of holders of these other securities may conflict with the interests of the holders of the issuers loans. In such cases, Putnam Management may owe conflicting fiduciary duties to the fund and other client accounts. Putnam Management will endeavor to carry out its obligations to all of its clients to the fullest extent possible, recognizing that in some cases certain clients may achieve a lower economic return, as a result of these conflicting client interests, than if Putnam Management's client accounts collectively held only a single category of the issuers securities. Borrowing The fund may borrow money to the extent permitted by its investment policies and restrictions and applicable law. When the fund borrows money or otherwise leverages its portfolio, the value of an investment in the fund will be more volatile and other investment risks will tend to be compounded. This is because leverage tends to exaggerate the effect of any increase or decrease in the value of the funds holdings. In addition to borrowing money from banks, the fund may engage in certain other investment transactions that may be viewed as forms of financial leverage  for example, using dollar rolls, investing collateral from loans of portfolio securities, entering into when-issued, delayed-delivery or forward commitment transactions or using derivatives such as swaps, futures, forwards, and options. Because the fund either (1) sets aside cash (or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees) on its books in respect of such transactions during the period in which the transactions are open or (2) otherwise covers its obligations under the transactions, such as by holding offsetting investments, the fund does not consider these transactions to be borrowings for purposes of its investment restrictions or senior securities for purposes of the Investment Company Act of 1940. In some cases (e.g., with respect to futures and forwards that are contractually required to cash-settle), the fund is permitted under relevant guidance from the SEC or SEC staff to set aside assets with respect to an investment transaction in the amount of its net (marked-to-market) obligations thereunder, rather than the full notional amount of the transaction. By setting aside assets equal only to its net obligations, the fund will have the ability to employ leverage to a greater extent than if it set aside assets equal to the notional amount of the transaction, which may increase the risk associated with such investments. Derivatives Certain of the instruments in which the fund may invest, such as futures contracts, options, hybrid instruments, forward contracts, swap agreements and structured investments, are considered to be "derivatives." Derivatives are financial instruments whose value depends upon, or is derived from, the value or other attributes of an underlying asset, such as a security or an index. Further information about these instruments and the risks involved in their use is included elsewhere in the prospectus and in this SAI. The funds use of derivatives may cause the fund to recognize higher amounts of short-term capital gains, which are generally taxed to shareholders at ordinary income tax rates. Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. The funds use of certain derivatives may in some cases involve forms of financial leverage, which involves risk and may increase the volatility of the funds net asset value. See Borrowing. In its use of derivatives, the fund may take both long positions (the values of which move in the same direction as the prices of the underlying investments, pools of investments, indexes or currencies), and short positions (the values of which move in the opposite direction from the prices of the underlying investments, pools of investments indexes or currencies). II-4 Short positions may involve greater risks than long positions, as the risk of loss is theoretically unlimited (unlike a long position, in which the risk of loss may be limited to the amount invested). The fund may use derivatives that combine long and short positions in order to capture the difference between underlying investments, pools of investments, indices or currencies. Floating Rate and Variable Rate Demand Notes The fund may purchase taxable or tax-exempt floating rate and variable rate demand notes for short-term cash management or other investment purposes. Floating rate and variable rate demand notes and bonds may have a stated maturity in excess of one year, but may have features that permit a holder to demand payment of principal plus accrued interest upon a specified number of days notice. Frequently, such obligations are secured by letters of credit or other credit support arrangements provided by banks. The issuer has a corresponding right, after a given period, to prepay in its discretion the outstanding principal of the obligation plus accrued interest upon a specific number of days notice to the holders. The interest rate of a floating rate instrument may be based on a known lending rate, such as a bank's prime rate, and is reset whenever such rate is adjusted. The interest rate on a variable rate demand note is reset at specified intervals at a market rate. Foreign Currency Transactions To manage its exposure to foreign currencies, the fund may engage in foreign currency exchange transactions, including purchasing and selling foreign currency, foreign currency options, foreign currency forward contracts and foreign currency futures contracts and related options. In addition, the fund may engage in these transactions for the purpose of increasing its return. Foreign currency transactions involve costs, and, if unsuccessful, may reduce the funds return. Generally, the fund may engage in both "transaction hedging" and "position hedging." The fund may also engage in foreign currency transactions for non-hedging purposes, subject to applicable law. When it engages in transaction hedging, the fund enters into foreign currency transactions with respect to specific receivables or payables, generally arising in connection with the purchase or sale of portfolio securities. The fund will engage in transaction hedging when it desires to "lock in" the U.S. dollar price of a security it has agreed to purchase or sell, or the U.S. dollar equivalent of a dividend or interest payment in a foreign currency. By transaction hedging the fund will attempt to protect itself against a possible loss resulting from an adverse change in the relationship between the U.S. dollar and the applicable foreign currency during the period between the date on which the security is purchased or sold, or on which the dividend or interest payment is earned, and the date on which such payments are made or received. The fund may also engage in position hedging to protect against a decline in the value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of the currency in which securities the fund intends to buy are denominated or quoted). The fund may purchase or sell a foreign currency on a spot (or cash) basis at the prevailing spot rate in connection with the settlement of transactions in portfolio securities denominated in that foreign currency or for other hedging or non-hedging purposes. If conditions warrant, for hedging or non-hedging purposes, the fund may also enter into contracts to purchase or sell foreign currencies at a future date ("forward contracts") and purchase and sell foreign currency futures contracts. The fund may also purchase or sell exchange-listed and over-the-counter call and put options on foreign currency futures contracts and on foreign currencies. A foreign currency futures contract is a standardized exchange-traded contract for the future delivery of a specified amount of a foreign currency at a price set at the time of the contract. Foreign currency futures contracts traded in the United States are designed by and traded on exchanges regulated by the Commodity Futures Trading Commission (the "CFTC"), such as the New York Mercantile Exchange, and have margin requirements. II-5 A foreign currency forward contract is a negotiated agreement to exchange currency at a future time, which may be any fixed number of days from the date of the contract as agreed by the parties, at a price set at the time of the contract. The contract price may be higher or lower than the current spot rate. In the case of a cancelable forward contract, the holder has the unilateral right to cancel the contract at maturity by paying a specified fee. Forward foreign currency exchange contracts differ from foreign currency futures contracts in certain respects. For example, the maturity date of a forward contract may be any fixed number of days from the date of the contract agreed upon by the parties, rather than a predetermined date in a given month. Forward contracts may be in any amount agreed upon by the parties rather than predetermined amounts. In addition, forward contracts are traded in the interbank market conducted directly between currency traders (usually large commercial banks) and their customers, so that no intermediary is required. A forward contract generally has no deposit requirement, and no commissions are charged at any stage for trades. At the maturity of a forward or futures contract, the fund either may accept or make delivery of the currency specified in the contract, or at or prior to maturity enter into a closing transaction involving the purchase or sale of an offsetting contract. Closing transactions with respect to forward contracts are usually effected with the currency trader who is a party to the original forward contract. Closing transactions with respect to futures contracts may be effected only on a commodities exchange or board of trade which provides a secondary market in such contracts; a clearing corporation associated with the exchange assumes responsibility for closing out such contracts. Although the fund intends to purchase or sell foreign currency futures contracts only on exchanges or boards of trade where there appears to be an active secondary market, there is no assurance that a secondary market on an exchange or board of trade will exist for any particular contract or at any particular time. In such event, it may not be possible to close a futures position and, in the event of adverse price movements, the fund would continue to be required to make daily cash payments of variation margin. It is impossible to forecast with precision the market value of portfolio securities at the expiration or maturity of a forward or futures contract. Accordingly, it may be necessary for the fund to purchase additional foreign currency on the spot market (and bear the expense of such purchase) if the market value of the security or securities being hedged is less than the amount of foreign currency the fund is obligated to deliver and a decision is made to sell the security or securities and make delivery of the foreign currency. Conversely, it may be necessary to sell on the spot market some of the foreign currency received upon the sale of the portfolio security or securities if the market value of such security or securities exceeds the amount of foreign currency the fund is obligated to deliver. As noted above, the fund may purchase or sell exchange-listed and over-the-counter call and put options on foreign currency futures contracts and on foreign currencies. A put option on a futures contract gives the fund the right to assume a short position in the futures contract until the expiration of the option. A put option on a currency gives the fund the right to sell the currency at an exercise price until the expiration of the option. A call option on a futures contract gives the fund the right to assume a long position in the futures contract until the expiration of the option. A call option on a currency gives the fund the right to purchase the currency at the exercise price until the expiration of the option. Foreign currency options are traded primarily in the over-the-counter market, although options on foreign currencies are also listed on several exchanges. Options are traded not only on the currencies of individual nations, but also on the euro, the joint currency of most countries in the European Union. The fund will only purchase or write foreign currency options when Putnam Management believes that a liquid secondary market exists for such options. There can be no assurance that a liquid secondary market will exist for a particular option at any specific time. Options on foreign currencies may be affected by all of those factors which influence foreign exchange rates and investments generally. II-6 The fund's currency hedging transactions may call for the delivery of one foreign currency in exchange for another foreign currency and may at times not involve currencies in which its portfolio securities are then denominated. Putnam Management will engage in such "cross hedging" activities when it believes that such transactions provide significant hedging opportunities for the fund. Cross hedging transactions by the fund involve the risk of imperfect correlation between changes in the values of the currencies to which such transactions relate and changes in the value of the currency or other asset or liability which is the subject of the hedge. Transaction and position hedging do not eliminate fluctuations in the underlying prices of the securities that the fund owns or intends to purchase or sell. They simply establish a rate of exchange which one can achieve at some future point in time. Additionally, although these techniques tend to minimize the risk of loss due to a decline in the value of the hedged currency, they involve costs to the fund and tend to limit any potential gain which might result from the increase in value of such currency. The fund may also engage in non-hedging currency transactions. For example, Putnam Management may believe that exposure to a currency is in the fund's best interest but that securities denominated in that currency are unattractive. In that case the fund may purchase a currency forward contract or option in order to increase its exposure to the currency. In accordance with SEC regulations, the fund will set aside liquid assets on its books to cover forward contracts used for non-hedging purposes. In addition, the fund may seek to increase its current return or to offset some of the costs of hedging against fluctuations in current exchange rates by writing covered call options and covered put options on foreign currencies. The fund receives a premium from writing a call or put option, which increases the fund's current return if the option expires unexercised or is closed out at a net profit. The fund may terminate an option that it has written prior to its expiration by entering into a closing purchase transaction in which it purchases an option having the same terms as the option written. The value of any currency, including U.S. dollars and foreign currencies, may be affected by complex political and economic factors applicable to the issuing country. In addition, the exchange rates of foreign currencies (and therefore the values of foreign currency options, forward contracts and futures contracts) may be affected significantly, fixed, or supported directly or indirectly by U.S. and foreign government actions. Government intervention may increase risks involved in purchasing or selling foreign currency options, forward contracts and futures contracts, since exchange rates may not be free to fluctuate in response to other market forces. The value of a foreign currency option, forward contract or futures contract reflects the value of an exchange rate, which in turn reflects relative values of two currencies the U.S. dollar and the foreign currency in question. Although foreign exchange dealers do not charge a fee for currency conversion, they do realize a profit based on the difference (the "spread") between prices at which they are buying and selling various currencies. Thus, a dealer may offer to sell a foreign currency to the fund at one rate, while offering a lesser rate of exchange should the fund desire to resell that currency to the dealer. Because foreign currency transactions occurring in the interbank market involve substantially larger amounts than those that may be involved in the exercise of foreign currency options, forward contracts and futures contracts, investors may be disadvantaged by having to deal in an odd-lot market for the underlying foreign currencies in connection with options at prices that are less favorable than for round lots. Foreign governmental restrictions or taxes could result in adverse changes in the cost of acquiring or disposing of foreign currencies. There is no systematic reporting of last sale information for foreign currencies and there is no regulatory requirement that quotations available through dealers or other market sources be firm or revised on a timely basis.
